Exhibit 10.1

 

Execution Copy

CONFIDENTIAL

 

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

TKK SYMPHONY ACQUISITION CORPORATION,
as the Purchaser,

 

TKK SYMPHONY SPONSOR 1,
as the Purchaser Representative,

 

GLORY STAR NEW MEDIA GROUP LIMITED,
as the Company,

 

GLORY STAR NEW MEDIA (BEIJING) TECHNOLOGY CO., LTD

(耀世星辉 新文娱（北京） 科技有限公司),

as the WFOE

 

XING CUI CAN INTERNATIONAL MEDIA (BEIJING) CO., LTD.

(星璀璨国际传媒(北京)有限公司)
and

HORGOS GLORY STAR MEDIA CO., LTD.

(霍尔果斯耀世星辉文化传媒有限公司),

as the VIEs,

 

THE SHAREHOLDERS OF THE COMPANY NAMED HEREIN,
as the Sellers

 

and

 

ZHANG BING,
as the Seller Representative

 

Dated as of September 6, 2019

 



 

 

 

 

TABLE OF CONTENTS

 

  Page     I. the share exchange 2 1.1. Purchase and Sale of Shares 2 1.2.
Consideration 2 1.3. Escrow 2 1.4. Earnout 3 1.5. Company Shareholder Consent 6
    II. CLOSING 6 2.1. Closing 6     III. representations and warranties of THE
purchaser 7 3.1. Organization and Standing 7 3.2. Authorization; Binding
Agreement 7 3.3. Governmental Approvals 7 3.4. Non-Contravention 8 3.5.
Capitalization 8 3.6. SEC Filings and Purchaser Financials 9 3.7. Absence of
Certain Changes 10 3.8. Compliance with Laws 10 3.9. Actions; Orders; Permits 10
3.10. Taxes and Returns 10 3.11. Employees and Employee Benefit Plans 11 3.12.
Properties 11 3.13. Material Contracts 11 3.14. Transactions with Affiliates 11
3.15. Investment Company Act 11 3.16. Finders and Brokers 11 3.17. Ownership of
Exchange Shares 12 3.18. Certain Business Practices 12 3.19. Insurance 12 3.20.
Independent Investigation 12     Iv. representations and warranties of THE
COMPANY PARTIES 13 4.1. Organization and Standing 13 4.2. Authorization; Binding
Agreement 13 4.3. Capitalization 14 4.4. Subsidiaries 14 4.5. Governmental
Approvals 15 4.6. Non-Contravention 15 4.7. Financial Statements 16 4.8. Absence
of Certain Changes 17 4.9. Compliance with Laws 17 4.10. Company Permits 18
4.11. Litigation 18 4.12. Material Contracts 18 4.13. Intellectual Property 20
4.14. Taxes and Returns 22 4.15. Real Property 23 4.16. Personal Property 24

 



i

 

 

4.17. Title to and Sufficiency of Assets 24 4.18. Employee Matters 24 4.19.
Benefit Plans 26 4.20. Environmental Matters 27 4.21. Transactions with Related
Persons 27 4.22. Insurance 28 4.23. Top Customers and Vendors 28 4.24. Books and
Records 29 4.25. Accounts Receivable 29 4.26. Certain Business Practices 29
4.27. PRC Compliance 30 4.28. Investment Company Act 30 4.29. Finders and
Brokers 30 4.30. Independent Investigation 30 4.31. VIE Contracts 31 4.32.
Information Supplied 32 4.33. Disclosure 32     v. representations and
warranties of THE SELLERS 32 5.1. Organization and Standing 32 5.2.
Authorization; Binding Agreement 32 5.3. Ownership 33 5.4. Governmental
Approvals 33 5.5. Information Supplied 33 5.6. No Litigation 33 5.7. Investment
Representations 34 5.8. Finders and Brokers 34 5.9. Independent Investigation 34
5.10. Information Supplied 35     vI. COVENANTS 35 6.1. Access and Information
35 6.2. Conduct of Business of the Company Parties and the Sellers 36 6.3.
Conduct of Business of the Purchaser 39 6.4. Annual and Interim Financial
Statements 41 6.5. Purchaser Public Filings 41 6.6. No Solicitation 41 6.7. No
Trading 42 6.8. Notification of Certain Matters 42 6.9. Efforts 43 6.10. Further
Assurances 44 6.11. Proxy Statement/Tender Offer 45 6.12. Public Announcements
47 6.13. Confidential Information 47 6.14. Litigation Support 48 6.15. Documents
and Information 48 6.16. Post-Closing Board of Directors and Executive Officers
49 6.17. Use of Trust Account Proceeds 49 6.18. Purchaser Policies 50 6.20. PIPE
Investment 51 6.21. Execution of VIE Contracts 51

 



ii

 

 

vII. survival and indemnification 51 7.1. Survival 51 7.2. Indemnification by
the Sellers 52 7.3. Limitations and General Indemnification Provisions 52 7.4.
Indemnification Procedures 53 7.5. Timing of Payment; Right to Set-Off; Recovery
of Shares 55 7.6. Exclusive Remedy 56     VIII. Closing conditions 56 8.1.
Conditions of Each Party’s Obligations 56 8.2. Conditions to Obligations of the
Company and the Sellers 57 8.3. Conditions to Obligations of the Purchaser 58
8.4. Frustration of Conditions 60     Ix. TERMINATION AND EXPENSES 60 9.1.
Termination 60 9.2. Effect of Termination 62 9.3. Fees and Expenses 62 9.4.
Termination Fee 62     x. WAIVERS and releases 63 10.1. Waiver of Claims Against
Trust 63 10.2. Release and Covenant Not to Sue 63     xI. MISCELLANEOUS 64 11.1.
Notices 64 11.2. Binding Effect; Assignment 66 11.3. Third Parties 66 11.4.
Arbitration 66 11.5. Governing Law; Jurisdiction 67 11.6. Waiver of Jury Trial
67 11.7. Specific Performance 67 11.8. Severability 67 11.9. Amendment 68 11.10.
Waiver 68 11.11. Entire Agreement 68 11.12. Interpretation 68 11.13.
Counterparts 69 11.14. Purchaser Representative 69 11.15. Seller Representative
71 11.16. Legal Representation 72     xII. DEFINITIONS 73 12.1. Certain
Definitions 73 12.2. Section References 82

 



iii

 

 

INDEX OF ANNEXES, SCHEDULE AND EXHIBITS

 

Annex   Description       Annex I   List of Sellers Annex II   Calculation of
Purchaser Adjusted Net Income Annex III   List of VIE Shareholders       Exhibit
  Description       Exhibit A   Form of Non-Competition Agreement Exhibit B  
Form of Lock-Up Agreement Exhibit C   Form of Registration Rights Agreement
Exhibit D   Form of VIE Contracts

 

iv

 

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
September 6, 2019 by and among: (i) TKK Symphony Acquisition Corporation, a
Cayman Islands exempted company (the “Purchaser”); (ii) TKK Symphony Sponsor 1,
a Cayman Islands exempted company, in the capacity as the representative from
and after the Closing (as defined below) for the shareholders of the Purchaser
other than the Sellers and their successors and assigns in accordance with the
terms and conditions of this Agreement (the “Purchaser Representative”); (iii)
Glory Star New Media Group Limited, a Cayman Islands exempted company (the
“Company”); (iv) Glory Star New Media (Beijing) Technology Co., Ltd.
(耀世星辉新文娱(北京)科技有限公司), a Wholly Foreign-Owned Enterprise limited liability company
incorporated in the People’s Republic of China (“PRC”) and indirectly
wholly-owned by the Company (the “WFOE”); (v) Xing Cui Can International Media
(Beijing) Co., Ltd. (星璀璨国际传媒(北京)有限公司), a limited liability company incorporated
in the PRC (“Xing Cui Can”); (vi) Horgos Glory Star Media Co., Ltd.
(霍尔果斯耀世星辉文化传媒有限公司), a limited liability company incorporated in the PRC
(“Horgos”, and together with Xing Cui Can, the “VIEs” and, collectively with the
Company and the WFOE, the “Company Parties”); (vii) each of the shareholders of
the Company named on Annex I hereto (collectively, the “Sellers”); and (viii)
Zhang Bing, in the capacity as the representative for the Sellers in accordance
with the terms and conditions of this Agreement (the “Seller Representative”).
The Purchaser, Purchaser Representative, the Company Parties, the Sellers and
the Seller Representative are sometimes referred to herein individually as a
“Party” and, collectively, as the “Parties”.

 

RECITALS:

 

WHEREAS, certain capitalized terms used herein are defined in Article XII
hereof;

 

WHEREAS, the Sellers collectively own 100% of the issued and outstanding shares
of the Company;

 

WHEREAS, the Company is a holding company for Glory Star New Media Group HK
Limited, a Hong Kong company (“Glory Star HK”), which owns 100% of the issued
and outstanding equity interests of the WFOE;

 

WHEREAS, the VIEs, directly and indirectly through respective Subsidiaries, are
engaged in the business of online media and entertainment services in the PRC;

 

WHEREAS, shortly after the execution and delivery of this Agreement, the WFOE,
the VIEs and the VIE Shareholders are entering into the VIE Contracts, pursuant
to which the Company will, through the WFOE, exercise full control over the VIEs
and enjoy all of the economic benefit from the operation of the VIEs and their
Subsidiaries;

 

WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, all of the issued and outstanding shares and any
other equity interests in or of the Company in exchange for newly issued
ordinary shares of the Purchaser, subject to the terms and conditions set forth
herein; and

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,
certain Parties are entering into the following agreements, each to be effective
and contingent upon the Closing: (i) Non-Competition and Non-Solicitation
Agreements by certain Sellers (including Zhang Bing and each other Seller that
directly or indirectly owns in excess of 30% of the Company’s equity prior to
the Closing (each, a “Non-Competition Seller”)) in favor of and for the benefit
of the Purchaser, the Company and each of the other Covered Parties (as defined
therein) (each, a “Non-Competition Agreement”), the form of which is attached as
Exhibit A hereto; (ii) Lock-Up Agreements to be entered into by certain Sellers
(that directly or indirectly owns in excess of 10% of the Company’s equity prior
to the Closing (each, a “Lock-Up Seller”), the Purchaser and the Purchaser
Representative (each a “Lock-Up Agreement”), the form of which is attached as
Exhibit B hereto; and (iii) the Registration Rights Agreement to be entered into
by the Sellers, the Purchaser and the Purchaser Representative (the
“Registration Rights Agreement”), the form of which is attached as Exhibit C
hereto.

 



1

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties hereto agree as
follows:

 

Article I
THE SHARE EXCHANGE

 

1.1 Purchase and Sale of Shares. At the Closing and subject to and upon the
terms and conditions of this Agreement, the Sellers shall sell, transfer,
convey, assign and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Sellers, all of the issued and outstanding shares of
the Company (collectively, the “Purchased Shares”), free and clear of all Liens
(other than potential restrictions on resale under applicable securities Laws).

 

1.2 Consideration. At the Closing, subject to and upon the terms and conditions
of this Agreement, in full payment for the Purchased Shares, the Purchaser shall
issue and deliver to the Sellers an aggregate number of Purchaser Ordinary
Shares (the “Exchange Shares”) equal to (a) Four Hundred Twenty Five Million
U.S. Dollars (US$425,000,000) (the “Company Equity Valuation”), divided by (b)
the Redemption Price, subject to the withholding of the Escrow Shares deposited
in the Escrow Account in accordance with Section 1.3. Each Seller shall receive
its pro rata share of the Exchange Shares based on the percentage of Purchased
Shares owned by such Seller as compared to the total number of Purchased Shares
owned by all Sellers (such percentage being each such Seller’s “Pro Rata
Share”). Notwithstanding anything to the contrary contained herein, no fraction
of a Purchaser Ordinary Share will be issued by the Purchaser by virtue of this
Agreement or the transactions contemplated hereby, and each Person who would
otherwise be entitled to a fraction of a Purchaser Ordinary Share (after
aggregating all fractional Purchaser Ordinary Shares that would otherwise be
received by such Person) shall instead have the number of Purchaser Ordinary
Shares issued to such Person rounded down in the aggregate to the nearest whole
Purchaser Ordinary Share. Additionally, after the Closing, the Sellers shall
have the contingent right to receive the Earnout Shares from the Purchaser
subject to and in accordance with the provisions of Section 1.4 hereof.

 

1.3 Escrow.

 

(a) At or prior to the Closing, the Purchaser, the Purchaser Representative, the
Seller Representative and the Escrow Agent shall enter into an Escrow Agreement,
effective as of the Closing, in form and substance consistent with the
provisions of this Agreement and otherwise reasonably acceptable to the
Purchaser and the Company (the “Escrow Agreement”), pursuant to which the
Purchaser shall cause to be delivered to the Escrow Agent at the Closing five
percent (5%) of the Exchange Shares otherwise deliverable to the Sellers at the
Closing (including any equity securities paid as dividends or distributions with
respect to such shares or into which such shares are exchanged or converted, the
“Escrow Shares”), with the Escrow Shares, along with any dividends,
distributions and other earnings thereon and other Escrow Property, to be held
by the Escrow Agent in a segregated escrow account (“Escrow Account”) and
disbursed therefrom in accordance with the terms and conditions of this
Agreement and the Escrow Agreement. The Escrow Shares and other Escrow Property
shall serve as a source of security for the Sellers’ indemnification obligations
after the Closing under Article VII. The portion of the Exchange Shares that
shall be withheld at the Closing for deposit in the Escrow Account shall be
allocated among the Sellers pro rata based on each Seller’s Pro Rata Share. Each
Seller shall have the right to vote its portion of such Escrow Shares (based on
its Pro Rata Share, subject to adjustment for any Escrow Shares that are
forfeited or earned in a manner other than pro rata among all Sellers based on
their Pro Rata Share, as indicated in writing by the Seller Representative to
the Purchaser, the Purchaser Representative and the Escrow Agent) during the
time held in the Escrow Account as Escrow Shares.

 



2

 

 

(b) The Escrow Property shall no longer be subject to any indemnification claim
after the date which is twelve (12) months after the Closing Date (the
“Expiration Date”); provided, however, with respect to any indemnification
claims made in accordance with Article VII hereof on or prior to the Expiration
Date (including those that are revised or adjusted in accordance with Article
VII after the Expiration Date) that remain unresolved as of the end of the
Expiration Date (“Pending Claims”), all or a portion of the Escrow Property
reasonably necessary to satisfy such Pending Claims (as determined based on the
amount of the indemnification claim included in the Claim Notice provided by the
Purchaser Representative under Article VII and the Purchaser Share Price as of
the Expiration Date) shall remain in the Escrow Account until such time as such
Pending Claim shall have been finally resolved pursuant to the provisions of
Article VII. After the Expiration Date, any Escrow Property remaining in the
Escrow Account that is not subject to Pending Claims, if any, and not subject to
resolved but unpaid claims in favor of an Indemnitee, shall be disbursed by the
Escrow Agent to the Sellers, with each Seller receiving its Pro Rata Share
(subject to adjustment for any Escrow Property that is forfeited or earned in a
manner other than pro rata among all Sellers based on their Pro Rata Share, as
indicated in writing by the Seller Representative to the Purchaser, the
Purchaser Representative and the Escrow Agent) of such Escrow Property. Promptly
after the final resolution of all Pending Claims and the payment of all
indemnification obligations in connection therewith, the Escrow Agent shall
disburse any Escrow Property remaining in the Escrow Account to the Sellers,
with each Seller receiving its Pro Rata Share (subject to adjustment for any
Escrow Property that is forfeited or earned in a manner other than pro rata
among all Sellers based on their Pro Rata Share, as indicated in writing by the
Seller Representative to the Purchaser, the Purchaser Representative and the
Escrow Agent) of such Escrow Property.

 

1.4 Earnout.

 

(a) After the Closing, subject to the terms and conditions set forth herein, the
Sellers shall have the contingent right to receive additional consideration from
Purchaser based on the performance of Purchaser and its Subsidiaries, including
the Company, for the fiscal year ended December 31, 2019 (the “2019 Earnout
Year”) and the fiscal year ended December 31, 2020 (the “2020 Earnout Year” and
each such fiscal year, an “Earnout Year” and such two-year fiscal period, the
“Earnout Period”) if the requirements as set forth in this Section 1.4 are met.
In the event that the Purchaser Adjusted Net Income for the 2019 Earnout Year is
equal to or greater than One Hundred and Eighty Million Renminbi
(RMB180,000,000) (the “2019 Earnout Target”), then, subject to the terms and
conditions of this Agreement, the Sellers shall be entitled to receive from the
Purchaser, as additional consideration for the purchase of the Purchased Shares,
an additional Five Million (5,000,000) Purchaser Ordinary Shares (subject to
equitable adjustment for share splits, share dividends, combinations,
recapitalizations and the like after the Closing, including to account for any
equity securities into which such shares are exchanged or converted) (the “2019
Earnout Shares”). In the event that the Purchaser Adjusted Net Income for the
2020 Earnout Year is equal to or greater than Three Hundred and Fifteen Million
Renminbi (RMB315,000,000) (the “2020 Earnout Target” and together with the 2019
Earnout Target, the “Earnout Targets”), then, subject to the terms and
conditions of this Agreement, the Sellers shall be entitled to receive from the
Purchaser, as additional consideration for the purchase of the Purchased Shares,
an additional Five Million (5,000,000) Purchaser Ordinary Shares (subject to
equitable adjustment for share splits, share dividends, combinations,
recapitalizations and the like after the Closing, including to account for any
equity securities into which such shares are exchanged or converted) (the “2020
Earnout Shares”, and collectively with the 2019 Earnout Shares, the “Earnout
Shares”)). In the event that an Earnout Target is not met for any Earnout Year,
the Sellers shall not be entitled to receive any Earnout Shares for such Earnout
Year; provided, that in the event that the aggregate Purchaser Adjusted Net
Income for both Earnout Years combined is at least Four Hundred and Ninety Five
Million Renminbi (RMB495,000,000) (the “Aggregate Earnout Target”), the Sellers
shall be entitled to receive any Earnout Shares that they otherwise did not
receive (the “Alternative Earnout”). For the avoidance of doubt, any
determination of the Purchaser Adjusted Net Income that is not otherwise in
Renminbi will be expressed in Renminbi by converting the applicable currency to
Renminbi using the applicable exchange rate as of the last day of the applicable
Earnout Year.

 



3

 

 

(b) As soon as practicable (but in any event within ten (10) Business Days)
after Purchaser’s filing of the annual audited consolidated financial statements
for Purchaser and its Subsidiaries with the SEC on Form 20-F or 10-K (or other
equivalent SEC form) for each Earnout Year, the Purchaser’s Chief Financial
Officer (the “CFO”) will prepare and deliver to the Purchaser Representative and
the Seller Representative (each, a “Representative Party”) a written statement
(each, an “Earnout Statement”) that sets forth the CFO’s determination in
accordance with the terms of this Section 1.4 of (i) the Purchaser Adjusted Net
Income for such Earnout Year based on such audited financial statements, (ii)
for the 2020 Earnout Year only, the aggregate Purchaser Adjusted Net Income for
both Earnout Years combined based on such audited financial statements and the
finally determined Earnout Statement for the 2019 Earnout Year, and (iii)
whether the Sellers are entitled to receive Earnout Shares for such Earnout Year
as a result of achieving the applicable Earnout Target or, with respect to the
2020 Earnout Year only, the Aggregate Earnout Target. Each Representative Party
will have thirty (30) days after its receipt of an Earnout Statement to review
it. The Seller Representative and the Purchaser Representative, and their
respective Representatives on their behalves, may make inquiries of the CFO and
related Purchaser and Company personnel and advisors regarding questions
concerning or disagreements with the Earnout Statement arising in the course of
their review thereof, and the Purchaser and the Company shall provide reasonable
cooperation in connection therewith. If either Representative Party has any
objections to the Earnout Statement, such Representative Party shall deliver to
the Company (to the attention of the CFO) and the other Representative Party a
statement setting forth its objections thereto (in reasonable detail) (an
“Objection Statement”). If an Objection Statement is not delivered by a
Representative Party within thirty (30) days following the date of delivery of
the Earnout Statement, then such Representative Party will have waived its right
to contest the Earnout Statement, and all determinations and calculations set
forth therein, and whether the Sellers have earned the Earnout Shares for such
Earnout Year (or have otherwise achieved the Alternative Earnout). If an
Objection Statement is delivered within such thirty (30) day period, then the
Seller Representative and the Purchaser Representative shall negotiate in good
faith to resolve any such objections for a period of twenty (20) days
thereafter. If the Seller Representative and the Purchaser Representative do not
reach a final resolution within such twenty (20) day period, then upon the
written request of either Representative Party (the date of receipt of such
notice by the other Representative Party, the “Independent Expert Notice Date”),
the Representative Parties will refer the dispute to the Independent Expert for
final resolution of the dispute in accordance with Section 1.4(c). The Parties
acknowledge that any information provided pursuant to this Section 1.4 will be
subject to the confidentiality obligations of Section 6.13.

 



4

 

 

(c) If a dispute with respect to an Earnout Statement is submitted in accordance
with this Section 1.4 to the Independent Expert for final resolution, the
Parties will follow the procedures set forth in this Section 1.4(c). Each of the
Seller Representative and the Purchaser Representative agrees to execute, if
requested by the Independent Expert, a reasonable engagement letter with respect
to the determination to be made by the Independent Expert. All fees and expenses
of the Independent Expert will be borne by the Purchaser. Except as provided in
the preceding sentence, all other costs and expenses incurred by the Seller
Representative in connection with resolving any dispute hereunder before the
Independent Expert will be borne by the Sellers, and all other costs and
expenses incurred by the Purchaser Representative in connection with resolving
any dispute hereunder before the Independent Expert will be borne by the
Purchaser. The Independent Expert will determine only those issues still in
dispute as of the Independent Expert Notice Date and the Independent Expert’s
determination will be based solely upon and consistent with the terms and
conditions of this Agreement. The determination by the Independent Expert will
be based solely on presentations with respect to such disputed items by the
Purchaser Representative and the Seller Representative to the Independent Expert
and not on the Independent Expert’s independent review; provided, that such
presentations will be deemed to include any work papers, records, accounts or
similar materials delivered to the Independent Expert by a Representative Party
in connection with such presentations and any materials delivered to the
Independent Expert in response to requests by the Independent Expert. Each of
the Seller Representative and the Purchaser Representative will use their
reasonable efforts to make their respective presentations as promptly as
practicable following submission to the Independent Expert of the disputed
items, and each such Representative Party will be entitled, as part of its
presentation, to respond to the presentation of the other Representative Party
and any questions and requests of the Independent Expert. In deciding any
matter, the Independent Expert will be bound by the provisions of this
Agreement, including this Section 1.4. It is the intent of the parties hereto
that the Independent Expert Procedure and the activities of the Independent
Expert in connection herewith are not (and should not be considered to be or
treated as) an arbitration proceeding or similar arbitral process and that no
formal arbitration rules should be followed (including rules with respect to
procedures and discovery). The Seller Representative and the Purchaser
Representative will request that the Independent Expert’s determination be made
within forty-five (45) days after its engagement, or as soon thereafter as
possible, will be set forth in a written statement delivered to the Purchaser
Representative and the Seller Representative and will be final, conclusive,
non-appealable and binding for all purposes hereunder (other than for fraud or
manifest error).

 

(d) If for any Earnout Year there is a final determination in accordance with
Section 1.4(b) that the Sellers are entitled to receive Earnout Shares for such
Earnout Year (or have otherwise achieved the Alternative Earnout), then such
Earnout Shares will be due upon such final determination and Purchaser will
deliver such shares within ten (10) Business Days thereafter (subject to this
Section 1.4(e))). Notwithstanding anything to the contrary contained herein, any
obligation of the Purchaser to issue Earnout Shares under this Section 1.4 will
be subject to offset against the indemnification obligations of the Indemnitors
under Article VII, and the number of Earnout Shares to be issued will be reduced
by (up to a maximum equal to the total maximum number of Earnout Shares) (i) the
number of Earnout Shares used to satisfy indemnification claims that have been
made and resolved in accordance with Article VII hereof on or prior to the
issuance date of such Earnout Shares that have not been satisfied or
sufficiently reserved using the Escrow Property in accordance with Section 1.3
and Article VII and (ii) a number of Earnout Shares necessary to satisfy
indemnification claims that have been made in accordance with Article VII hereof
and that remain unresolved on or prior to the issuance date of such Earnout
Shares that have not been sufficiently reserved using the Escrow Property in
accordance with Section 1.3 and Article VII (with such Earnout Shares under this
clause (ii) determined based on the amount of the indemnification claim included
in the Claim Notice provided by the Purchaser Representative under Article VII
and the Purchaser Share Price as of the date of issuance of the Earnout Shares).
Promptly after the final resolution of all such pending indemnification claims,
the remaining Earnout Shares that have been reserved for pending indemnification
claims, if any, after using the Earnout Shares to satisfy the indemnification
obligations for the pending indemnification claims that have been resolved,
shall be issued by Purchaser to the Sellers, with each such Seller receiving its
Pro Rata Share of such Earnout Shares.

 

(e) Following the Closing (including during the Earnout Period), Purchaser and
its Subsidiaries, including the Target Companies, will be entitled to operate
their respective businesses based upon the business requirements of Purchaser
and its Subsidiaries. Each of Purchaser and its Subsidiaries, including the
Target Companies will be permitted, following the Closing (including during the
Earnout Period), to make changes at its sole discretion to its operations,
organization, personnel, accounting practices and other aspects of its business,
including actions that may have an impact on the Purchaser Adjusted Net Income
and the ability of the Sellers to earn the Earnout Shares, and the Sellers will
not have any right to claim the loss of all or any portion of any Earnout Shares
or other damages as a result of such decisions.

 



5

 

 

1.5 Company Shareholder Consent. Each Seller, as a shareholder of the Company,
hereby approves, authorizes and consents to the Company’s execution and delivery
of this Agreement and the Ancillary Documents to which it is or is required to
be a party or otherwise bound, the performance by the Company of its obligations
hereunder and thereunder and the consummation by the Company of the transactions
contemplated hereby and thereby. Each Seller acknowledges and agrees that the
consents set forth herein are intended and shall constitute such consent of the
Sellers as may be required (and shall, if applicable, operate as a written
shareholder resolution of the Company) pursuant to the Company’s Organizational
Documents, any other agreement in respect of the Company to which any Seller is
a party and all applicable Laws.

 

Article II
CLOSING

 

2.1 Closing. Subject to the satisfaction or waiver of the conditions set forth
in Article VIII, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Ellenoff Grossman &
Schole, LLP (“EGS”), 1345 Avenue of the Americas, 11th Floor, New York, NY
10105, on the second (2nd) Business Day after all the Closing conditions to this
Agreement have been satisfied or waived at 10:00 a.m. local time, or at such
other date, time or place as the Purchaser and the Company may agree (the date
and time at which the Closing is actually held being the “Closing Date”).

 

2.2 Termination of Certain Agreements. Without limiting the provisions of
Section 10.2, the Company and the Sellers hereby agree that, effective at the
Closing, any agreement containing pre-emptive and special rights conferred to
shareholders, or shareholders, voting or similar agreement among the Company and
any of the Sellers or among the Sellers with respect to the Company’s capital
shares shall automatically, and without any further action by any of the
Parties, terminate in full and become null and void and of no further force and
effect. Further, each Seller and the Company hereby waive any obligations of the
parties under any of the foregoing agreements or the Company’s Organizational
Documents with respect to the transactions contemplated by this Agreement and
the Ancillary Documents, and any failure of the parties to comply with the terms
thereof in connection with the transactions contemplated by this Agreement and
the Ancillary Documents.

 

2.3 Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement and to vest the Purchaser with full right, title and interest
in, to and under, and/or possession of, all assets, property, rights,
privileges, powers and franchises of the Company or any of its Subsidiaries, the
officers and directors of the Purchaser are fully authorized in the name and on
behalf of the Company or any of its Subsidiaries, to take all lawful action
necessary or desirable to accomplish such purpose or acts, so long as such
action is not inconsistent with this Agreement.

 



6

 

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Except as set forth in (i) the disclosure schedules delivered by the Purchaser
to the Company on the date hereof (the “Purchaser Disclosure Schedules”), the
Section numbers of which are numbered to correspond to the Section numbers of
this Agreement to which they refer, or (ii) the SEC Reports that are available
on the SEC’s website through EDGAR, the Purchaser represents and warrants to the
Company, as of the date hereof and as of the Closing as follows:

 

3.1 Organization and Standing. The Purchaser is an exempted company duly
incorporated, validly existing and in good standing under the Laws of the Cayman
Islands. The Purchaser has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted. The Purchaser is duly qualified or licensed and in good standing to
do business in each jurisdiction in which the character of the property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification or licensing necessary, except where the failure to be so
qualified or licensed or in good standing can be cured without material cost or
expense. The Purchaser has heretofore made available to the Company accurate and
complete copies of the Organizational Documents of the Purchaser, as currently
in effect. The Purchaser is not in violation of any provision of its
Organizational Documents in any material respect.

 

3.2 Authorization; Binding Agreement. The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Document to which it is a party, to perform the Purchaser’s obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby, subject to obtaining the Required Shareholder Vote. The execution
and delivery by the Purchaser of this Agreement and each Ancillary Document to
which it is a party and the consummation of the transactions contemplated hereby
and thereby (a) have been duly and validly authorized by the board of directors
of the Purchaser, and (b) no other corporate proceedings, other than as set
forth elsewhere in the Agreement (including the Required Shareholder Vote), on
the part of the Purchaser are necessary to authorize the execution and delivery
of this Agreement and each Ancillary Document to which it is a party or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and each Ancillary Document to which the Purchaser is a party shall be
when delivered, duly and validly executed and delivered by the Purchaser and,
assuming the due authorization, execution and delivery of this Agreement and
such Ancillary Documents by the other parties hereto and thereto, constitutes,
or when delivered shall constitute, the valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization and moratorium laws and other laws of
general application affecting the enforcement of creditors’ rights generally or
by any applicable statute of limitation or by any valid defense of set-off or
counterclaim, and the fact that equitable remedies or relief (including the
remedy of specific performance) are subject to the discretion of the court from
which such relief may be sought (collectively, the “Enforceability Exceptions”).

 

3.3 Governmental Approvals. Except as otherwise described in Schedule 3.3, no
Consent of or with any Governmental Authority, on the part of the Purchaser is
required to be obtained or made in connection with the execution, delivery or
performance by the Purchaser of this Agreement and each Ancillary Document to
which it is a party or the consummation by the Purchaser of the transactions
contemplated hereby and thereby, other than (a) pursuant to Antitrust Laws, (b)
such filings as contemplated by this Agreement, (c) any filings required with
Nasdaq or the SEC with respect to the transactions contemplated by this
Agreement, (d) applicable requirements, if any, of the Securities Act, the
Exchange Act, and/ or any state “blue sky” securities Laws, and the rules and
regulations thereunder, and (e) where the failure to obtain or make such
Consents or to make such filings or notifications, would not reasonably be
expected to have a Material Adverse Effect on the Purchaser.

 



7

 

 

3.4 Non-Contravention. Except as otherwise described in Schedule 3.4, the
execution and delivery by the Purchaser of this Agreement and each Ancillary
Document to which it is a party, the consummation by the Purchaser of the
transactions contemplated hereby and thereby, and compliance by the Purchaser
with any of the provisions hereof and thereof, will not (a) conflict with or
violate any provision of the Purchaser’s Organizational Documents, (b) subject
to obtaining the Consents from Governmental Authorities referred to in
Section 3.3 hereof, and the waiting periods referred to therein having expired,
and any condition precedent to such Consent or waiver having been satisfied,
conflict with or violate any Law, Order or Consent applicable to the Purchaser
or any of its properties or assets, or (c) (i) violate, conflict with or result
in a breach of, (ii) constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by the Purchaser under, (v) result in a
right of termination or acceleration under, (vi) give rise to any obligation to
make payments or provide compensation under, (vii) result in the creation of any
Lien upon any of the properties or assets of the Purchaser under, (viii) give
rise to any obligation to obtain any third party Consent or provide any notice
to any Person or (ix) give any Person the right to declare a default, exercise
any remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any Purchaser Material Contract, except for any deviations from
any of the foregoing clauses (a), (b) or (c) that would not reasonably be
expected to have a Material Adverse Effect on the Purchaser.

 

3.5 Capitalization.

 

(a) The Purchaser is authorized to issue 200,000,000 Purchaser Ordinary Shares
and 2,000,000 preference shares, par value $0.0001 per share. The issued and
outstanding Purchaser Securities as of the date of this Agreement are set forth
on Schedule 3.5(a). All outstanding Purchaser Ordinary Shares are duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any purchase option, right of first refusal, preemptive
right, subscription right or any similar right under any provision of the Cayman
Islands Act, the Purchaser Charter or any Contract to which the Purchaser is a
party. None of the outstanding Purchaser Securities has been issued in violation
of any applicable securities Laws. Prior to giving effect to the transactions
contemplated by this Agreement, the Purchaser does not have any Subsidiaries or
own any equity interests in any other Person.

 

(b) Except as set forth in Schedule 3.5(a) or Schedule 3.5(b), there are no (i)
outstanding options, warrants, puts, calls, convertible securities, preemptive
or similar rights, (ii) bonds, debentures, notes or other Indebtedness having
general voting rights or that are convertible or exchangeable into securities
having such rights or (iii) subscriptions or other rights, agreements,
arrangements, Contracts or commitments of any character (other than this
Agreement and the Ancillary Documents), (A) relating to the issued or unissued
shares of the Purchaser or (B) obligating the Purchaser to issue, transfer,
deliver or sell or cause to be issued, transferred, delivered, sold or
repurchased any options or shares or securities convertible into or exchangeable
for such shares, or (C) obligating the Purchaser to grant, extend or enter into
any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment for such capital shares. Other than the Closing
Redemption or any redemption or conversion of Purchaser Ordinary Shares in
connection with an Extension, if any (each, a “Redemption”), or as expressly set
forth in this Agreement, there are no outstanding obligations of the Purchaser
to repurchase, redeem or otherwise acquire any shares of the Purchaser or to
provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any Person. Except as set forth in Schedule
3.5(b), there are no shareholders agreements, voting trusts or other agreements
or understandings to which the Purchaser is a party with respect to the voting
of any shares of the Purchaser.

 

(c) All Indebtedness of the Purchaser as of the date of this Agreement is
disclosed on Schedule 3.5(c). No Indebtedness of the Purchaser contains any
restriction upon: (i) the prepayment of any of such Indebtedness, (ii) the
incurrence of Indebtedness by the Purchaser or (iii) the ability of the
Purchaser to grant any Lien on its properties or assets.

 



8

 

 

(d) Since the date of formation of the Purchaser, and except as contemplated by
this Agreement, including any Redemption, the Purchaser has not declared or paid
any distribution or dividend in respect of its shares and has not repurchased,
redeemed or otherwise acquired any of its shares, and the Purchaser’s board of
directors has not authorized any of the foregoing.

 

3.6 SEC Filings and Purchaser Financials.

 

(a) The Purchaser, since the IPO, has filed all forms, reports, schedules,
statements, registration statements, prospectuses and other documents required
to be filed or furnished by the Purchaser with the SEC under the Securities Act
and/or the Exchange Act, together with any amendments, restatements or
supplements thereto, and will file all such forms, reports, schedules,
statements and other documents required to be filed subsequent to the date of
this Agreement. Except to the extent available on the SEC’s web site through
EDGAR, the Purchaser has made available to the Company copies in the form filed
with the SEC of all of the following: (i) the Purchaser’s Annual Reports on Form
10-K for each fiscal year of the Purchaser beginning with the first year the
Purchaser was required to file such a form, (ii) the Purchaser’s Quarterly
Reports on Form 10-Q for each fiscal quarter that the Purchaser filed such
reports to disclose its quarterly financial results in each of the fiscal years
of the Purchaser referred to in clause (i) above, (iii) all other forms,
reports, registration statements, prospectuses and other documents (other than
preliminary materials) filed by the Purchaser with the SEC since the beginning
of the first fiscal year referred to in clause (i) above (the forms, reports,
registration statements, prospectuses and other documents referred to in clauses
(i), (ii) and (iii) above, whether or not available through EDGAR, are,
collectively, the “SEC Reports”) and (iv) all certifications and statements
required by (A) Rules 13a-14 or 15d-14 under the Exchange Act, and (B) 18 U.S.C.
§1350 (Section 906 of the Sarbanes-Oxley Act of 2002, as amended) with respect
to any report referred to in clause (i) above. The SEC Reports (x) were prepared
in all material respects in accordance with the requirements of the Securities
Act and the Exchange Act, as the case may be, and the rules and regulations
thereunder and (y) did not, as of their respective effective dates (in the case
of SEC Reports that are registration statements filed pursuant to the
requirements of the Securities Act) and at the time they were filed with the SEC
(in the case of all other SEC Reports) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. The certifications and
statements referenced in clause (iv) above are each true as of their respective
dates of filing. As used in this Section 3.6, the term “file” shall be broadly
construed to include any manner permitted by SEC rules and regulations in which
a document or information is furnished, supplied or otherwise made available to
the SEC. As of the date of this Agreement, (A) the Purchaser Public Units, the
Purchaser Ordinary Shares, the Purchaser Public Warrants and the Purchaser
Public Rights are listed on Nasdaq, (B) the Purchaser has not received any
written deficiency notice from Nasdaq relating to the continued listing
requirements of such Purchaser Securities and (C) there are no Actions pending
or, to the Knowledge of the Purchaser, threatened against the Purchaser by the
Financial Industry Regulatory Authority with respect to any intention by such
entity to suspend, prohibit or terminate the quoting of such Purchaser
Securities on Nasdaq.

 

(b) The financial statements and notes of the Purchaser contained or
incorporated by reference in the SEC Reports (the “Purchaser Financials”),
fairly present in all material respects the financial position and the results
of operations, changes in shareholders’ equity, and cash flows of the Purchaser
at the respective dates of and for the periods referred to in such financial
statements, all in accordance with (i) GAAP methodologies applied on a
consistent basis throughout the periods involved and (ii) Regulation S-X or
Regulation S-K, as applicable (except as may be indicated in the notes thereto
and for the omission of notes and audit adjustments in the case of unaudited
quarterly financial statements to the extent permitted by Regulation S-X or
Regulation S-K, as applicable).

 



9

 

 

(c) Except as and to the extent reflected or reserved against in the Purchaser
Financials, the Purchaser has not incurred any Liabilities or obligations of the
type required to be reflected on a balance sheet in accordance with GAAP that is
not adequately reflected or reserved on or provided for in the Purchaser
Financials, other than Liabilities of the type required to be reflected on a
balance sheet in accordance with GAAP that have been incurred since the
Purchaser’s formation in the ordinary course of business.

 

3.7 Absence of Certain Changes. As of the date of this Agreement, except as set
forth in Schedule 3.7, the Purchaser has, (a) since its formation, conducted no
business other than its formation, the public offering of its securities (and
the related private offerings), public reporting and its search for an initial
Business Combination as described in the IPO Prospectus (including the
investigation of the Target Companies and the negotiation and execution of this
Agreement) and related activities and (b) since January 1, 2019, not been
subject to a Material Adverse Effect.

 

3.8 Compliance with Laws. The Purchaser is, and has since its formation been, in
compliance with all Laws applicable to it and the conduct of its business except
for such noncompliance which would not reasonably be expected to have a Material
Adverse Effect on the Purchaser, and the Purchaser has not received written
notice alleging any violation of applicable Law in any material respect by the
Purchaser.

 

3.9 Actions; Orders; Permits. There is no pending or, to the Knowledge of the
Purchaser, threatened Action to which the Purchaser is subject which would
reasonably be expected to have a Material Adverse Effect on the Purchaser. There
is no material Action that the Purchaser has pending against any other Person.
The Purchaser is not subject to any material Orders of any Governmental
Authority, nor are any such Orders pending. The Purchaser holds all Permits
necessary to lawfully conduct its business as presently conducted, and to own,
lease and operate its assets and properties, all of which are in full force and
effect, except where the failure to hold such Permit or for such Permit to be in
full force and effect would not reasonably be expected to have a Material
Adverse Effect on the Purchaser.

 

3.10 Taxes and Returns.

 

(a) The Purchaser has or will have timely filed, or caused to be timely filed,
all material Tax Returns required to be filed by it, which such Tax Returns are
true, accurate, correct and complete in all material respects, and has paid,
collected or withheld, or caused to be paid, collected or withheld, all material
Taxes required to be paid, collected or withheld, other than such Taxes for
which adequate reserves in the Purchaser Financials have been established in
accordance with GAAP. Schedule 3.10(a) sets forth each jurisdiction where the
Purchaser files or is required to file a Tax Return. There are no audits,
examinations, investigations or other proceedings pending against the Purchaser
in respect of any Tax, and the Purchaser has not been notified in writing of any
proposed Tax claims or assessments against the Purchaser (other than, in each
case, claims or assessments for which adequate reserves in the Purchaser
Financials have been established in accordance with GAAP or are immaterial in
amount). There are no Liens with respect to any Taxes upon any of the
Purchaser’s assets, other than Permitted Liens. The Purchaser has no outstanding
waivers or extensions of any applicable statute of limitations to assess any
material amount of Taxes. There are no outstanding requests by the Purchaser for
any extension of time within which to file any Tax Return or within which to pay
any Taxes shown to be due on any Tax Return.

 

(b) Since the date of its formation, the Purchaser has not (i) changed any Tax
accounting methods, policies or procedures except as required by a change in
Law, (ii) made, revoked, or amended any material Tax election, (iii) filed any
amended Tax Returns or claim for refund or (iv) entered into any closing
agreement affecting or otherwise settled or compromised any material Tax
Liability or refund.

 



10

 

 

3.11 Employees and Employee Benefit Plans. The Purchaser does not (a) have any
paid employees or (b) maintain, sponsor, contribute to or otherwise have any
Liability under, any Benefit Plans.

 

3.12 Properties. The Purchaser does not own, license or otherwise have any
right, title or interest in any material Intellectual Property. The Purchaser
does not own or lease any material real property or Personal Property.

 

3.13 Material Contracts.

 

(a) Except as set forth on Schedule 3.13(a), other than this Agreement and the
Ancillary Documents, there are no Contracts to which the Purchaser is a party or
by which any of its properties or assets may be bound, subject or affected,
which (i) creates or imposes a Liability greater than $100,000, (ii) may not be
cancelled by the Purchaser on less than sixty (60) days’ prior notice without
payment of a material penalty or termination fee or (iii) prohibits, prevents,
restricts or impairs in any material respect any business practice of the
Purchaser as its business is currently conducted, any acquisition of material
property by the Purchaser, or restricts in any material respect the ability of
the Purchaser from engaging in business as currently conducted by it or from
competing with any other Person (each, a “Purchaser Material Contract”). All
Purchaser Material Contracts have been made available to the Company other than
those that are exhibits to the SEC Reports.

 

(b) With respect to each Purchaser Material Contract: (i) the Purchaser Material
Contract was entered into at arms’ length and in the ordinary course of
business; (ii) the Purchaser Material Contract is legal, valid, binding and
enforceable in all material respects against the Purchaser and, to the Knowledge
of the Purchaser, the other parties thereto, and is in full force and effect
(except, in each case, as such enforcement may be limited by the Enforceability
Exceptions); (iii) the Purchaser is not in breach or default in any material
respect, and no event has occurred that with the passage of time or giving of
notice or both would constitute such a breach or default in any material respect
by the Purchaser, or permit termination or acceleration by the other party,
under such Purchaser Material Contract; and (iv) to the Knowledge of the
Purchaser, no other party to any Purchaser Material Contract is in breach or
default in any material respect, and no event has occurred that with the passage
of time or giving of notice or both would constitute such a breach or default by
such other party, or permit termination or acceleration by the Purchaser under
any Purchaser Material Contract.

 

3.14 Transactions with Affiliates. Schedule 3.14 sets forth a true, correct and
complete list of the Contracts and arrangements that are in existence as of the
date of this Agreement under which there are any existing or future Liabilities
or obligations between the Purchaser and any (a) present or former director,
officer or employee or Affiliate of the Purchaser, or any immediate family
member of any of the foregoing, or (b) record or beneficial owner of more than
five percent (5%) of the outstanding Purchaser Ordinary Shares as of the date
hereof.

 

3.15 Investment Company Act. The Purchaser is not an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

3.16 Finders and Brokers. Except as set forth on Schedule 3.16, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission from the Purchaser, the Target Companies or any of their
respective Affiliates in connection with the transactions contemplated hereby
based upon arrangements made by or on behalf of the Purchaser.

 



11

 

 

3.17 Ownership of Exchange Shares. All Exchange Shares to be issued and
delivered in accordance with Article I to the Sellers and the Escrow Agent shall
be, upon issuance and delivery of such Exchange Shares, fully paid and
non-assessable, free and clear of all Liens, other than restrictions arising
from applicable securities Laws, the Lock-Up Agreements (if applicable), the
Registration Rights Agreement, the Escrow Agreement, the forfeiture provisions
of this Agreement and any Liens incurred by a Seller, and the issuance and sale
of such Exchange Shares pursuant hereto will not be subject to or give rise to
any preemptive rights or rights of first refusal.

 

3.18 Certain Business Practices.

 

(a) Neither the Purchaser, nor any of its Representatives acting on its behalf,
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful payment
to foreign or domestic government officials or employees, to foreign or domestic
political parties or campaigns or violated any provision of the U.S. Foreign
Corrupt Practices Act of 1977 or any other local or foreign anti-corruption or
bribery Law, (iii) made any other unlawful payment or (iv) since the formation
of the Purchaser, directly or indirectly, given or agreed to give any unlawful
gift or similar benefit in any material amount to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder the Purchaser or assist it in connection with any actual or proposed
transaction.

 

(b) The operations of the Purchaser are and have been conducted at all times in
compliance with money laundering statutes in all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Authority,
and no Action involving the Purchaser with respect to the any of the foregoing
is pending or, to the Knowledge of the Purchaser, threatened.

 

3.19 Insurance. Schedule 3.19 lists all insurance policies (by policy number,
insurer, coverage period, coverage amount, annual premium and type of policy)
held by the Purchaser relating to the Purchaser or its business, properties,
assets, directors, officers and employees, copies of which have been provided to
the Company. All premiums due and payable under all such insurance policies have
been timely paid and the Purchaser is otherwise in material compliance with the
terms of such insurance policies. All such insurance policies are in full force
and effect, and to the Knowledge of the Purchaser, there is no threatened
termination of, or material premium increase with respect to, any of such
insurance policies. There have been no insurance claims made by the Purchaser.
The Purchaser has each reported to its insurers all claims and pending
circumstances that would reasonably be expected to result in a claim, except
where such failure to report such a claim would not be reasonably likely to have
a Material Adverse Effect on the Purchaser.

 

3.20 Independent Investigation. The Company has provided to the Purchaser access
to its personnel, properties, assets, premises, books and records, and other
documents and data of the Target Companies for purpose of enabling the Purchaser
to conduct its own independent investigation, review and analysis of the
business, results of operations, prospects, condition (financial or otherwise)
or assets of the Target Companies. Without limiting Section 7.3(d) hereof, the
Purchaser acknowledges and agrees that: (a) in making its decision to enter into
this Agreement and to consummate the transactions contemplated hereby, it has
relied upon the express representations and warranties of the Company Parties
the Sellers set forth in this Agreement (including the related portions of the
Company Disclosure Schedules) and in any certificate delivered to Purchaser
pursuant hereto; and (b) none of the Company Parties, the Sellers or their
respective Representatives have made any representation or warranty as to the
Target Companies, the Sellers or this Agreement, except as expressly set forth
this Agreement (including the related portions of the Company Disclosure
Schedules) or in any certificate delivered to Purchaser pursuant hereto.

 



12

 

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY PARTIES

 

Except as set forth in the disclosure schedules delivered by the Company to the
Purchaser on the date hereof (the “Company Disclosure Schedules”), the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer, the Company Parties and the Sellers, jointly and
severally, hereby represent and warrant to the Purchaser, as of the date hereof
and as of the Closing, as follows:

 

4.1 Organization and Standing. The Company is a business company duly
incorporated, validly existing and in good standing under the Laws of the Cayman
Islands and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. Each
Subsidiary of the Company (including, but not limited to the VIEs and their
Subsidiaries) is a corporation or other entity duly formed, validly existing and
in good standing under the Laws of its jurisdiction of organization and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. Each Target Company is duly
qualified or licensed and in good standing in the jurisdiction in which it is
incorporated or registered and in each other jurisdiction where it does business
or operates to the extent that the character of the property owned, or leased or
operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary. Schedule 4.1 lists all jurisdictions in
which any Target Company is qualified to conduct business and all names other
than its legal name under which any Target Company does business. The Company
has provided to the Purchaser accurate and complete copies of its Organizational
Documents and the Organizational Documents of each of the other Target
Companies, each as amended to date and as currently in effect. No Target Company
is in violation of any provision of its Organizational Documents.

 

4.2 Authorization; Binding Agreement. Each Company Party has all requisite
corporate power and authority to execute and deliver this Agreement and each
Ancillary Document to which it is or is required to be a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each Ancillary Document to which a Company Party is or is required to be a
party and the consummation of the transactions contemplated hereby and thereby,
(a) have been duly and validly authorized by such Company Party’s board of
directors and shareholders to the extent required by the Company’s
Organizational Documents, the Cayman Islands Act and any other applicable Law or
any Contract to which a Company Party or any of its shareholders is a party or
by which it or its securities are bound and (b) no other corporate proceedings
on the part of a Company Party are necessary to authorize the execution and
delivery of this Agreement and each Ancillary Document to which it is a party or
to consummate the transactions contemplated hereby and thereby. This Agreement
has been, and each Ancillary Document to which a Company Party is or is required
to be a party shall be when delivered, duly and validly executed and delivered
by such Company Party and assuming the due authorization, execution and delivery
of this Agreement and any such Ancillary Document by the other parties hereto
and thereto, constitutes, or when delivered shall constitute, the legal, valid
and binding obligation of such Company Party, enforceable against such Company
Party in accordance with its terms, subject to the Enforceability Exceptions.

 



13

 

 

4.3 Capitalization.

 

(a) The Company is authorized to issue 5,000,000 Company Ordinary Shares, of
which 2,000,000 Company Ordinary Shares are issued and outstanding. No Company
Ordinary Shares are held in its treasury. All of the issued and outstanding
Company Ordinary Shares have been duly authorized and validly issued, are fully
paid and non-assessable and have not been issued in violation of any purchase
option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of Cayman Islands Act, any other applicable
Law, the Company Charter or any Contract to which the Company is a party or by
which it or its securities are bound. All of the issued and outstanding Company
Ordinary Shares are owned of record and beneficially by the Persons set forth on
Schedule 4.3(a), all of which Company Ordinary Shares are owned free and clear
of any Liens other than those imposed under the Company Charter or applicable
securities Laws. The Purchased Shares to be delivered by the Sellers to the
Purchaser at the Closing constitute all of the issued and outstanding shares and
other equity interests in or of the Company. No other class of shares or equity
securities of the Company is authorized or outstanding will be outstanding
immediately after the Closing. None of the outstanding shares or other equity
interests in or of the Company were issued in violation of any applicable
securities Laws.

 

(b) There are no options, warrants or other rights to subscribe for or purchase
any shares or other equity interests in or of the Company or securities
convertible into or exchangeable for, or that otherwise confer on the holder any
right to acquire any shares or other equity interests in or of the Company, or
preemptive rights or rights of first refusal or first offer, nor are there any
Contracts, commitments, arrangements or restrictions to which the Company or, to
the Knowledge of the Company, any of its shareholders are a party or bound
relating to any equity securities of the Company, whether or not outstanding.
There are no outstanding or authorized equity appreciation, phantom equity or
similar rights with respect to the Company. There are no voting trusts, proxies,
shareholder agreements or any other agreements or understandings with respect to
the voting of the Company’s shares or other equity interests. Except as set
forth in the Company Charter, there are no outstanding contractual obligations
of the Company to repurchase, redeem or otherwise acquire any shares or other
equity interests or securities in or of the Company, nor has the Company granted
any registration rights to any Person with respect to the Company’s shares or
other equity securities. All of the Company’s securities have been granted,
offered, sold and issued in compliance with all applicable securities Laws. As a
result of the consummation of the transactions contemplated by this Agreement,
no shares or other equity interests in or of the Company are issuable and no
rights in connection with any interests, warrants, rights, options or other
securities of the Company accelerate or otherwise become triggered (whether as
to vesting, exercisability, convertibility or otherwise).

 

(c) Except as disclosed in the Company Financials or as set forth on Schedule
4.3(c), since January 1, 2017, the Company has not declared or paid any
distribution or dividend in respect of its shares or other equity interests and
has not repurchased, redeemed or otherwise acquired any shares or other equity
interests in or of the Company, and the Company’s board of directors has not
authorized any of the foregoing.

 

4.4 Subsidiaries.

 

(a) Schedule 4.4(a) sets forth the name of each Subsidiary of the Company, and
with respect to each Subsidiary (a) its jurisdiction of organization, (b) its
authorized shares or other equity interests (if applicable), and (c) the number
of issued and outstanding equity interests and the record holders and beneficial
owners thereof. All of the outstanding equity securities of each Subsidiary of
the Company are duly authorized and validly issued, fully paid and
non-assessable (if applicable), and were offered, sold and delivered in
compliance with all applicable securities Laws, and owned by the Company or one
of its Subsidiaries free and clear of all Liens (other than those, if any,
imposed by such Subsidiary’s Organizational Documents). There are no Contracts
to which the Company or any of its Affiliates is a party or bound with respect
to the voting (including voting trusts or proxies) of the shares or other equity
interests in or of any Subsidiary of the Company other than the Organizational
Documents of any such Subsidiary. Except as set forth on Schedule 4.4(a), there
are no outstanding or authorized options, warrants, rights, agreements,
subscriptions, convertible securities or commitments to which any Subsidiary of
the Company is a party or which are binding upon any Subsidiary of the Company
providing for the issuance or redemption of any shares or other equity interests
in or of any Subsidiary of the Company. There are no outstanding equity
appreciation, phantom equity, profit participation or similar rights granted by
any Subsidiary of the Company. Except as set forth on Schedule 4.4(a), no
Subsidiary of the Company has any limitation, whether by Contract, Order or
applicable Law, on its ability to make any distributions or dividends to its
equity holders or pay any debt owed to another Target Company. Except for the
equity interests of the Subsidiaries listed on Schedule 4.4(a), the Company does
not own or have any rights to acquire, directly or indirectly, any shares or
other equity interests in or of, or otherwise Control, any Person. No Target
Company is a participant in any joint venture, partnership or similar
arrangement. There are no outstanding contractual obligations of any Target
Company to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in, any other Person.

 



14

 

 

(b) Glory Star HK is a wholly-owned Subsidiary of the Company, and is the legal
and beneficial owner of one hundred percent (100%) of the issued and outstanding
equity interests of the WFOE. Except for the pledge of the shares of the VIE
Shareholders to be made to the VIEs pursuant to the VIE Contracts, there are no
outstanding options, warrants, rights (including conversion rights, preemptive
rights, rights of first refusal or similar rights) or agreements to purchase or
acquire any equity interest, or any securities convertible into or exchangeable
for an equity interest, of any VIE. Pursuant to the VIE Contracts, upon the
execution thereof, substantially all of the profits of the VIEs are paid to the
WFOE and the VIEs are contractually controlled by the WFOE.

 

(c) The capital and organizational structure of each Target Company organized or
registered in the PRC (each, a “PRC Target Company”) are valid and in full
compliance with the applicable PRC Laws. Except as set forth on Schedule 4.4(c),
the registered capital of each PRC Target Company has been fully paid up in
accordance with the schedule of payment stipulated in its articles of
association, approval documents, certificates of approval and legal person
business license (collectively, the “PRC Establishment Documents”) and in
compliance with applicable PRC Laws, and there is no outstanding capital
contribution commitment. The Establishment Documents of each PRC Target Company
has been duly approved and filed in accordance with the laws of the PRC and are
valid and enforceable. The business scope specified in the PRC Establishment
Documents of the PRC Target Companies complies in all material respects with the
requirements of all applicable PRC Laws, and the operation and conduct of
business by, and the term of operation of the PRC Target Companies in accordance
with the PRC Establishment Documents is in compliance in all material respects
with applicable PRC Laws.

 

4.5 Governmental Approvals. Except as otherwise described in Schedule 4.5, no
Consent of or with any Governmental Authority on the part of any Target Company
is required to be obtained or made in connection with the execution, delivery or
performance by the Company of this Agreement or any Ancillary Documents or the
consummation by the Company of the transactions contemplated hereby or thereby
other than (a) such filings as expressly contemplated by this Agreement and (b)
pursuant to Antitrust Laws in the PRC.

 

4.6 Non-Contravention. Except as otherwise described in Schedule 4.6, the
execution and delivery by the Company (or any other Target Company, as
applicable) of this Agreement and each Ancillary Document to which any Target
Company is or is required to be a party or otherwise bound, and the consummation
by any Target Company of the transactions contemplated hereby and thereby and
compliance by any Target Company with any of the provisions hereof and thereof,
will not (a) conflict with or violate any provision of any Target Company’s
Organizational Documents, (b) subject to obtaining the Consents from
Governmental Authorities referred to in Section 4.5 hereof, the waiting periods
referred to therein having expired, and any condition precedent to such Consent
or waiver having been satisfied, conflict with or violate any Law, Order or
Consent applicable to any Target Company or any of its properties or assets, or
(c) (i) violate, conflict with or result in a breach of, (ii) constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, (iii) result in the termination, withdrawal,
suspension, cancellation or modification of, (iv) accelerate the performance
required by any Target Company under, (v) result in a right of termination or
acceleration under, (vi) give rise to any obligation to make payments or provide
compensation under, (vii) result in the creation of any Lien upon any of the
properties or assets of any Target Company under, (viii) give rise to any
obligation to obtain any third party Consent or provide any notice to any Person
or (ix) give any Person the right to declare a default, exercise any remedy,
claim a rebate, chargeback, penalty or change in delivery schedule, accelerate
the maturity or performance, cancel, terminate or modify any right, benefit,
obligation or other term under, any of the terms, conditions or provisions of,
any Company Material Contract.

 



15

 

 

4.7 Financial Statements.

 

(a) As used herein, the term “Company Financials” means (i) the final unsigned
audited consolidated financial statements of the Target Companies (including, in
each case, any related notes thereto), subject to auditor’s final review,
consisting of the consolidated balance sheets of the Target Companies as of
December 31, 2018 and December 31, 2017, and the related consolidated audited
income statements, changes in shareholder equity and statements of cash flows
for the years then ended, each audited in accordance with PCAOB auditing
standards by a PCAOB qualified auditor (the “Draft Audited Financial
Statements”), (ii) when delivered by the Company, the final audited consolidated
financial statements of the Target Companies (including, in each case, any
related notes thereto), consisting of the consolidated balance sheets of the
Target Companies as of December 31, 2018 and December 31, 2017, and the related
consolidated audited income statements, changes in shareholder equity and
statements of cash flows for the years then ended, each audited in accordance
with PCAOB auditing standards by a PCAOB qualified auditor (the “Final Audited
Financial Statements”), (iii) the Company prepared financial statements of the
Target Companies, consisting of the consolidated balance sheet of the Target
Companies as of June 30, 2019 (the “Interim Balance Sheet Date”) and the related
consolidated income statement, changes in shareholder equity and statement of
cash flows for the six (6) months then ended, and (iv) the unaudited
consolidated financial statements of the Target Companies, consisting of the
consolidated balance sheet of the Target Companies as of July 31, 2019, and the
related unaudited consolidated income statement for the seven (7) months then
ended (the financial statements described in clauses (iii) and (iv), the
“Management Reports”). True and correct copies of the Company Financials have
been provided to the Purchaser. The Company Financials (i) accurately reflect
the books and records of the Target Companies as of the times and for the
periods referred to therein, (ii) except for the Management Reports, were
prepared in accordance with GAAP, consistently applied throughout and among the
periods involved (except that the unaudited statements exclude the footnote
disclosures and other presentation items required for GAAP and exclude year-end
adjustments which will not be material in amount), (iii) except for the
Management Reports, comply with all applicable accounting requirements under the
Securities Act and the rules and regulations of the SEC thereunder, and (iv)
fairly present in all material respects the consolidated financial position of
the Target Companies as of the respective dates thereof and the consolidated
results of the operations and cash flows of the Target Companies for the periods
indicated.

 

(b) Each Target Company maintains accurate books and records reflecting its
assets and Liabilities and maintains proper and adequate internal accounting
controls that provide reasonable assurance that (i) such Target Company does not
maintain any off-the-book accounts and that such Target Company’s assets are
used only in accordance with such Target Company’s management directives, (ii)
transactions are executed with management’s authorization, (iii) transactions
are recorded as necessary to permit preparation of the financial statements of
such Target Company and to maintain accountability for such Target Company’s
assets, (iv) access to such Target Company’s assets is permitted only in
accordance with management’s authorization, (v) the reporting of such Target
Company’s assets is compared with existing assets at regular intervals and
verified for actual amounts and (vi) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection of accounts, notes and other receivables on
a current and timely basis. No Target Company has been subject to or involved in
any material fraud that involves management or other employees who have a
significant role in the internal controls over financial reporting of any Target
Company. Since January 1, 2016, no Target Company or its Representatives has
received any written complaint, allegation, assertion or claim regarding the
accounting or auditing practices, procedures, methodologies or methods of any
Target Company or its internal accounting controls, including any material
written complaint, allegation, assertion or claim that any Target Company has
engaged in questionable accounting or auditing practices.

 



16

 

 

(c) No Target Company has ever been subject to the reporting requirements of
Sections 13(a) and 15(d) of the Exchange Act.

 

(d) The Target Companies do not have any Indebtedness other than the
Indebtedness set forth on Schedule 4.7(d), and in such amounts (including
principal and any accrued but unpaid interest or other obligations with respect
to such Indebtedness), as set forth on Schedule 4.7(d). Except as disclosed on
Schedule 4.7(d), no Indebtedness of any Target Company contains any restriction
upon (i) the prepayment of any of such Indebtedness, (ii) the incurrence of
Indebtedness by any Target Company, or (iii) the ability of the Target Companies
to grant any Lien on their respective properties or assets.

 

(e) Except as set forth on Schedule 4.7(e), no Target Company is subject to any
Liabilities or obligations (whether or not required to be reflected on a balance
sheet prepared in accordance with GAAP), except for those that are either (i)
adequately reflected or reserved on or provided for in the consolidated balance
sheet of the Company and its Subsidiaries as of the Interim Balance Sheet Date
contained in the Company Financials or (ii) not material and that were incurred
after the Interim Balance Sheet Date in the ordinary course of business
consistent with past practice (other than Liabilities for breach of any Contract
or violation of any Law).

 

(f) All financial projections with respect to the Target Companies that were
delivered by or on behalf of the Company to the Purchaser or its Representatives
were prepared in good faith using assumptions that the Company believes to be
reasonable.

 

4.8 Absence of Certain Changes. Except as set forth on Schedule 4.8, or for
actions expressly contemplated by this Agreement, since January 1, 2019, each
Target Company has (a) conducted its business only in the ordinary course of
business consistent with past practice, (b) not been subject to a Material
Adverse Effect and (c) has not taken any action or committed or agreed to take
any action that would be prohibited by Section 6.2(b) (without giving effect to
Schedule 6.2) if such action were taken on or after the date hereof without the
consent of the Purchaser.

 

4.9 Compliance with Laws. Except as set forth on Schedule 4.9, no Target Company
is or has been in material conflict or non-compliance with, or in material
default or violation of, nor has any Target Company received, since January 1,
2014, any written or, to the Knowledge of the Company, oral notice of any
material conflict or non-compliance with, or material default or violation of,
any applicable Laws by which it or any of its properties, assets, employees,
business or operations are or were bound or affected.

 



17

 

 

4.10 Company Permits. Each Target Company (and its employees who are legally
required to be licensed by a Governmental Authority in order to perform his or
her duties with respect to his or her employment with any Target Company), holds
all Permits necessary to lawfully conduct in all material respects its business
as presently conducted and as currently contemplated to be conducted, and to
own, lease and operate its assets and properties, including relevant value-added
telecommunication service permits, broadcast and television program production
permit, internet cultural operation permits, food business permit and online
food distribution third-party platform registration (collectively, the “Company
Permits”). The Company has made available to the Purchaser true, correct and
complete copies of all material Company Permits, all of which material Company
Permits are listed on Schedule 4.10. All of the Company Permits are in full
force and effect, and no suspension or cancellation of any of the Company
Permits is pending or, to the Company’s Knowledge, threatened. No Target Company
is in violation in any material respect of the terms of any Company Permit, and
no Target Company has received any written or, to the Knowledge of the Company,
oral notice of any Actions relating to the revocation or modification of any
Company Permit. All filings and registrations with PRC Governmental Authorities
required in respect of each of the PRC Target Companies and its operations,
including the registrations with the Ministry of Commerce, the State
Administration of Press, Publication, Radio, Film and Television, the Ministry
of Culture and Tourism, the State Administration for Market Regulation, the
Ministry of Industry and Information Technology, the China Food and Drug
Administration, the State Administration for Foreign Exchange, tax bureau,
customs authorities, product registration authorities and health regulatory
authorities, as applicable, have been duly completed in accordance with
applicable PRC Law.

 

4.11 Litigation. Except as described on Schedule 4.11, there is no (a) Action of
any nature pending or, to the Company’s Knowledge, threatened, nor is there any
reasonable basis for any Action to be made (and no such Action has been brought
or, to the Company’s Knowledge, threatened since January 1, 2014), or (b) Order
now pending or outstanding or that was rendered by a Governmental Authority
since January 1, 2014, in either case of (a) or (b) by or against any Target
Company, its current or former directors, officers or equity holders (provided,
that any litigation involving the directors, officers or equity holders of a
Target Company must be related to the Target Company’s business, equity
securities or assets), its business, equity securities or assets. The items
listed on Schedule 4.11, if finally determined adverse to the Target Companies,
will not have, either individually or in the aggregate, a Material Adverse
Effect upon any Target Company. Since January 1, 2014, none of the current or
former officers, senior management or directors of any Target Company have been
charged with, indicted for, arrested for, or convicted of any felony or any
crime involving fraud.

 

4.12 Material Contracts.

 

(a) Schedule 4.12(a) sets forth a true, correct and complete list of, and the
Company has made available to the Purchaser (including written summaries of oral
Contracts), true, correct and complete copies of, each Contract to which any
Target Company is a party or by which any Target Company, or any of its
properties or assets are bound or affected (each Contract required to be set
forth on Schedule 4.12(a), a “Company Material Contract”) that:

 

(i) contains covenants that limit the ability of any Target Company (A) to
compete in any line of business or with any Person or in any geographic area or
to sell, or provide any service or product or solicit any Person, including any
non-competition covenants, employee and customer non-solicit covenants,
exclusivity restrictions, rights of first refusal or most-favored pricing
clauses or (B) to purchase or acquire an interest in any other Person;

 

(ii) involves any joint venture, profit-sharing, partnership, limited liability
company or other similar agreement or arrangement relating to the formation,
creation, operation, management or control of any partnership or joint venture;

 



18

 

 

(iii) involves any exchange traded, over the counter or other swap, cap, floor,
collar, futures contract, forward contract, option or other derivative financial
instrument or Contract, based on any commodity, security, instrument, asset,
rate or index of any kind or nature whatsoever, whether tangible or intangible,
including currencies, interest rates, foreign currency and indices;

 

(iv) evidences Indebtedness (whether incurred, assumed, guaranteed or secured by
any asset) of any Target Company having an outstanding principal amount in
excess of $100,000;

 

(v) involves the acquisition or disposition, directly or indirectly (by merger
or otherwise), of assets with an aggregate value in excess of $100,000 (other
than in the ordinary course of business consistent with past practice) or shares
or other equity interests in or of any Target Company or another Person;

 

(vi) relates to any merger, consolidation or other business combination with any
other Person or the acquisition or disposition of any other entity or its
business or material assets or the sale of any Target Company, its business or
material assets;

 

(vii) by its terms, individually or with all related Contracts, calls for
aggregate payments or receipts by the Target Companies under such Contract or
Contracts of at least $100,000 per year or $250,000 in the aggregate;

 

(viii) obligates the Target Companies to provide continuing indemnification or a
guarantee of obligations of a third party after the date hereof in excess of
$100,000;

 

(ix) is between any Target Company and any Top Customer or Top Vendor;

 

(x) is between any Target Company and any directors, officers or employees of a
Target Company (other than at-will employment arrangements with employees
entered into in the ordinary course of business consistent with past practice),
including all non-competition, severance and indemnification agreements, or any
Related Person;

 

(xi) obligates the Target Companies to make any capital commitment or
expenditure in excess of $100,000 (including pursuant to any joint venture);

 

(xii) relates to a material settlement entered into within three (3) years prior
to the date of this Agreement or under which any Target Company has outstanding
obligations (other than customary confidentiality obligations);

 

(xiii) provides another Person (other than another Target Company or any
manager, director or officer of any Target Company) with a power of attorney;

 

(xiv) relates to the development, ownership, licensing or use of any
Intellectual Property by, to or from any Target Company, other than
Off-the-Shelf Software;

 

(xv) that would be required to be filed by the Company as an exhibit for a Form
S-1 pursuant to Items 601(b)(1), (2), (4), (9) or (10) of Regulation S-K under
the Securities Act as if the Company was the registrant; or

 

(xvi) is otherwise material to any Target Company or outside of the ordinary
course of business of the Target Companies and not described in clauses (i)
through (xv) above.

 



19

 

 

(b) Except as disclosed in Schedule 4.12(b), with respect to each Company
Material Contract: (i) such Company Material Contract is valid and binding and
enforceable in all respects against the Target Company party thereto (subject to
the Enforceability Exceptions) and, to the Knowledge of the Company, each other
party thereto, and is in full force and effect; (ii) the consummation of the
transactions contemplated by this Agreement will not affect the validity or
enforceability of any Company Material Contract; (iii) no Target Company is in
breach or default in any respect, and no event has occurred that with the
passage of time or giving of notice or both would constitute a breach or default
by any Target Company, or permit termination or acceleration by the other party
thereto, under such Company Material Contract; (iv) to the Knowledge of the
Company, no other party to such Company Material Contract is in breach or
default in any respect, and no event has occurred that with the passage of time
or giving of notice or both would constitute such a breach or default by such
other party, or permit termination or acceleration by any Target Company, under
such Company Material Contract; (v) no Target Company has received written or,
to the Knowledge of the Company, oral notice of an intention by any party to any
such Company Material Contract that provides for a continuing obligation by any
party thereto to terminate such Company Material Contract or amend the terms
thereof, other than modifications in the ordinary course of business that do not
adversely affect any Target Company; and (vi) no Target Company has waived any
rights under any such Company Material Contract.

 

4.13 Intellectual Property.

 

(a) Schedule 4.13(a)(i) sets forth: (i) all Patents and Patent applications,
Trademarks and service mark registrations and applications, copyright
registrations and applications and registered Internet Assets and applications
owned or licensed by a Target Company or otherwise used or held for use by a
Target Company in which a Target Company is the owner, applicant or assignee
(“Company Registered IP”), specifying as to each item, as applicable: (A) the
nature of the item, including the title, (B) the owner of the item, (C) the
jurisdictions in which the item is issued or registered or in which an
application for issuance or registration has been filed and (D) the issuance,
registration or application numbers and dates; and (ii) all material
unregistered Intellectual Property owned or purported to be owned by a Target
Company. Schedule 4.13(a)(ii) sets forth all Intellectual Property licenses,
sublicenses and other agreements or permissions (“Company IP Licenses”)
(excluding “shrink wrap”, “click wrap” and “off the shelf” agreements for
Software commercially available on reasonable terms to the public generally with
license, maintenance, support and other fees of less than $10,000 per year
(collectively, “Off-the-Shelf Software”), which are not required to be listed,
although such licenses are “Company IP Licenses” as that term is used herein),
under which a Target Company is a licensee or otherwise is authorized to use or
practice any Intellectual Property, and describes (A) the applicable
Intellectual Property licensed, sublicensed or used and (B) any royalties,
license fees or other compensation due from a Target Company, if any. Each
Target Company owns, free and clear of all Liens (other than Permitted Liens),
has valid and enforceable rights in, and has the unrestricted right to use,
sell, license, transfer or assign, all Intellectual Property currently used,
licensed or held for use by such Target Company, and previously used or licensed
by such Target Company, except for the Intellectual Property that is the subject
of the Company IP Licenses. For each Patent and Patent application in the
Company Registered IP, the Target Companies have obtained valid assignments of
inventions from each inventor. Except as set forth on Schedule 4.13(a)(iii), all
Company Registered IP is owned exclusively by the applicable Target Company
without obligation to pay royalties, licensing fees or other fees, or otherwise
account to any third party with respect to such Company Registered IP.

 

(b) Each Target Company has a valid and enforceable license to use all
Intellectual Property that is the subject of the Company IP Licenses applicable
to such Target Company. The Company IP Licenses include all of the licenses,
sublicenses and other agreements or permissions necessary to operate the Target
Companies as presently conducted. Each Target Company is and has been in
compliance in all material respects with and has performed all obligations
imposed on it in the Company IP Licenses, and such Target Company is not, nor,
to the Knowledge of the Company, is any other party thereto, in material breach
or default thereunder, nor to the Knowledge of the Company has any event
occurred that with notice or lapse of time or both would constitute a default
thereunder. The continued use by the Target Companies of the Intellectual
Property that is the subject of the Company IP Licenses in the same manner that
it is currently being used is not restricted by any applicable license of any
Target Company. All registrations for Copyrights, Patents, Trademarks and
Internet Assets that are owned by or exclusively licensed to any Target Company
are valid and in force, and all applications to register any Copyrights, Patents
and Trademarks are pending and in good standing, all without challenge of any
kind. No Target Company is party to any Contract that requires a Target Company
to assign to any Person all of its rights in any Intellectual Property developed
by a Target Company under such Contract.

 



20

 

 

(c) Schedule 4.13(c) sets forth all licenses, sublicenses and other agreements
or permissions under which a Target Company is the licensor (each, an “Outbound
IP License”), and for each such Outbound IP License, describes (i) the
applicable Intellectual Property licensed, (ii) the licensee under such Outbound
IP License, and (iii) any royalties, license fees or other compensation due to a
Target Company, if any. Each Target Company has performed all obligations
imposed on it in the Outbound IP Licenses, and such Target Company is not, nor,
to the Knowledge of the Company, is any other party thereto, in breach or
default thereunder, nor has any event occurred that with notice or lapse of time
or both would constitute a default thereunder.

 

(d) No Action is pending or, to the Company’s Knowledge, threatened against a
Target Company that challenges the validity, enforceability, ownership, or right
to use, sell, license or sublicense any Intellectual Property currently owned,
licensed, used or held for use by the Target Companies in any material respect.
No Target Company has received any written or, to the Knowledge of the Company,
oral notice or claim asserting or suggesting that any infringement,
misappropriation, violation, dilution or unauthorized use of the Intellectual
Property of any other Person is or may be occurring or has or may have occurred,
as a consequence of the business activities of any Target Company. There are no
Orders to which any Target Company is a party or its otherwise bound that (i)
restrict the rights of a Target Company to use, transfer, license or enforce any
Intellectual Property owned by a Target Company, (ii) restrict the conduct of
the business of a Target Company in order to accommodate a third Person’s
Intellectual Property, or (iii) other than the Outbound IP Licenses, grant any
third Person any right with respect to any Intellectual Property owned by a
Target Company. No Target Company is currently infringing, or has, in the past,
infringed, misappropriated or violated any Intellectual Property of any other
Person in any material respect in connection with the ownership, use or license
of any Intellectual Property owned or purported to be owned by a Target Company
or, to the Knowledge of the Company, otherwise in connection with the conduct of
the respective businesses of the Target Companies. To the Company’s Knowledge,
no third party is infringing upon, has misappropriated or is otherwise violating
any Intellectual Property owned, licensed by, licensed to, or otherwise used or
held for use by any Target Company (“Company IP”) in any material respect.

 

(e) All employees and independent contractors of a Target Company have assigned
to the Target Companies all Intellectual Property arising from the services
performed for a Target Company by such Persons. No current or former officers,
employees or independent contractors of a Target Company have claimed any
ownership interest in any Intellectual Property owned by a Target Company. To
the Knowledge of the Company, there has been no violation of a Target Company’s
policies or practices related to protection of Company IP or any confidentiality
or nondisclosure Contract relating to the Intellectual Property owned by a
Target Company. The Company has made available to the Purchaser true and
complete copies of all written Contracts referenced in subsections under which
employees and independent contractors assigned their Intellectual Property to a
Target Company. To the Company’s Knowledge, none of the employees of any Target
Company is obligated under any Contract, or subject to any Order, that would
materially interfere with the use of such employee’s best efforts to promote the
interests of the Target Companies, or that would materially conflict with the
business of any Target Company as presently conducted or contemplated to be
conducted. Each Target Company has taken reasonable security measures in order
to protect the secrecy, confidentiality and value of the material Company IP.

 



21

 

 

(f) To the Knowledge of the Company, no Person has obtained unauthorized access
to third party information and data in the possession of a Target Company, nor
has there been any other material compromise of the security, confidentiality or
integrity of such information or data. Each Target Company has complied with all
applicable Laws relating to privacy, data protection and security, and the
collection, processing and use of personal information (collectively, “Data
Protection Laws”). Each of the Target Companies has in place and regularly
monitors and fully enforces privacy policies and guidelines compliant with all
applicable Data Protection Laws. The operation of the business of the Target
Companies has not and does not violate any right to privacy or publicity of any
third person, or constitute unfair competition or trade practices under
applicable Law.

 

(g) The consummation of any of the transactions contemplated by this Agreement
will not result in the material breach, material modification, cancellation,
termination, suspension of, or acceleration of any payments with respect to, or
release of source code because of (i) any Contract providing for the license or
other use of Intellectual Property owned by a Target Company, or (ii) any
Company IP License. Following the Closing, the Company shall be permitted to
exercise, directly or indirectly through its Subsidiaries, all of the Target
Companies’ rights under such Contracts or Company IP Licenses to the same extent
that the Target Companies would have been able to exercise had the transactions
contemplated by this Agreement not occurred, without the payment of any
additional amounts or consideration other than ongoing fees, royalties or
payments which the Target Companies would otherwise be required to pay in the
absence of such transactions.

 

4.14 Taxes and Returns.

 

(a) Each Target Company has or will have timely filed, or caused to be timely
filed, all Tax Returns required to be filed by it (taking into account all
available extensions), which Tax Returns are true, accurate, correct and
complete in all material respects, and has paid, collected or withheld, or
caused to be paid, collected or withheld, all Taxes required to be paid,
collected or withheld, other than such Taxes for which adequate reserves in the
Company Financials have been established. Each Target Company has complied with
all applicable Laws relating to Tax.

 

(b) There is no current pending or, to the Knowledge of the Company, threatened
Action against a Target Company by a Governmental Authority in a jurisdiction
where the Target Company does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction.

 

(c) No Target Company is being audited by any Tax authority or has been notified
in writing or, to the Knowledge of the Company, orally by any Tax authority that
any such audit is contemplated or pending. There are no claims, assessments,
audits, examinations, investigations or other Actions pending against a Target
Company in respect of any Tax, and no Target Company has been notified in
writing of any proposed Tax claims or assessments against it (other than, in
each case, claims or assessments for which adequate reserves in the Company
Financials have been established).

 

(d) There are no Liens with respect to any Taxes upon any Target Company’s
assets, other than Permitted Liens.

 

(e) Each Target Company has collected or withheld all Taxes currently required
to be collected or withheld by it, and all such Taxes have been paid to the
appropriate Governmental Authorities or set aside in appropriate accounts for
future payment when due.

 



22

 

 

(f) No Target Company has any outstanding waivers or extensions of any
applicable statute of limitations to assess any amount of Taxes. There are no
outstanding requests by a Target Company for any extension of time within which
to file any Tax Return or within which to pay any Taxes shown to be due on any
Tax Return.

 

(g) No Target Company has made any change in accounting method (except as
required by a change in Law) or received a ruling from, or signed an agreement
with, any taxing authority that would reasonably be expected to have a material
impact on its Taxes following the Closing.

 

(h) No Target Company has participated in, or sold, distributed or otherwise
promoted, any “reportable transaction,” as defined in U.S. Treasury Regulation
section 1.6011-4.

 

(i) No Target Company has any Liability for the Taxes of another Person (other
than another Target Company) (i) under any applicable Tax Law, (ii) as a
transferee or successor, or (iii) by contract, indemnity or otherwise (excluding
commercial agreements entered into in the ordinary course of business, the
primary purpose of which is not the sharing of Taxes). No Target Company is a
party to or bound by any Tax indemnity agreement, Tax sharing agreement or Tax
allocation agreement or similar agreement, arrangement or practice (excluding
commercial agreements entered into in the ordinary course of business, the
primary purpose of which is not the sharing of Taxes) with respect to Taxes
(including advance pricing agreement, closing agreement or other agreement
relating to Taxes with any Governmental Authority) that will be binding on any
Target Company with respect to any period following the Closing Date.

 

(j) No Target Company has requested, or is it the subject of or bound by any
private letter ruling, technical advice memorandum, closing agreement or similar
ruling, memorandum or agreement with any Governmental Authority with respect to
any Taxes, nor is any such request outstanding.

 

(k) No Target Company: (i) has constituted either a “distributing corporation”
or a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of securities (to any Person or entity that is not a
member of the consolidated group of which the Company is the common parent
corporation) qualifying for, or intended to qualify for, Tax-free treatment
under Section 355 of the Code (A) within the two-year period ending on the date
hereof or (B) in a distribution which could otherwise constitute part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code) in conjunction with the transactions contemplated by this
Agreement; or (ii) is or has ever been (A) a U.S. real property holding
corporation within the meaning of Section 897(c)(2) of the Code, or (B) a member
of any consolidated, combined, unitary or affiliated group of corporations for
any Tax purposes other than a group of which the Company is or was the common
parent corporation.

 

(l) No Target Company is treated as a domestic corporation under Section 7874(b)
of the Code.

 

4.15 Real Property. Schedule 4.15 contains a complete and accurate list of all
premises leased or subleased or otherwise used or occupied by a Target Company
for the operation of the business of a Target Company, and of all leases, lease
guarantees, agreements and documents related thereto, including all amendments,
terminations and modifications thereof or waivers thereto (collectively, the
“Company Real Property Leases”), as well as the current annual rent and term
under each Company Real Property Lease. The Company has provided to the
Purchaser a true and complete copy of each of the Company Real Property Leases,
and in the case of any oral Company Real Property Lease, a written summary of
the material terms of such Company Real Property Lease. The Company Real
Property Leases are valid, binding and enforceable in accordance with their
terms and are in full force and effect. To the Knowledge of the Company, no
event has occurred which (whether with or without notice, lapse of time or both
or the happening or occurrence of any other event) would constitute a default on
the part of a Target Company or any other party under any of the Company Real
Property Leases, and no Target Company has received notice of any such
condition. No Target Company owns or has ever owned any real property or any
interest in real property (other than the leasehold interests in the Company
Real Property Leases).

 



23

 

 

4.16 Personal Property. Each item of Personal Property which is currently owned,
used or leased by a Target Company with a book value or fair market value of
greater than Fifty Thousand Dollars ($50,000) is set forth on Schedule 4.16,
along with, to the extent applicable, a list of lease agreements, lease
guarantees, security agreements and other agreements related thereto, including
all amendments, terminations and modifications thereof or waivers thereto
(“Company Personal Property Leases”). Except as set forth in Schedule 4.16, all
such items of Personal Property are in good operating condition and repair
(ordinary wear and tear excepted consistent with the age of such items), and are
suitable for their intended use in the business of the Target Companies. The
operation of each Target Company’s business as it is now conducted or presently
proposed to be conducted is not dependent upon the right to use the Personal
Property of Persons other than a Target Company, except for such Personal
Property that is owned by, or leased, licensed or otherwise contracted to, a
Target Company. The Company has provided to the Purchaser a true and complete
copy of each of the Company Personal Property Leases, and in the case of any
oral Company Personal Property Lease, a written summary of the material terms of
such Company Personal Property Lease. The Company Personal Property Leases are
valid, binding and enforceable in accordance with their terms and are in full
force and effect. To the Knowledge of the Company, no event has occurred which
(whether with or without notice, lapse of time or both or the happening or
occurrence of any other event) would constitute a default on the part of a
Target Company or any other party under any of the Company Personal Property
Leases, and no Target Company has received notice of any such condition.

 

4.17 Title to and Sufficiency of Assets. Each Target Company has good and
marketable title to, or a valid leasehold interest in or right to use, all of
its assets, free and clear of all Liens other than (a) Permitted Liens, (b) the
rights of lessors under leasehold interests, (iii) Liens specifically identified
in the last audited financial statements included in the Company Financials and
(d) Liens set forth on Schedule 4.17. The assets (including Intellectual
Property rights and contractual rights) of the Target Companies constitute all
of the assets, rights and properties that are used in the operation of the
businesses of the Target Companies as it is now conducted and presently proposed
to be conducted or that are used or held by the Target Companies for use in the
operation of the businesses of the Target Companies, and taken together, are
adequate and sufficient for the operation of the businesses of the Target
Companies as currently conducted and as presently proposed to be conducted.

 

4.18 Employee Matters.

 

(a) Except as set forth in Schedule 4.18(a), no Target Company is a party to any
collective bargaining agreement or other Contract covering any group of
employees, labor organization or other representative of any of the employees of
any Target Company, and the Company has no Knowledge of any activities or
proceedings of any labor union or other party to organize or represent such
employees. There has not occurred or, to the Knowledge of the Company, been
threatened any strike, slow-down, picketing, work-stoppage, or other similar
labor activity with respect to any such employees. Schedule 4.18(a) sets forth
all unresolved labor controversies (including unresolved grievances and age or
other discrimination claims), if any, that are pending or, to the Knowledge of
the Company, threatened between any Target Company and Persons employed by or
providing services as independent contractors to a Target Company. No current
officer or employee of a Target Company has provided any Target Company written
or, to the Knowledge of the Company, oral notice of his or her plan to terminate
his or her employment with any Target Company.

 



24

 

 

(b) Except as set forth in Schedule 4.18(b), each Target Company (i) is and has
been in compliance in all material respects with all applicable Laws respecting
employment and employment practices, terms and conditions of employment, health
and safety and wages and hours, and other Laws relating to discrimination,
disability, labor relations, hours of work, payment of wages and overtime wages,
pay equity, immigration, workers compensation, working conditions, employee
scheduling, occupational safety and health, family and medical leave, and
employee terminations, and has not received written or, to the Knowledge of the
Company, oral notice that there is any pending Action involving unfair labor
practices against a Target Company, (ii) is not liable for any material past due
arrears of wages or any material penalty for failure to comply with any of the
foregoing, and (iii) is not liable for any material payment to any Governmental
Authority with respect to unemployment compensation benefits, social security or
other benefits or obligations for employees, independent contractors or
consultants (other than routine payments to be made in the ordinary course of
business and consistent with past practice). There are no Actions pending or, to
the Knowledge of the Company, threatened against a Target Company brought by or
on behalf of any applicant for employment, any current or former employee, any
Person alleging to be a current or former employee, or any Governmental
Authority, relating to any such Law or regulation, or alleging breach of any
express or implied contract of employment, wrongful termination of employment,
or alleging any other discriminatory, wrongful or tortious conduct in connection
with the employment relationship.

 

(c) Schedule 4.18(c) hereto sets forth a complete and accurate list, as of the
date hereof, of all employees of the Target Companies showing for each as of
such date (i) the employee’s name, job title or description, employer, location,
salary level (including any bonus, commission, deferred compensation or other
remuneration payable (other than any such arrangements under which payments are
at the discretion of the Target Companies)), (ii) any bonus, commission or other
remuneration other than salary paid during the calendar year ending December 31,
2018, and (iii) any wages, salary, bonus, commission or other compensation paid
or due and owing to each employee during or for the calendar year ending
December 31, 2019. Except as set forth on Schedule 4.18(c), (A) no employee is a
party to a written employment Contract with a Target Company and each is
employed “at will” or, with respect to employees located in China, with a
“non-fixed term” in accordance with Chinese Labor Contract Law, and (B) the
Target Companies have paid in full to all their employees all wages, salaries,
commission, bonuses and other compensation due to such employees, including
overtime compensation, and no Target Company has any obligation or Liability
(whether or not contingent) with respect to severance payments to any such
employees under the terms of any written or, to the Company’s Knowledge, oral
agreement, or commitment or any applicable Law, custom, trade or practice.
Except as set forth in Schedule 4.18(c), each employee of any Target Company has
entered into the Company’s standard form of employee non-disclosure, inventions
and restrictive covenants agreement with a Target Company (whether pursuant to a
separate agreement or incorporated as part of such employee’s overall employment
agreement), a copy of which has been made available to the Purchaser by the
Company.

 

(d) Schedule 4.18(d) contains a list of all independent contractors (including
consultants) currently engaged by any Target Company, along with the position,
the entity engaging such Person, date of retention and rate of remuneration,
most recent increase (or decrease) in remuneration and amount thereof, for each
such Person. Except as set forth on Schedule 4.18(d), all of such independent
contractors are a party to a written Contract with a Target Company, and each
such independent contractor has entered into customary covenants regarding
confidentiality, non-competition and assignment of inventions and copyrights in
such Person’s agreement with a Target Company, a copy of which has been provided
to the Purchaser by the Company. For the purposes of applicable Law, including
the Code, all independent contractors who are currently, or within the last six
(6) years have been, engaged by a Target Company are bona fide independent
contractors and not employees of a Target Company. Each independent contractor
is terminable on fewer than thirty (30) days’ notice, without any obligation of
any Target Company to pay severance or a termination fee.

 



25

 

 

4.19 Benefit Plans.

 

(a) Set forth on Schedule 4.19(a) is a true and complete list of each Foreign
Plan of a Target Company (each, a “Company Benefit Plan”). No Target Company has
ever maintained or contributed to (or had an obligation to contribute to) any
Benefit Plan, whether or not subject to ERISA, which is not a Foreign Plan.

 

(b) With respect to each Company Benefit Plan which covers any current or former
officer, director, consultant or employee (or beneficiary thereof) of a Target
Company, the Company has made available to the Purchaser accurate and complete
copies, if applicable, of: (i) all plan documents and related trust agreements
or annuity Contracts (including any amendments, modifications or supplements
thereto), and written description of any Company Benefit Plans which are not in
writing; (ii) the most recent annual and periodic accounting of plan assets;
(iii) the most recent actuarial valuation; and (iv) all communications with any
Governmental Authority concerning any matter that is still pending or for which
a Target Company has any outstanding Liability or obligation.

 

(c) With respect to each Company Benefit Plan: (i) such Company Benefit Plan has
been administered and enforced in all material respects in accordance with its
terms and the requirements of all applicable Laws, and has been maintained,
where required, in good standing with applicable regulatory authorities and
Governmental Authorities; (ii) no breach of fiduciary duty has occurred; (iii)
no Action is pending, or to the Company's Knowledge, threatened (other than
routine claims for benefits arising in the ordinary course of administration);
(iv) all contributions, premiums and other payments (including any special
contribution, interest or penalty) required to be made with respect to a Company
Benefit Plan have been timely made; (v) all benefits accrued under any unfunded
Company Benefit Plan have been paid, accrued, or otherwise adequately reserved
in accordance with GAAP and are reflected on the Company Financials; and (vi) no
Company Benefit Plan provides for retroactive increases in contributions,
premiums or other payments in relation thereto. No Target Company has incurred
any obligation in connection with the termination of, or withdrawal from, any
Company Benefit Plan.

 

(d) To the extent applicable, the present value of the accrued benefit
liabilities (whether or not vested) under each Company Benefit Plan, determined
as of the end of the Company’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Company Benefit Plan allocable to such
benefit liabilities.

 

(e) The consummation of the transactions contemplated by this Agreement and the
Ancillary Documents will not: (i) entitle any individual to severance pay,
unemployment compensation or other benefits or compensation under any Company
Benefit Plan or under any applicable Law; or (ii) accelerate the time of payment
or vesting, or increase the amount of any compensation due, or in respect of,
any director, employee or independent contractor of a Target Company.

 

(f) Except to the extent required by applicable Law, no Target Company provides
health or welfare benefits to any former or retired employee or is obligated to
provide such benefits to any active employee following such employee’s
retirement or other termination of employment or service.

 

(g) All Company Benefit Plans can be terminated at any time as of or after the
Closing Date without resulting in any Liability to any Target Company, the
Purchaser or their respective Affiliates for any additional contributions,
penalties, premiums, fees, fines, excise taxes or any other charges or
liabilities.

 



26

 

 

4.20 Environmental Matters. Except as set forth in Schedule 4.20:

 

(a) Each Target Company is and has been in compliance in all material respects
with all applicable Environmental Laws, including obtaining, maintaining in good
standing, and complying in all material respects with all Permits required for
its business and operations by Environmental Laws (“Environmental Permits”), no
Action is pending or, to the Company’s Knowledge, threatened to revoke, modify,
or terminate any such Environmental Permit, and, to the Company’s Knowledge, no
facts, circumstances, or conditions currently exist that could adversely affect
such continued compliance with Environmental Laws and Environmental Permits or
require capital expenditures to achieve or maintain such continued compliance
with Environmental Laws and Environmental Permits.

 

(b) No Target Company is the subject of any outstanding Order or Contract with
any Governmental Authority or other Person in respect of any (i) Environmental
Laws, (ii) Remedial Action, or (iii) Release or threatened Release of a
Hazardous Material. No Target Company has assumed, contractually or by operation
of Law, any Liabilities or obligations under any Environmental Laws.

 

(c) No Action has been made or is pending, or to the Company’s Knowledge,
threatened against any Target Company or any assets of a Target Company alleging
either or both that a Target Company may be in material violation of any
Environmental Law or Environmental Permit or may have any material Liability
under any Environmental Law.

 

(d) No Target Company has manufactured, treated, stored, disposed of, arranged
for or permitted the disposal of, generated, handled or Released any Hazardous
Material, or owned or operated any property or facility, in a manner that has
given or would reasonably be expected to give rise to any material Liability or
obligation under applicable Environmental Laws. No fact, circumstance, or
condition exists in respect of any Target Company or any property currently or
formerly owned, operated, or leased by any Target Company or any property to
which a Target Company arranged for the disposal or treatment of Hazardous
Materials that could reasonably be expected to result in a Target Company
incurring any material Environmental Liabilities.

 

(e) There is no investigation of the business, operations, or currently owned,
operated, or leased property of a Target Company or, to the Company’s Knowledge,
previously owned, operated, or leased property of a Target Company pending or,
to the Company’s Knowledge, threatened that could lead to the imposition of any
Liens under any Environmental Law or material Environmental Liabilities.

 

(f) To the Knowledge of the Company, there is not located at any of the
properties of a Target Company any (i) underground storage tanks, (ii)
asbestos-containing material, or (iii) equipment containing polychlorinated
biphenyls.

 

(g) The Company has provided to the Purchaser all environmentally related site
assessments, audits, studies, reports, analysis and results of investigations
that have been performed in respect of the currently or previously owned,
leased, or operated properties of any Target Company.

 

4.21 Transactions with Related Persons. Except as set forth on Schedule 4.21, no
Target Company nor any of its Affiliates, nor any officer, director, manager,
employee, trustee or beneficiary of a Target Company or any of its Affiliates,
nor any immediate family member of any of the foregoing (whether directly or
indirectly through an Affiliate of such Person) (each of the foregoing, a
“Related Person”) is presently, or in the past three (3) years has been, a party
to any transaction with a Target Company, including any Contract or other
arrangement (a) providing for the furnishing of services by (other than as
officers, directors or employees of the Target Company), (b) providing for the
rental of real property or Personal Property from or (c) otherwise requiring
payments to (other than for services or expenses as directors, officers or
employees of the Target Company in the ordinary course of business consistent
with past practice) any Related Person or any Person in which any Related Person
has an interest as an owner, officer, manager, director, trustee or partner or
in which any Related Person has any direct or indirect interest (other than the
ownership of securities representing no more than two percent (2%) of the
outstanding voting power or economic interest of a publicly traded company).
Except as set forth on Schedule 4.21, no Target Company has outstanding any
Contract or other arrangement or commitment with any Related Person, and no
Related Person owns any real property or Personal Property, or right, tangible
or intangible (including Intellectual Property) which is used in the business of
any Target Company. The assets of the Target Companies do not include any
receivable or other obligation from a Related Person, and the liabilities of the
Target Companies do not include any payable or other obligation or commitment to
any Related Person. Schedule 4.21 specifically identifies all Contracts,
arrangements or commitments set forth on such Schedule 4.21 that cannot be
terminated upon sixty (60) days’ notice by the Target Companies without cost or
penalty.

 



27

 

 

4.22 Insurance.

 

(a) Schedule 4.22(a) lists all insurance policies (by policy number, insurer,
coverage period, coverage amount, annual premium and type of policy) held by a
Target Company relating to a Target Company or its business, properties, assets,
directors, officers and employees, copies of which have been provided to the
Purchaser. All premiums due and payable under all such insurance policies have
been timely paid and the Target Companies are otherwise in material compliance
with the terms of such insurance policies. Each such insurance policy (i) is
legal, valid, binding, enforceable and in full force and effect and (ii) will
continue to be legal, valid, binding, enforceable, and in full force and effect
on identical terms following the Closing. To the Knowledge of the Company, there
is no threatened termination of, or material premium increase with respect to,
any of such insurance policies. No Target Company has any self-insurance or
co-insurance programs. Since January 1, 2016, no Target Company has received any
notice from, or on behalf of, any insurance carrier relating to or involving any
adverse change or any change other than in the ordinary course of business, in
the conditions of insurance, any refusal to issue an insurance policy or
non-renewal of a policy, or requiring or suggesting material alteration of any
of assets of a Target Company, purchase of additional equipment or material
modification of any of methods of doing business by a Target Company.

 

(b) Schedule 4.22(b) identifies each individual insurance claim in excess of
$50,000 made by a Target Company since January 1, 2016. Each Target Company has
reported to its insurers all claims and pending circumstances that would
reasonably be expected to result in a claim, except where such failure to report
such a claim would not be reasonably likely to be material to the Target
Companies. To the Knowledge of the Company, no event has occurred, and no
condition or circumstance exists, that would reasonably be expected to (with or
without notice or lapse of time) give rise to or serve as a basis for the denial
of any such insurance claim. No Target Company has made any claim against an
insurance policy as to which the insurer is denying coverage.

 

4.23 Top Customers and Vendors. Schedule 4.23 lists, by dollar volume received
or paid, as applicable, for each of (a) the twelve (12) months ended on December
31, 2018 and (b) the period from January 1, 2019 through the Interim Balance
Sheet Date, the ten (10) largest customers of the Target Companies (the “Top
Customers”) and the ten largest vendors of goods or services to the Target
Companies (the “Top Vendors”), along with the amounts of such dollar volumes.
The relationships of each Target Company with such vendors and customers are
good commercial working relationships and (i) no Top Vendor or Top Customer
within the last twelve (12) months has cancelled or otherwise terminated, or, to
the Company’s Knowledge, intends to cancel or otherwise terminate, any
relationships of such Person with a Target Company, (ii) no Top Vendor or Top
Customer has during the last twelve (12) months decreased materially or, to the
Company’s Knowledge, threatened to stop, decrease or limit materially, or
intends to modify materially its relationships with a Target Company or, to the
Company’s Knowledge, intends to stop, decrease or limit materially its products
or services to any Target Company or its usage or purchase of the products or
services of any Target Company, (iii) to the Company’s Knowledge, no Top Vendor
or Top Customer intends to refuse to pay any amount due to any Target Company or
seek to exercise any remedy against any Target Company, (iv) no Target Company
has within the past two (2) years been engaged in any material dispute with any
Top Vendor or Top Customer, and (v) to the Company’s Knowledge, the consummation
of the transactions contemplated in this Agreement and the Ancillary Documents
will not adversely affect the relationship of any Target Company with any Top
Vendor or Top Customer.

 



28

 

 

4.24 Books and Records. All of the financial books and records of the Target
Companies are complete and accurate in all material respects and have been
maintained in the ordinary course consistent with past practice and in
accordance with applicable Laws.

 

4.25 Accounts Receivable. All accounts, notes and other receivables, whether or
not accrued, and whether or not billed, of the Target Companies (the “Accounts
Receivable”) arose from sales actually made or services actually performed in
the ordinary course of business and represent valid obligations to a Target
Company arising from its business. None of the Accounts Receivable are, to the
Knowledge of the Company, subject to any right of recourse, defense, deduction,
return of goods, counterclaim, offset, or set off on the part of the obligor in
excess of any amounts reserved therefor on the Company Financials. All of the
Accounts Receivable are, to the Knowledge of the Company, fully collectible
according to their terms in amounts not less than the aggregate amounts thereof
carried on the books of the Target Companies (net of reserves) within ninety
(90) days.

 

4.26 Certain Business Practices. No Target Company, nor any of their respective
Representatives acting on their behalf has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees, to foreign or domestic political parties or
campaigns or violated any provision of the U.S. Foreign Corrupt Practices Act of
1977 or any comparable or similar Law of any other country or other
jurisdiction, or (iii) made any other unlawful payment. No Target Company, nor
any of their respective Representatives acting on their behalf has directly or
indirectly, given or agreed to give any unlawful gift or similar benefit in any
material amount to any customer, supplier, governmental employee or other Person
who is or may be in a position to help or hinder any Target Company or assist
any Target Company in connection with any actual or proposed transaction. The
operations of each Target Company are and have been conducted at all times in
compliance with laundering money statutes in all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Authority,
and no Action involving a Target Company with respect to the any of the
foregoing is pending or, to the Knowledge of the Company, threatened. No Target
Company or any of their respective directors or officers, or, to the Knowledge
of the Company, any other Representative acting on behalf of a Target Company is
currently identified on the specially designated nationals or other blocked
person list or otherwise currently subject to any U.S. sanctions administered by
OFAC, and no Target Company has, directly or indirectly, used any funds, or
loaned, contributed or otherwise made available such funds to any Subsidiary,
joint venture partner or other Person, in connection with any sales or
operations in any country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to, or otherwise in violation of, any
U.S. sanctions administered by OFAC in the last five (5) fiscal years. None of
the Target Companies has engaged in transactions with, or exported any of its
products or associated technical data (i) into (or to a national or resident of)
Cuba, Iran, Iraq, Libya, North Korea, Syria or any other country to which the
United States has embargoed goods to or has proscribed economic transactions
with or (ii) to the knowledge of the Company, to any Person included on the
United States Treasury Department’s list of Specially Designated Nationals or
the U.S. Commerce Department’s Denied Persons List.

 



29

 

 

4.27 PRC Compliance.

 

(a) Each of the Target Companies has complied, and has taken all steps to ensure
compliance by each of its equity holders, option holders, directors, officers
and employees that is, or is directly or indirectly owned or controlled by, a
PRC resident or citizen with any applicable rules and regulations of the
relevant PRC Governmental Authorities currently in effect (including the
Ministry of Commerce, the National Development and Reform Commission, the China
Securities Regulatory Commission (“CSRC”) and the State Administration of
Foreign Exchange) (the “SAFE”) relating to overseas investment by PRC residents
and citizens or overseas listing by offshore special purpose vehicles controlled
directly or indirectly by PRC companies and individuals, such as the Company
(the “PRC Overseas Investment and Listing Regulations”), including requesting
each such Person that is, or is directly or indirectly owned or controlled by, a
PRC resident or citizen to complete any registration and other procedures
required under applicable PRC Overseas Investment and Listing Regulations
(including any applicable rules and regulations of the SAFE).

 

(b) Each Company Party is aware of and has been advised as to the content of the
Rules on Mergers and Acquisitions of Domestic Enterprises by Foreign Investors
and any official clarifications, guidance, interpretations or implementation
rules in connection with or related thereto in effect on the applicable Closing
Date (the “PRC Mergers and Acquisitions Rules”) jointly promulgated by the
Ministry of Commerce, the State Assets Supervision and Administration
Commission, the State Tax Administration, the State Administration of Industry
and Commerce, the CSRC and the State Administration of Foreign Exchange on
August 8, 2006, including the provisions thereof which purport to require
offshore special purpose entities formed for listing purposes and controlled
directly or indirectly by PRC companies or individuals to obtain the approval of
the CSRC prior to the listing and trading of their securities on an overseas
stock exchange. Each Company Party has received legal advice specifically with
respect to the PRC Mergers and Acquisitions Rules from its PRC counsel, and such
Company Party understands such legal advice. In addition, Each Company Party has
communicated such legal advice in full to each of its directors and each such
director has confirmed that he or she understands such legal advice. The
consummation of the transactions contemplated by this Agreement and the
Ancillary Documents (A) are not adversely affected by the PRC Mergers and
Acquisitions Rules and (B) do not require the prior approval of the CSRC or any
other Governmental Authority.

 

4.28 Investment Company Act. No Target Company is an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

4.29 Finders and Brokers. Except as set forth in Schedule 4.29, no Target
Company has incurred or will incur any Liability for any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated hereby.

 

4.30 Independent Investigation. Each Company Party has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Purchaser, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of the Purchaser for such purpose. Each Company Party acknowledges and
agrees that: (a) in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, it has relied solely upon its
own investigation and the express representations and warranties of the
Purchaser set forth in this Agreement (including the related portions of the
Purchaser Disclosure Schedules), and in any certificate delivered to the Company
pursuant hereto; and (b) neither the Purchaser nor any of its Representatives
have made any representation or warranty as to the Purchaser or this Agreement,
except as expressly set forth in this Agreement (including the related portions
of the Purchaser Disclosure Schedules) or in any certificate delivered to the
Company pursuant hereto.

 



30

 

 

4.31 VIE Contracts. Upon the due execution and delivery of the VIE Contracts by
the parties thereto:

 

(a) the Company or any of its Subsidiaries, the VIEs and the VIE Shareholders
have the legal right, power and authority (corporate and other) to enter into
and perform its obligations under each applicable VIE Contract to which it is a
party and has taken all necessary action (corporate and other) to authorize the
execution, delivery and performance of, and has authorized, executed and
delivered, each VIE Contract to which it is a party.

 

(b) to the extent permitted by applicable Laws, each VIE Contract constitutes a
valid and legally binding obligation of the parties named therein and
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other Laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by Laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies;

 

(c) the execution and delivery by each party named in each VIE Contract, and the
performance by such party of its obligations thereunder and the consummation by
it of the transactions contemplated therein shall not (i) result in any
violation of, be in conflict with, or constitute a default under, any provision
of its constitutional documents as in effect at the date hereof, or any Material
Contract to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries is bound, (ii) accelerate, or constitute
an event entitling any Person to accelerate, the maturity of any Indebtedness or
other liability of the Company or any of its Subsidiaries or to increase the
rate of interest presently in effect with respect to any Indebtedness of the
Company or any of its Subsidiaries or (iii) result in the creation of any Lien,
claim, charge or encumbrance upon any of the properties or assets of the Company
or any of its Subsidiaries;

 

(d) all Consents required in connection with the VIE Contracts have been made or
unconditionally obtained in writing, and no such Consent has been withdrawn or
subject to any condition precedent which has not been fulfilled or performed.

 

(e) each VIE Contract is in full force and effect and no party to any VIE
Contract is in breach or default in the performance or observance of any of the
terms or provisions of such VIE Contract. None of the parties to any VIE
Contract has sent or received any communication regarding termination of or
intention not to renew any VIE Contract, and no such termination or non-renewal
has been threatened by any of the parties thereto; and

 

(f) (i) the WFOE has full control over each VIE and enjoys all of the economic
benefits from the operation of the VIEs and their Subsidiaries; (ii) each VIE is
a “variable interest entity” of the Company and its financial results are
consolidated onto the Company’s consolidated financial statements as if it were
a fully owned Subsidiary of the Company, under GAAP; and (iii) the control by
the WFOE over the VIEs and the establishment of such captive structure does not
violate any applicable Laws.

 



31

 

 

4.32 Information Supplied. None of the information supplied or to be supplied by
the Company Parties expressly for inclusion or incorporation by reference: (a)
in any Current Report on Form 8-K or 6-K, and any exhibits thereto or any other
report, form, registration or other filing made with any Governmental Authority
(including the SEC) or stock exchange (including Nasdaq) with respect to the
transactions contemplated by this Agreement or any Ancillary Documents; (b) in
the Solicitation Documents; or (c) in the mailings or other distributions to the
Purchaser’s shareholders and/or prospective investors with respect to the
consummation of the transactions contemplated by this Agreement or in any
amendment to any of documents identified in (a) through (c), will, when filed,
made available, mailed or distributed, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. None of the
information supplied or to be supplied by the Company Parties expressly for
inclusion or incorporation by reference in any of the Signing Press Release, the
Signing Filing, the Closing Press Release and the Closing Filing will, when
filed or distributed, as applicable, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading. Notwithstanding the foregoing, the
Company Parties make no representation, warranty or covenant with respect to any
information supplied by or on behalf of the Purchaser or its Affiliates.

 

4.33 Disclosure. No representations or warranties by the Company Parties in this
Agreement (as modified by the Company Disclosure Schedules) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the Company Disclosure Schedules and
the Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

 

Article V
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Except as set forth in the Company Disclosure Schedules, the Section numbers of
which are numbered to correspond to the Section numbers of this Agreement to
which they refer, the Sellers hereby jointly and severally represent and warrant
to the Purchaser, as of the date hereof and as of the Closing, as follows:

 

5.1 Organization and Standing. Each Seller, if not an individual person, is an
entity duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its formation and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted.

 

5.2 Authorization; Binding Agreement. Each Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Agreement and
each Ancillary Document to which it is a party, to perform such Seller’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each Ancillary
Document to which a Seller is or is required to be a party has been or shall be
when delivered, duly and validly executed and delivered by such Seller and
assuming the due authorization, execution and delivery of this Agreement and any
such Ancillary Document by the other parties hereto and thereto, constitutes, or
when delivered shall constitute, the legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, subject to
the Enforceability Exceptions.

 



32

 

 

5.3 Ownership. Sellers own good, valid and marketable title to the Purchased
Shares, free and clear of any and all Liens (other than those imposed by
applicable securities Laws or the Company’s Organizational Documents), with each
Seller owning the Purchased Shares set forth on Annex I. There are no proxies,
voting rights, shareholders’ agreements or other agreements or understandings,
to which a Seller is a party or by which a Seller is bound, with respect to the
voting or transfer of any of such Seller’s Purchased Shares other than this
Agreement. Upon delivery of the Purchased Shares to the Purchaser on the Closing
Date in accordance with this Agreement, the entire legal and beneficial interest
in the Purchased Shares and good, valid and marketable title to the Purchased
Shares, free and clear of all Liens (other than those imposed by applicable
securities Laws or those incurred by the Purchaser), will pass to the Purchaser.

 

5.4 Governmental Approvals. Except as otherwise described in Schedule 5.4, no
Consent of or with any Governmental Authority on the part of any Seller is
required to be obtained or made in connection with the execution, delivery or
performance by such Seller of this Agreement or any Ancillary Documents or the
consummation by a Seller of the transactions contemplated hereby or thereby
other than (a) such filings as expressly contemplated by this Agreement and
(b) pursuant to Antitrust Laws.

 

5.5 Non-Contravention. Except as otherwise described in Schedule 5.5, the
execution and delivery by each Seller of this Agreement and each Ancillary
Document to which it is a party or otherwise bound and the consummation by such
Seller of the transactions contemplated hereby and thereby, and compliance by
each Seller with any of the provisions hereof and thereof, will not, (a)
conflict with or violate any provision of any Seller’s Organizational Documents,
(b) subject to obtaining the Consents from Governmental Authorities referred to
in Section 5.4 hereof, and the waiting periods referred to therein having
expired, and any condition precedent to such Consent or waiver having been
satisfied, conflict with or violate any Law, Order or Consent applicable to any
Seller or any of its properties or assets or (c) (i) violate, conflict with or
result in a breach of, (ii) constitute a default (or an event which, with notice
or lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by any Seller under, (v) result in a right
of termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any Lien
upon any of the properties or assets of any Seller under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any Contract to which a Seller is a party or a Seller or its
properties or assets are otherwise bound, except for any deviations from any of
the foregoing clauses (a), (b) or (c) that has not had and would not reasonably
be expected to have a Material Adverse Effect on any Seller.

 

5.6 No Litigation. There is no Action pending or, to the Knowledge of such
Seller, threatened, nor any Order is outstanding, against or involving any
Seller or any of its officers, directors, managers, shareholders, properties,
assets or businesses, whether at law or in equity, before or by any Governmental
Authority, which would reasonably be expected to adversely affect the ability of
such Seller to consummate the transactions contemplated by, and discharge its
obligations under, this Agreement and the Ancillary Documents to which such
Seller is or is required to be a party.

 



33

 

 

5.7 Investment Representations. Each Seller: (a) is either (i) an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act or (ii) not a “U.S. person” as that term is defined pursuant to
Regulation S under the Securities Act; (b) is acquiring its portion of the
Exchange Shares for itself for investment purposes only, and not with a view
towards any resale or distribution of such Exchange Shares; (c) has been advised
and understands that the Exchange Shares (i) are being issued in reliance upon
one or more exemptions from the registration requirements of the Securities Act
and any applicable state securities Laws, (ii) have not been and shall not be
registered under the Securities Act or any applicable state securities Laws and,
therefore, must be held indefinitely and cannot be resold unless such Exchange
Shares are registered under the Securities Act and all applicable state
securities Laws, unless exemptions from registration are available and (iii) are
subject to additional restrictions on transfer pursuant to such Seller’s Lock-Up
Agreement (if applicable); (d) is aware that an investment in the Purchaser is a
speculative investment and is subject to the risk of complete loss; and (e)
acknowledges that except as set forth in the Registration Rights Agreement, the
Purchaser is under no obligation hereunder to register the Exchange Shares under
the Securities Act. No Seller has any Contract with any Person to sell,
transfer, or grant participations to such Person, or to any third Person, with
respect to the Exchange Shares. By reason of such Seller’s business or financial
experience, or by reason of the business or financial experience of such
Seller’s “purchaser representatives” (as that term is defined in Rule 501(h)
under the Securities Act), each Seller is capable of evaluating the risks and
merits of an investment in the Purchaser and of protecting its interests in
connection with this investment. Each Seller has carefully read and understands
all materials provided by or on behalf of the Purchaser or its Representatives
to such Seller or such Seller’s Representatives pertaining to an investment in
the Purchaser and has consulted, as such Seller has deemed advisable, with its
own attorneys, accountants or investment advisors with respect to the investment
contemplated hereby and its suitability for such Seller. Each Seller
acknowledges that the Exchange Shares are subject to dilution for events not
under the control of such Seller. Each Seller has completed its independent
inquiry and has relied fully upon the advice of its own legal counsel,
accountant, financial and other Representatives in determining the legal, tax,
financial and other consequences of this Agreement and the transactions
contemplated hereby and the suitability of this Agreement and the transactions
contemplated hereby for such Seller and its particular circumstances, and,
except as set forth herein, has not relied upon any representations or advice by
the Purchaser or its Representatives. Each Seller acknowledges and agrees that,
except as set forth in Article III (including the related portions of the
Purchaser Disclosure Schedules), no representations or warranties have been made
by the Purchaser or any of its Representatives, and that such Seller has not
been guaranteed or represented to by any Person, (i) any specific amount or the
event of the distribution of any cash, property or other interest in the
Purchaser or (ii) the profitability or value of the Exchange Shares in any
manner whatsoever. Each Seller: (A) has been represented by independent counsel
(or has had the opportunity to consult with independent counsel and has declined
to do so); (B) has had the full right and opportunity to consult with such
Seller’s attorneys and other advisors and has availed itself of this right and
opportunity; (C) has carefully read and fully understands this Agreement in its
entirety and has had it fully explained to it or him by such counsel; (D) is
fully aware of the contents hereof and the meaning, intent and legal effect
thereof; and (E) is competent to execute this Agreement and has executed this
Agreement free from coercion, duress or undue influence.

 

5.8 Finders and Brokers. No Seller, nor any of their respective Representatives
on their behalf, has employed any broker, finder or investment banker or
incurred any liability for any brokerage fees, commissions, finders’ fees or
similar fees in connection with the transactions contemplated by this Agreement.

 

5.9 Independent Investigation. Each Seller has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. Each Seller acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in this Agreement (including the related portions of the Purchaser
Disclosure Schedules) and in any certificate delivered to such Seller pursuant
hereto; and (b) neither the Purchaser nor any of its Representatives have made
any representation or warranty as to the Purchaser or this Agreement, except as
expressly set forth in this Agreement (including the related portions of the
Purchaser Disclosure Schedules) or in any certificate delivered to such Seller
pursuant hereto.

 



34

 

 

5.10 Information Supplied. None of the information supplied or to be supplied by
any Seller expressly for inclusion or incorporation by reference: (a) in any
Current Report on Form 8-K or 6-K, and any exhibits thereto or any other report,
form, registration or other filing made with any Governmental Authority
(including the SEC) or stock exchange (including Nasdaq) with respect to the
transactions contemplated by this Agreement or any Ancillary Documents; (b) in
the Solicitation Documents; or (c) in the mailings or other distributions to the
Purchaser’s shareholders and/or prospective investors with respect to the
consummation of the transactions contemplated by this Agreement or in any
amendment to any of documents identified in (a) through (c), will, when filed,
made available, mailed or distributed, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. None of the
information supplied or to be supplied by any Seller expressly for inclusion or
incorporation by reference in any of the Signing Press Release, the Signing
Filing, the Closing Filing and the Closing Press Release will, when filed or
distributed, as applicable, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, no Seller makes
any representation, warranty or covenant with respect to any information
supplied by or on behalf of the Purchaser or its Affiliates.

 

Article VI
COVENANTS

 

6.1 Access and Information.

 

(a) During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement in accordance with Section 9.1 or
the Closing (the “Interim Period”), each Company Party shall give, and shall
cause its Representatives to give, the Purchaser and its Representatives, at
reasonable times during normal business hours and upon reasonable intervals and
notice, reasonable access to all offices and other facilities and to all
employees, properties, Contracts, commitments, books and records, financial and
operating data and other information (including Tax Returns, internal working
papers, client files, client Contracts and director service agreements), of or
pertaining to the Target Companies, as the Purchaser or its Representatives may
reasonably request regarding the Target Companies and their respective
businesses, assets, Liabilities, financial condition, prospects, operations,
management, employees and other aspects (including unaudited quarterly financial
statements, including a consolidated quarterly balance sheet and income
statement, a copy of each material report, schedule and other document filed
with or received by a Governmental Authority pursuant to the requirements of
applicable securities Laws, and independent public accountants’ work papers
(subject to the consent or any other conditions required by such accountants, if
any)) and cause each of the Company Parties’ respective Representatives to
reasonably cooperate with the Purchaser and its Representatives in their
investigation; provided, however, that the Purchaser and its Representatives
shall conduct any such activities in such a manner as not to unreasonably
interfere with the business or operations of the Target Companies.

 



35

 

 

(b) During the Interim Period, the Purchaser shall give, and shall cause its
Representatives to give, the Company and its Representatives, at reasonable
times during normal business hours and upon reasonable intervals and notice,
reasonable access to all offices and other facilities and to all employees,
properties, Contracts, commitments, books and records, financial and operating
data and other information (including Tax Returns, internal working papers,
client files, client Contracts and director service agreements), of or
pertaining to the Purchaser or its Subsidiaries, as the Company or its
Representatives may reasonably request regarding the Purchaser, its Subsidiaries
and their respective businesses, assets, Liabilities, financial condition,
prospects, operations, management, employees and other aspects (including
unaudited quarterly financial statements, including a consolidated quarterly
balance sheet and income statement, a copy of each material report, schedule and
other document filed with or received by a Governmental Authority pursuant to
the requirements of applicable securities Laws, and independent public
accountants’ work papers (subject to the consent or any other conditions
required by such accountants, if any)) and cause each of the Purchaser’s
Representatives to reasonably cooperate with the Company and its Representatives
in their investigation; provided, however, that the Company and its
Representatives shall conduct any such activities in such a manner as not to
unreasonably interfere with the business or operations of the Purchaser or any
of its Subsidiaries.

 

6.2 Conduct of Business of the Company Parties and the Sellers.

 

(a) Unless the Purchaser shall otherwise consent in writing (such consent not to
be unreasonably withheld, conditioned or delayed), during the Interim Period,
except as expressly contemplated by this Agreement or as set forth on Schedule
6.2, each Company Party shall, and shall cause its Subsidiaries to, (i) conduct
their respective businesses, in all material respects, in the ordinary course of
business consistent with past practice, (ii) comply with all Laws applicable to
the Target Companies and their respective businesses, assets and employees, and
(iii) take all commercially reasonable measures necessary or appropriate to
preserve intact, in all material respects, their respective business
organizations, to keep available the services of their respective managers,
directors, officers, employees and consultants, to maintain, in all material
respects, their existing relationships with all Top Customers and Top Vendors,
and to preserve the possession, control and condition of their respective
material assets, all as consistent with past practice.

 

(b) Without limiting the generality of Section 6.2(a) and except as contemplated
by the terms of this Agreement or as set forth on Schedule 6.2, during the
Interim Period, without the prior written consent of the Purchaser (such consent
not to be unreasonably withheld, conditioned or delayed), each Company Party
shall not, and shall cause its Subsidiaries to not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 

(ii) authorize, commit or actually issue, grant, sell, pledge or dispose of any
of its shares or other equity interests or any options, warrants, commitments,
subscriptions or rights of any kind to acquire or sell any of its shares or
other equity interests, or other securities, including any securities
convertible into or exchangeable for any of its shares or other equity
securities or securities of any class and any other equity-based awards, or
engage in any hedging transaction with a third Person with respect to such
securities (other than the VIE Contracts);

 

(iii) split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;

 

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $100,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party (other than advancement of expenses to employees in the ordinary
course of business consistent with past practice), or guarantee or endorse any
Indebtedness, Liability or obligation of any Person in excess of $100,000
(individually or in the aggregate);

 



36

 

 

(v) increase the wages, salaries or compensation of its employees other than in
the ordinary course of business, consistent with past practice, and in any event
not in the aggregate by more than five percent (5%), or make or commit to make
any bonus payment (whether in cash, property or securities) to any employee
outside of the ordinary course of business, or materially increase other
benefits of employees generally, or enter into, establish, materially amend or
terminate any Company Benefit Plan with, for or in respect of any current
consultant, officer, manager director or employee, in each case other than as
required by applicable Law, pursuant to the terms of any Company Benefit Plans
or in the ordinary course of business consistent with past practice;

 

(vi) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 

(vii) transfer or license (other than in the ordinary course of business) to any
Person or otherwise extend, materially amend or modify, permit to lapse or fail
to preserve any of the material Company Registered IP, Company IP Licenses or
other Company IP, or disclose to any Person who has not entered into a
confidentiality agreement any Trade Secrets;

 

(viii) terminate, or waive or assign any material right under, any Company
Material Contract or VIE Contract or enter into any Contract that would be a
Company Material Contract, in any case outside of the ordinary course of
business course of business consistent with past practice;

 

(ix) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business consistent with past practice;

 

(x) establish any Subsidiary or enter into any new line of business;

 

(xi) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 

(xii) revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting with the Company’s outside auditors;

 

(xiii) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, a Company Party or its Affiliates) not in excess
of $100,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Company Financials;

 

(xiv) close or materially reduce its activities, or effect any layoff or other
personnel reduction or change, at any of its facilities;

 



37

 

 

(xv) acquire, including by merger, consolidation, acquisition of shares or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business
consistent with past practice;

 

(xvi) make capital expenditures in excess of $100,000 (individually for any
project (or set of related projects) or $250,000 in the aggregate);

 

(xvii) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

(xviii) voluntarily incur any Liability (whether absolute, accrued, contingent
or otherwise) in excess of $100,000 individually or $250,000 in the aggregate
other than pursuant to the terms of a Company Material Contract or Company
Benefit Plan;

 

(xix) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 

(xx) enter into any agreement, understanding or arrangement with respect to the
voting of equity securities of a Company Party (other than the VIE Contracts);

 

(xxi) take any action that would reasonably be expected to significantly delay
or impair the obtaining of any Consents of any Governmental Authority to be
obtained in connection with this Agreement;

 

(xxii) accelerate the collection of any trade receivables or delay the payment
of trade payables or any other liabilities other than in the ordinary course of
business consistent with past practice;

 

(xxiii) enter into, amend, waive or terminate (other than terminations in
accordance with their terms) any transaction with any Related Person (other than
compensation and benefits and advancement of expenses, in each case, provided in
the ordinary course of business consistent with past practice) (other than
entering into the VIE Contracts); or

 

(xxiv) authorize or agree to do any of the foregoing actions.

 

(c) Without limiting Sections 6.2(a) and 6.2(b), during the Interim Period,
without the prior written consent of Purchaser, (i) the Company shall not issue
any Company Ordinary Shares or other equity securities of the Company or
options, warrants or other rights to acquire, or that are exchangeable or
convertible for any equity securities of the Company, and (ii) no Seller shall
sell, transfer or dispose of any Company Ordinary Shares owned by such Seller,
in either case of clauses (i) and (ii), unless the recipient or transferee of
such Company securities (the “New Seller”) executes and delivers to Purchaser,
the Company, the Purchaser Representative and the Seller Representative a
joinder agreement in form and substance reasonably acceptable to the Purchaser
and the Company to become bound by the terms and conditions of this Agreement as
a Seller hereunder, as well as execute and deliver to the Purchaser, the
Company, the Purchaser Representative and the Seller Representative any
Ancillary Documents which such New Seller would have been required to be a party
or bound if such New Seller were a Seller on the date of this Agreement. The
Parties shall make any appropriate adjustments to Annex I and each Seller’s Pro
Rata Share to account for such New Seller. Notwithstanding the foregoing, during
the Interim Period each Seller is permitted to transfer its Company Ordinary
Shares to another Seller with the prior written consent of the Purchaser, not to
be unreasonably withheld, delayed or conditioned, and the Parties will make such
adjustments to Annex I to reflect such changes to the Sellers’ Pro Rata Shares.

 



38

 

 

6.3 Conduct of Business of the Purchaser.

 

(a) Unless the Company shall otherwise consent in writing (such consent not to
be unreasonably withheld, conditioned or delayed), during the Interim Period,
except as expressly contemplated by this Agreement or as set forth on Schedule
6.3, the Purchaser shall, and shall cause its Subsidiaries to, (i) conduct their
respective businesses, in all material respects, in the ordinary course of
business consistent with past practice, (ii) comply with all Laws applicable to
the Purchaser and its Subsidiaries and their respective businesses, assets and
employees, and (iii) take all commercially reasonable measures necessary or
appropriate to preserve intact, in all material respects, their respective
business organizations, to keep available the services of their respective
managers, directors, officers, employees and consultants, and to preserve the
possession, control and condition of their respective material assets, all as
consistent with past practice. Notwithstanding anything to the contrary in this
Section 6.3, nothing in this Agreement shall prohibit or restrict the Purchaser
from extending, in accordance with the Purchaser Charter and IPO Prospectus, the
deadline by which it much complete its Business Combination (an “Extension”),
and no consent of any other Party shall be required in connection therewith.

 

(b) Without limiting the generality of Section 6.3(a) and except (x) as
contemplated by the terms of this Agreement (including as contemplated by any
PIPE Investment, if any), (y) to the extent reasonably necessary or appropriate
by the Purchaser, the incurrence of Expenses by the Purchaser or the borrowing
or financing of its Expenses or in connection with any PIPE Investment, if any,
or (z) as set forth on Schedule 6.3, during the Interim Period, without the
prior written consent of the Company (such consent not to be unreasonably
withheld, conditioned or delayed), the Purchaser shall not, and shall cause its
Subsidiaries to not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 

(ii) authorize, commit or actually issue, grant, sell, pledge or dispose of any
of its shares or other equity interests or any options, warrants, commitments,
subscriptions or rights of any kind to acquire or sell any of its shares or
other equity interests, or other securities, including any securities
convertible into or exchangeable for any of its shares or other equity
securities or securities of any class and any other equity-based awards, or
engage in any hedging transaction with a third Person with respect to such
securities (including any such issuances to pay or settle the IPO Underwriter’s
fees);

 

(iii) split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;

 

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $100,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person;

 

(v) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 



39

 

 

(vi) amend, waive or otherwise change the Trust Agreement in any manner adverse
to the Purchaser;

 

(vii) terminate, waive or assign any material right under any Purchaser Material
Contract or enter into any Contract that would be a Purchaser Material Contract;

 

(viii) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business consistent with past practice;

 

(ix) establish any Subsidiary or enter into any new line of business;

 

(x) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 

(xi) revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting the Purchaser’s outside auditors;

 

(xii) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Purchaser or its Subsidiary) not in excess
of $100,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Purchaser Financials;

 

(xiii) acquire, including by merger, consolidation, acquisition of shares or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business;

 

(xiv) make capital expenditures in excess of $10,000 individually for any
project (or set of related projects) or $250,000 in the aggregate (excluding for
the avoidance of doubt, incurring any Expenses);

 

(xv) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

(xvi) voluntarily incur any Liability (whether absolute, accrued, contingent or
otherwise) in excess of $100,000 individually or $250,000 in the aggregate
(excluding the incurrence of any Expenses) other than pursuant to the terms of a
Contract in existence as of the date of this Agreement or entered into in the
ordinary course of business or in accordance with the terms of this Section 6.3
during the Interim Period;

 

(xvii) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 



40

 

 

(xviii) enter into any agreement, understanding or arrangement with respect to
the voting of Purchaser Securities;

 

(xix) take any action that would reasonably be expected to significantly delay
or impair the obtaining of any Consents of any Governmental Authority to be
obtained in connection with this Agreement; or

 

(xx) authorize or agree to do any of the foregoing actions.

 

6.4 Annual and Interim Financial Statements.

 

(a) During the Interim Period, within thirty (30) calendar days following the
end of each calendar month, each three-month quarterly period and each fiscal
year, the Company shall deliver to the Purchaser an unaudited consolidated
income statement and an unaudited consolidated balance sheet of the Target
Companies for the period from the Interim Balance Sheet Date through the end of
such calendar month, quarterly period or fiscal year and the applicable
comparative period in the preceding fiscal year, in each case accompanied by a
certificate of the Chief Financial Officer of the Company to the effect that all
such financial statements fairly present the consolidated financial position and
results of operations of the Target Companies as of the date or for the periods
indicated, in accordance with GAAP, subject to year-end audit adjustments and
excluding footnotes. During the Interim Period, the Company will also promptly
deliver to the Purchaser copies of any audited financial statements of the
Target Companies that a certified public accountant of any Target Company may
issue.

 

(b) As promptly as practicable after the date of this Agreement, but in any
event on or before September 16, 2019, the Company will provide to the Purchaser
the Draft Audited Financial Statements.

 

6.5 Purchaser Public Filings. During the Interim Period, the Purchaser will keep
current and timely file all of its public filings with the SEC and otherwise
comply in all material respects with applicable securities Laws and shall use
its commercially reasonable efforts to maintain the listing of the Purchaser
Public Units, the Purchaser Ordinary Shares, the Purchaser Public Warrants and
the Purchaser Public Rights on Nasdaq; provided, that the Parties acknowledge
and agree that from and after the Closing, Purchaser intends to list on Nasdaq
only the Purchaser Ordinary Shares and the Purchaser Public Warrants.

 

6.6 No Solicitation.

 

(a) For purposes of this Agreement, (i) an “Acquisition Proposal” means any
inquiry, proposal or offer, or any indication of interest in making an offer or
proposal, from any Person or group at any time relating to an Alternative
Transaction, and (ii) an “Alternative Transaction” means (A) with respect to any
Company Party, the Sellers and their respective Affiliates, a transaction (other
than the transactions contemplated by this Agreement) concerning the sale of (x)
all or any material part of the business or assets of any Target Companies
(other than in the ordinary course of business consistent with past practice) or
(y) any of the shares or other equity interests or profits of any Target
Companies, in any case, whether such transaction takes the form of a sale of
shares or other equity interests, assets, merger, consolidation, issuance of
debt securities, management Contract, joint venture or partnership, or otherwise
and (B) with respect to the Purchaser and its Affiliates, a transaction (other
than the transactions contemplated by this Agreement) concerning a Business
Combination for Purchaser.

 



41

 

 

(b) During the Interim Period, in order to induce the other Parties to continue
to commit to expend management time and financial resources in furtherance of
the transactions contemplated hereby, each Party shall not, and shall cause its
Representatives to not, without the prior written consent of the Company and the
Purchaser, directly or indirectly, (i) solicit, assist, initiate or facilitate
the making, submission or announcement of, or intentionally encourage, any
Acquisition Proposal, (ii) furnish any non-public information regarding such
Party or its Affiliates (or with respect to any Seller, any Target Company) or
their respective businesses, operations, assets, Liabilities, financial
condition, prospects or employees to any Person or group (other than a Party to
this Agreement or their respective Representatives) in connection with or in
response to an Acquisition Proposal, (iii) engage or participate in discussions
or negotiations with any Person or group with respect to, or that could be
expected to lead to, an Acquisition Proposal, (iv) approve, endorse or
recommend, or publicly propose to approve, endorse or recommend, any Acquisition
Proposal, (v) negotiate or enter into any letter of intent, agreement in
principle, acquisition agreement or other similar agreement related to any
Acquisition Proposal, or (vi) release any third Person from, or waive any
provision of, any confidentiality agreement to which such Party is a party.

 

(c) Each Party shall notify the others as promptly as practicable (and in any
event within 48 hours) orally and in writing of the receipt by such Party or any
of its Representatives (or with respect to a Company Party, any Seller) of (i)
any bona fide inquiries, proposals or offers, requests for information or
requests for discussions or negotiations regarding or constituting any
Acquisition Proposal or any bona fide inquiries, proposals or offers, requests
for information or requests for discussions or negotiations that could be
expected to result in an Acquisition Proposal, and (ii) any request for
non-public information relating to such Party or its Affiliates (or with respect
to any Seller, any Target Company), specifying in each case, the material terms
and conditions thereof (including a copy thereof if in writing or a written
summary thereof if oral) and the identity of the party making such inquiry,
proposal, offer or request for information. Each Party shall keep the others
promptly informed of the status of any such inquiries, proposals, offers or
requests for information. During the Interim Period, each Party shall, and shall
cause its Representatives to, immediately cease and cause to be terminated any
solicitations, discussions or negotiations with any Person with respect to any
Acquisition Proposal and shall, and shall direct its Representatives to, cease
and terminate any such solicitations, discussions or negotiations.

 

6.7 No Trading. The Company Parties and the Sellers each acknowledge and agree
that it is aware, and that their respective Affiliates are aware (and each of
their respective Representatives is aware or, upon receipt of any material
nonpublic information of the Purchaser, will be advised) of the restrictions
imposed by the Federal Securities Laws and other applicable foreign and domestic
Laws on a Person possessing material nonpublic information about a publicly
traded company. The Company Parties and the Sellers each hereby agree that,
while it is in possession of such material nonpublic information, it shall not
purchase or sell any securities of the Purchaser (other than acquire the
Exchange Shares and/or Earnout Shares in accordance with Article I), communicate
such information to any third party, take any other action with respect to the
Purchaser in violation of such Laws, or cause or encourage any third party to do
any of the foregoing.

 

6.8 Notification of Certain Matters. During the Interim Period, each of the
Parties shall give prompt notice to the other Parties if such Party or its
Affiliates (or, with respect to the Company Parties, any Seller): (a) fails to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it or its Affiliates (or, with respect to the Company Parties,
any Seller) hereunder in any material respect; (b) receives any notice or other
communication in writing from any third party (including any Governmental
Authority) alleging (i) that the Consent of such third party is or may be
required in connection with the transactions contemplated by this Agreement or
(ii) any non-compliance with any Law by such Party or its Affiliates (or, with
respect to the Company Parties, any Seller); (c) receives any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; (d) discovers any fact or
circumstance that, or becomes aware of the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which, would reasonably be expected to
cause or result in any of the conditions to set forth in Article VIII not being
satisfied or the satisfaction of those conditions being materially delayed; or
(e) becomes aware of the commencement or threat, in writing, of any Action
against such Party or any of its Affiliates (or, with respect to the Company
Parties, any Seller), or any of their respective properties or assets, or, to
the Knowledge of such Party, any officer, director, partner, member or manager,
in his, her or its capacity as such, of such Party or of its Affiliates (or,
with respect to the Company Parties, any Seller) with respect to the
consummation of the transactions contemplated by this Agreement. No such notice
shall constitute an acknowledgement or admission by the Party providing the
notice regarding whether or not any of the conditions to the Closing have been
satisfied or in determining whether or not any of the representations,
warranties or covenants contained in this Agreement have been breached.

 



42

 

 

6.9 Efforts.

 

(a) Subject to the terms and conditions of this Agreement, each Party shall use
its commercially reasonable efforts, and shall cooperate fully with the other
Parties, to take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary, proper or advisable under applicable Laws
and regulations to consummate the transactions contemplated by this Agreement
(including the receipt of all applicable Consents of Governmental Authorities),
and to comply as promptly as practicable with all requirements of Governmental
Authorities applicable to the transactions contemplated by this Agreement.

 

(b) In furtherance and not in limitation of Section 6.9(a), to the extent
required under any Laws that are designed to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade
(“Antitrust Laws”), each Party hereto agrees to make any required filing or
application under Antitrust Laws, as applicable, at such Party’s sole cost and
expense, with respect to the transactions contemplated hereby as promptly as
practicable, to supply as promptly as reasonably practicable any additional
information and documentary material that may be reasonably requested pursuant
to Antitrust Laws and to take all other actions reasonably necessary, proper or
advisable to cause the expiration or termination of the applicable waiting
periods under Antitrust Laws as soon as practicable, including by requesting
early termination of the waiting period provided for under the Antitrust Laws.
Each Party shall, in connection with its efforts to obtain all requisite
approvals and authorizations for the transactions contemplated by this Agreement
under any Antitrust Law, use its commercially reasonable efforts to: (i)
cooperate in all respects with each other Party or its Affiliates in connection
with any filing or submission and in connection with any investigation or other
inquiry, including any proceeding initiated by a private Person; (ii) keep the
other Parties reasonably informed of any communication received by such Party or
its Representatives from, or given by such Party or its Representatives to, any
Governmental Authority and of any communication received or given in connection
with any proceeding by a private Person, in each case regarding any of the
transactions contemplated by this Agreement; (iii) permit a Representative of
the other Parties and their respective outside counsel to review any
communication given by it to, and consult with each other in advance of any
meeting or conference with, any Governmental Authority or, in connection with
any proceeding by a private Person, with any other Person, and to the extent
permitted by such Governmental Authority or other Person, give a Representative
or Representatives of the other Parties the opportunity to attend and
participate in such meetings and conferences; (iv) in the event a Party’s
Representative is prohibited from participating in or attending any meetings or
conferences, the other Parties shall keep such Party promptly and reasonably
apprised with respect thereto; and (v) use commercially reasonable efforts to
cooperate in the filing of any memoranda, white papers, filings, correspondence
or other written communications explaining or defending the transactions
contemplated hereby, articulating any regulatory or competitive argument, and/or
responding to requests or objections made by any Governmental Authority.

 



43

 

 

(c) As soon as reasonably practicable following the date of this Agreement, the
Parties shall reasonably cooperate with each other and use (and shall cause
their respective Affiliates to use) their respective commercially reasonable
efforts to prepare and file with Governmental Authorities requests for approval
of the transactions contemplated by this Agreement and shall use all
commercially reasonable efforts to have such Governmental Authorities approve
the transactions contemplated by this Agreement. Each Party shall give prompt
written notice to the other Parties if such Party or any of its Representatives
(or with respect to the Company Parties, any Seller) receives any notice from
such Governmental Authorities in connection with the transactions contemplated
by this Agreement, and shall promptly furnish the other Parties with a copy of
such Governmental Authority notice. If any Governmental Authority requires that
a hearing or meeting be held in connection with its approval of the transactions
contemplated hereby, whether prior to the Closing or after the Closing, each
Party shall arrange for Representatives of such Party to be present for such
hearing or meeting. If any objections are asserted with respect to the
transactions contemplated by this Agreement under any applicable Law or if any
Action is instituted (or threatened to be instituted) by any applicable
Governmental Authority or any private Person challenging any of the transactions
contemplated by this Agreement or any Ancillary Document as violative of any
applicable Law or which would otherwise prevent, materially impede or materially
delay the consummation of the transactions contemplated hereby or thereby, the
Parties shall use their commercially reasonable efforts to resolve any such
objections or Actions so as to timely permit consummation of the transactions
contemplated by this Agreement and the Ancillary Documents, including in order
to resolve such objections or Actions which, in any case if not resolved, could
reasonably be expected to prevent, materially impede or materially delay the
consummation of the transactions contemplated hereby or thereby. In the event
any Action is instituted (or threatened to be instituted) by a Governmental
Authority or private Person challenging the transactions contemplated by this
Agreement, or any Ancillary Document, the Parties shall, and shall cause their
respective Representatives to, reasonably cooperate with each other and use
their respective commercially reasonable efforts to contest and resist any such
Action and to have vacated, lifted, reversed or overturned any Order, whether
temporary, preliminary or permanent, that is in effect and that prohibits,
prevents or restricts consummation of the transactions contemplated by this
Agreement or the Ancillary Documents.

 

(d) Prior to the Closing, each Party shall use its commercially reasonable
efforts to obtain any Consents of Governmental Authorities or other third
Persons as may be necessary for the consummation by such Party or its Affiliates
of the transactions contemplated by this Agreement or required as a result of
the execution or performance of, or consummation of the transactions
contemplated by, this Agreement by such Party or its Affiliates, and the other
Parties shall provide reasonable cooperation in connection with such efforts.

 

(e) Notwithstanding anything herein to the contrary, no Party shall be required
to agree to any term, condition or modification with respect to obtaining any
Consents in connection with the transactions contemplated by this Agreement that
would result in, or would be reasonably likely to result in: (i) a Material
Adverse Effect to such Party or its Affiliates, or (ii) such Party having to
cease, sell or otherwise dispose of any material assets or businesses (including
the requirement that any such assets or business be held separate).

 

6.10 Further Assurances. The Parties hereto shall further cooperate with each
other and use their respective commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable on their part under this Agreement and applicable Laws to
consummate the transactions contemplated by this Agreement as soon as reasonably
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings.

 



44

 

 

6.11 Proxy Statement/Tender Offer.

 

(a) As promptly as practicable after the date hereof, the Purchaser shall
prepare with the reasonable assistance of the Company Parties and the Sellers,
and file with the SEC, (x) a proxy statement (as amended or supplemented from
time to time, the “Proxy Statement”) calling a special meeting of the
Purchaser’s shareholders (the “Shareholder Meeting”) or, in addition to or in
lieu thereof, (y) an Offer to Purchase (the “Offer to Purchase”) to commence a
tender offer, in either case, offering to redeem from its Public Shareholders
their Purchaser Ordinary Shares in accordance with the Purchaser Charter and the
IPO Prospectus (the “Closing Redemption”) (the Proxy Statement and/or the Offer
to Purchase, together with the documents included or referred to therein
pursuant to which the Closing Redemption will be made, with any additional
soliciting materials, supplements, amendments and/or exhibits thereto, the
“Solicitation Documents”), and each of the Purchaser and the Company Parties
shall use its commercially reasonable efforts to obtain and furnish the
information required by the Exchange Act to be included in the Solicitation
Documents all in accordance with and as required by the Purchaser’s
Organizational Documents, the IPO Prospectus, applicable Law and any applicable
rules and regulations of the SEC and Nasdaq. In the Solicitation Documents, the
Purchaser shall seek (i) if required, the adoption and approval of this
Agreement and the transactions contemplated hereby or referred to herein by the
holders of Purchaser Ordinary Shares in accordance with the Purchaser’s
Organizational Documents, the Cayman Islands Act, and the rules and regulations
of the SEC and Nasdaq, (ii) if required to be approved by the Purchaser’s
shareholders, adoption and approval of a Second Amended and Restated Memorandum
and Articles of Association of Purchaser in form and substance reasonably
acceptable to the Purchaser and the Company (the “Amended Charter”), which
Amended Charter will, among other things, change the name of the Purchaser
effective as of the Closing to “Glory Star New Media Group Holdings Limited”,
(iii) the adoption and approval of the new omnibus equity incentive plan for the
Purchaser in form and substance reasonably acceptable to the Purchaser and the
Company (the “Incentive Plan”), that provides for the grant of awards to
employees and other certain Representatives of the Purchaser and its
Subsidiaries in the form of options, restricted shares, restricted share units
or other equity-based awards based on Purchaser Ordinary Shares, with the total
awards under the Incentive Plan being equal to a percentage to be agreed upon by
the Purchaser and the Company prior to the filing of the initial Solicitation
Documents with the SEC (such percentage to be in the range from five percent
(5%) to seven and one-half percent (7.5%)) of the aggregate number of Purchaser
Ordinary Shares issued and outstanding immediately after the Closing, (iv) to
appoint the members of the Post-Closing Purchaser Board in accordance with
Section 6.16 hereof, (v) to obtain any and all other approvals necessary or
desirable to effect the consummation of the transactions contemplated by this
Agreement and the Ancillary Documents (the approvals described in the foregoing
clauses (i) through (v), collectively, the “Shareholder Approval Matters”), and
(vi) the adjournment of the Shareholder Meeting, if necessary or appropriate in
the reasonable determination of the Purchaser. If on the date for which the
Shareholder Meeting is scheduled, the Purchaser has not received proxies
representing a sufficient number of shares to obtain the Required Shareholder
Vote, whether or not a quorum is present, the Purchaser may make one or more
successive postponements or adjournments of the Shareholder Meeting. In
connection with the Solicitation Documents, the Purchaser will also file with
the SEC financial and other information about the transactions contemplated by
this Agreement in accordance with applicable Law and applicable proxy
solicitation rules set forth in the Purchaser’s Organizational Documents, the
Cayman Islands Act and the rules and regulations of the SEC and Nasdaq.

 



45

 

 

(b) Except with respect to the information provided by or on behalf of the
Target Companies or the Sellers for inclusion in the Solicitation Documents, the
Purchaser shall ensure that, when filed, the Solicitation Documents will comply
in all material respects with the requirements of the Exchange Act and the rules
and regulations thereunder. The Purchaser shall cause the Solicitation Documents
to be disseminated as promptly as practicable after receiving clearance from the
SEC to the Purchaser’s equity holders as and to the extent such dissemination is
required by U.S. federal securities laws and the rules and regulations of the
SEC and Nasdaq promulgated thereunder or otherwise (the “Federal Securities
Laws”). The Company Parties and the Sellers shall promptly provide to the
Purchaser such information concerning the Sellers, the Target Companies and
their respective businesses, operations, condition (financial or otherwise),
assets, Liabilities, properties, equity holders officers, directors and
employees as is either required by Federal Securities Laws or reasonably
requested by the Purchaser for inclusion in the Solicitation Documents, which
information provided by the Company Parties and the Sellers shall be true and
correct and not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not materially misleading. Subject to
compliance by the Company Parties and the Sellers with the immediately preceding
sentence with respect to the information provided or to be provided by or on
behalf of them for inclusion in the Solicitation Documents, the Purchaser shall
cause the Solicitation Documents to comply in all material respects with the
Federal Securities Laws. The Purchaser shall provide copies of the proposed
forms of the Solicitation Documents (including, in each case, any amendments or
supplements thereto) to the Company such that the Company and its
Representatives are afforded a reasonable amount of time prior to the
dissemination or filing thereof to review such material and comment thereon
prior to such dissemination or filing, and the Purchaser shall reasonably
consider in good faith any comments of the Company and its Representatives. The
Purchaser, the Company Parties, the Sellers and their respective Representatives
shall respond promptly to any comments of the SEC or its staff with respect to
the Closing Redemption or the Solicitation Documents and promptly correct any
information provided by such Party for use in the Solicitation Documents if and
to the extent that such information shall have become false or misleading in any
material respect or as otherwise required by the Federal Securities Laws. The
Purchaser shall amend or supplement the Solicitation Documents and cause the
Solicitation Documents, as so amended or supplemented, to be filed with the SEC
and to be disseminated to the holders of Purchaser Ordinary Shares, in each case
as and to the extent required by the Federal Securities Laws and subject to the
terms and conditions of this Agreement and the Purchaser Organizational
Documents. The Purchaser shall provide the Company and its Representatives with
copies of any written comments, and shall inform them of any material oral
comments, that the Purchaser or any of its Representatives receive from the SEC
or its staff with respect to the Closing Redemption or the Solicitation
Documents promptly after the receipt of such comments and shall give the Company
a reasonable opportunity under the circumstances to review and comment on any
proposed written or material oral responses to such comments. The Company
Parties and the Sellers shall, and shall cause each of the Target Companies to,
make their respective directors, officers and employees, upon reasonable advance
notice, available to the Purchaser and its Representatives in connection with
the drafting of the public filings with respect to the transactions contemplated
by this Agreement, including the Solicitation Documents, and responding in a
timely manner to comments from the SEC. As promptly as reasonably practicable
after the Solicitation Documents have “cleared” comments from the SEC, the
Purchaser shall cause the definitive Solicitation Documents to be filed with the
SEC and disseminated to the holders of Purchaser Ordinary Shares.

 

(c) If at any time prior to the Closing, any information relating to the
Purchaser, on the one hand, or any of the Target Companies or Sellers, on the
other hand, or any of their respective Affiliates, businesses, operations,
condition (financial or otherwise), assets, Liabilities, properties, officers,
directors or employees, should be discovered by the Purchaser, on the one hand,
or any of the Target Companies or Sellers, on the other hand, that should be set
forth in an amendment or supplement to the Solicitation Documents, so that such
documents would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Party which
discovers such information shall promptly notify each other Party and shall
cooperate with the other Parties to ensure that an appropriate amendment or
supplement describing such information shall be promptly filed with the SEC and,
to the extent required by law, disseminated to the Purchaser’s shareholders.

 



46

 

 

6.12 Public Announcements.

 

(a) The Parties agree that, during the Interim Period, no public release, filing
or announcement concerning this Agreement or the Ancillary Documents or the
transactions contemplated hereby or thereby shall be issued by any Party or any
of their Affiliates without the prior written consent of the Purchaser, the
Company and the Purchaser Representative and the Seller Representative (which
consent shall not be unreasonably withheld, conditioned or delayed), except as
such release or announcement may be required by applicable Law or the rules or
regulations of any securities exchange, in which case the applicable Party shall
use commercially reasonable efforts to allow the other Parties reasonable time
to comment on, and arrange for any required filing with respect to, such release
or announcement in advance of such issuance.

 

(b) The Parties shall mutually agree upon and, as promptly as practicable after
the execution of this Agreement (but in any event within four (4) Business Days
thereafter), issue a press release announcing the execution of this Agreement
(the “Signing Press Release”). Promptly after the issuance of the Signing Press
Release (but in any event within four (4) Business Days after the execution of
this Agreement), the Purchaser shall file a Current Report on Form 8-K (the
“Signing Filing”) with the Signing Press Release and a description of this
Agreement as required by Federal Securities Laws, which the Company shall
review, comment upon and approve (which approval shall not be unreasonably
withheld, conditioned or delayed) prior to filing. The Parties shall mutually
agree upon and, as promptly as practicable after the Closing (but in any event
within four (4) Business Days thereafter), issue a press release announcing the
consummation of the transactions contemplated by this Agreement (the “Closing
Press Release”). Promptly after the issuance of the Closing Press Release (but
in any event within four (4) Business Days after the Closing), the Purchaser
shall prepare and file a Current Report on Form 8-K (the “Closing Filing”) with
the Closing Press Release and a description of the Closing as required by
Federal Securities Laws which the Seller Representative and the Purchaser
Representative shall review, comment upon and approve (which approval shall not
be unreasonably withheld, conditioned or delayed) prior to filing. In connection
with the preparation of the Signing Press Release, the Signing Filing, the
Closing Filing, the Closing Press Release, or any other report, statement,
filing notice or application made by or on behalf of a Party to any Governmental
Authority or other third party in connection with the transactions contemplated
hereby, each Party shall, upon request by any other Party, furnish the Parties
with all information concerning themselves, their respective directors, officers
and equity holders, and such other matters as may be reasonably necessary or
advisable in connection with the transactions contemplated hereby, or any other
report, statement, filing, notice or application made by or on behalf of a Party
to any third party or any Governmental Authority in connection with the
transactions contemplated hereby.

 

6.13 Confidential Information.

 

(a) The Company Parties and the Sellers hereby agree that during the Interim
Period and, in the event that this Agreement is terminated in accordance with
Article IX, for a period of two (2) years after such termination, they shall,
and shall cause their respective Representatives to: (i) treat and hold in
strict confidence any Purchaser Confidential Information, and will not use for
any purpose (except in connection with the consummation of the transactions
contemplated by this Agreement or the Ancillary Documents, performing their
obligations hereunder or thereunder, enforcing their rights hereunder or
thereunder, nor directly or indirectly disclose, distribute, publish,
disseminate or otherwise make available to any third party any of the Purchaser
Confidential Information without the Purchaser’s prior written consent; and (ii)
in the event that any Company Party, any Seller or any of their respective
Representatives, during the Interim Period or, in the event that this Agreement
is terminated in accordance with Article IX, for a period of two (2) years after
such termination, becomes legally compelled to disclose any Purchaser
Confidential Information, (A) provide the Purchaser to the extent legally
permitted with prompt written notice of such requirement so that the Purchaser
or an Affiliate thereof may seek, at the Purchaser’s cost, a protective Order or
other remedy or waive compliance with this Section 6.13(a), and (B) in the event
that such protective Order or other remedy is not obtained, or the Purchaser
waives compliance with this Section 6.13(a), furnish only that portion of such
Purchaser Confidential Information which is legally required to be provided as
advised in writing by outside counsel and to exercise its commercially
reasonable efforts to obtain assurances that confidential treatment will be
accorded such Purchaser Confidential Information. In the event that this
Agreement is terminated and the transactions contemplated hereby are not
consummated, the Company Parties and the Sellers shall, and shall cause their
respective Representatives to, promptly deliver to the Purchaser or destroy (at
the Company’s election) any and all copies (in whatever form or medium) of
Purchaser Confidential Information and destroy all notes, memoranda, summaries,
analyses, compilations and other writings related thereto or based thereon.

 



47

 

 

(b) The Purchaser hereby agrees that during the Interim Period and, in the event
that this Agreement is terminated in accordance with Article IX, for a period of
two (2) years after such termination, it shall, and shall cause its
Representatives to: (i) treat and hold in strict confidence any Company
Confidential Information, and will not use for any purpose (except in connection
with the consummation of the transactions contemplated by this Agreement or the
Ancillary Documents, performing its obligations hereunder or thereunder or
enforcing its rights hereunder or thereunder), nor directly or indirectly
disclose, distribute, publish, disseminate or otherwise make available to any
third party any of the Company Confidential Information without the Company’s
prior written consent; and (ii) in the event that the Purchaser or any of its
Representatives, during the Interim Period or, in the event that this Agreement
is terminated in accordance with Article IX, for a period of two (2) years after
such termination, becomes legally compelled to disclose any Company Confidential
Information, (A) provide the Company to the extent legally permitted with prompt
written notice of such requirement so that a Company Party, a Seller or an
Affiliate of any of them may seek, at the Company’s sole expense, a protective
Order or other remedy or waive compliance with this Section 6.13(a), and (B) in
the event that such protective Order or other remedy is not obtained, or the
Company waives compliance with this Section 6.13(a), furnish only that portion
of such Company Confidential Information which is legally required to be
provided as advised in writing by outside counsel and to exercise its
commercially reasonable efforts to obtain assurances that confidential treatment
will be accorded such Company Confidential Information. In the event that this
Agreement is terminated and the transactions contemplated hereby are not
consummated, the Purchaser shall, and shall cause its Representatives to,
promptly deliver to the Company or destroy (at the Purchaser’s election) any and
all copies (in whatever form or medium) of Company Confidential Information and
destroy all notes, memoranda, summaries, analyses, compilations and other
writings related thereto or based thereon. Notwithstanding the foregoing, the
Purchaser and its Representatives shall be permitted to disclose any and all
Company Confidential Information to the extent required by the Federal
Securities Laws.

 

6.14 Litigation Support. Following the Closing, in the event that and for so
long as any Party is actively contesting or defending against any third party or
Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing on or prior to the
Closing Date involving the Purchaser or any Target Company, each of the other
Parties will (i) reasonably cooperate with the contesting or defending party and
its counsel in the contest or defense, (ii) make available its personnel at
reasonable times and upon reasonable notice and (iii) provide (A) such testimony
and (B) access to its non-privileged books and records as may be reasonably
requested in connection with the contest or defense, at the sole cost and
expense of the contesting or defending party (unless such contesting or
defending party is entitled to indemnification therefor under Article VII in
which case, the costs and expense will be borne by the parties as set forth in
Article VII).

 

6.15 Documents and Information. After the Closing Date, the Purchaser shall, and
shall cause its Subsidiaries (including the Target Companies) to, until the
seventh (7th) anniversary of the Closing Date, retain all books, records and
other documents pertaining to the business of the Company and its Subsidiaries
in existence on the Closing Date and make the same available for inspection and
copying by the Purchaser Representative during normal business hours of the
Company and its Subsidiaries, as applicable, upon reasonable request and upon
reasonable notice. No such books, records or documents shall be destroyed after
the seventh (7th) anniversary of the Closing Date by the Purchaser or its
Subsidiaries (including any Target Company) without first advising the Purchaser
Representative in writing and giving the Purchaser Representative a reasonable
opportunity to obtain possession thereof.

 



48

 

 

6.16 Post-Closing Board of Directors and Executive Officers.

 

(a) The Parties shall take all necessary action, including causing the directors
of the Purchaser to resign, so that effective as of the Closing, the Purchaser’s
board of directors (the “Post-Closing Purchaser Board”) will consist of five (5)
individuals. Effective upon or immediately after the Closing, the Parties shall
take all necessary action to designate and appoint to the Post-Closing Purchaser
Board, (i) the four (4) persons who have been designated by the Company prior to
the Closing (the “Company Directors”) and (ii) one (1) person who has been
designated by the Purchaser prior to the Closing (the “Purchaser Director”). The
Purchaser Director and at least two (2) of the Company Directors shall qualify
as independent directors under applicable Nasdaq rules. At or prior to the
Closing, the Purchaser will provide each Purchaser Director with a customary
director indemnification agreement, in form and substance reasonably acceptable
to such Purchaser Director.

 

(b) The Parties shall take all action necessary, including causing the executive
officers of the Purchaser to resign, so that the individuals serving as
executive officers of the Purchaser immediately after the Closing will be the
same individuals (in the same offices) as those of the Company immediately prior
to the Closing or such other individuals as designated by the Company prior to
the Closing and reasonably acceptable to the Purchaser.

 

(c) The Parties agree that all rights to exculpation, indemnification and
advancement of expenses existing in favor of the current or former directors and
officers of the Purchaser and each Person who served as a director, officer,
member, trustee or fiduciary of another corporation, partnership, joint venture,
trust, pension or other employee benefit plan or enterprise at the request of
the Purchaser (the “D&O Indemnified Persons”) as provided in the Purchaser's
Organizational Documents or under any indemnification, employment or other
similar agreements between any D&O Indemnified Person and the Purchaser, in each
case as in effect on the date of this Agreement, shall survive the Closing and
continue in full force and effect in accordance with their respective terms to
the extent permitted by applicable Law. For a period of six (6) years after the
Closing, Purchaser shall cause its Organizational Documents to contain
provisions no less favorable with respect to exculpation and indemnification of
and advancement of expenses to D&O Indemnified Persons than are set forth as of
the date of this Agreement in the Organizational Documents of Purchaser to the
extent permitted by applicable Law. The provisions of this Section 6.16(c) shall
survive the Closing and are intended to be for the benefit of, and shall be
enforceable by, each of the D&O Indemnified Persons and their respective heirs
and representatives.

 

6.17 Use of Trust Account Proceeds . The Parties agree that after the Closing,
the funds in the Trust Account, after taking into account payments for the
Closing Redemption, and any proceeds received by the Purchaser from any PIPE
Investment, if any, shall first be used (i) to pay the Purchaser’s accrued
Expenses, (ii) to pay the Purchaser’s deferred Expenses (including any legal
fees) of the IPO and (iii) to pay for any loans or other outstanding obligations
owed by the Purchaser to the Sponsor. Such amounts, as well as any Expenses that
are required or permitted to be paid by delivery of the Purchaser’s securities,
will be paid at the Closing. Any remaining cash will be used for general
corporate purposes. In the event that at the Closing, the Purchaser does not
have sufficient funds to pay in full any loans or other obligations owed to the
Sponsor, the Company will pay such amounts at the Closing.

 



49

 

 

6.18 Purchaser Policies. During the Interim Period, the Purchaser will consult
with the Company, and the Purchaser and the Company will adopt, effective as of
the Closing, corporate and operational policies for the Purchaser, the Company
and their respective Subsidiaries, including the Target Companies, appropriate
for a company publicly traded in the United States with active business and
operations in the industries and regions in which the Target Companies operate
and contemplate operating as of the Closing.

 

6.19 Tax Matters.

 

(a) The Purchaser, the Company Parties, Sellers and their respective Affiliates
will cooperate fully, as and to the extent reasonably requested by the other
Parties, in connection with any Tax matters relating to the Target Companies
(including by the provision of reasonably relevant records or information). The
Party requesting such cooperation will pay the reasonable out-of-pocket expenses
of the other Party in connection with such efforts.

 

(b) PRC Tax Bulletin No. 7.

 

(i) The Parties hereby acknowledge, covenant and agree that (x) the Purchaser
shall have no obligation to pay any Tax assessed by the applicable PRC
Governmental Authority on the Sellers, or any other Tax of a nature that is
required by applicable Law to be paid by the Sellers with respect to the sale of
the Purchased Shares pursuant to this Agreement, and (y) the Sellers agree to
bear and pay any Tax assessed by the applicable PRC Governmental Authority on
any Target Company with respect to the sale of the Purchased Shares pursuant to
this Agreement.

 

(ii) The Sellers shall (x) at their own expense, as soon as possible within
thirty (30) days following the date of this Agreement and prior to the Closing
Date, report the sale of the Purchased Shares to the applicable PRC Governmental
Authority in accordance with the reporting provisions under the PRC State
Administration of Taxation’s Bulletin on Several Issues of Enterprise Income Tax
on Income Arising from Indirect Transfers of Property by Non-resident
Enterprises (the PRC State Administration of Taxation Bulletin [2015] No. 7,
dated February 3, 2015, as amended, supplemented, modified or interpreted from
time to time by any implementing rules and regulations, and any successor rule
or regulation thereof under the Laws of the PRC, the “PRC Tax Bulletin No. 7”)
(and make such filings and disclosures in accordance therewith) and (y) timely
pay any Tax assessed by the applicable PRC Governmental Authority (to the extent
that such PRC Governmental Authority requires any Taxes to be paid) on any
Target Company with respect to the transactions contemplated under this
Agreement in accordance with applicable Law. After such Tax reporting, the
Target Companies and Sellers agree to use their commercially reasonable efforts
to promptly submit all documents lawfully requested by the applicable PRC
Governmental Authority in connection with such Tax reporting and shall deliver
to the Purchaser a duplicate of the PRC Tax Bulletin No. 7 filing documents as
well as a copy of proof issued by the applicable PRC Governmental Authority with
respect to any Tax payment made by the Sellers pursuant to this subsection (ii)
(or written assessment notice issued by the PRC Governmental Authority if
payment is not required).

 

(iii) The Purchaser shall have the right, but is under no obligation, to make
applicable tax filings with a relevant PRC Governmental Authority, and the
Sellers and the Target Companies shall cooperate in good faith in the
Purchaser’s filing, if any, and provide all necessary assistance and information
of the Sellers and the Target Companies to the Purchaser in a timely manner,
provided that the Purchaser’s failure to so make the filings shall not relieve
the Sellers from any obligation to indemnify, defend and hold harmless the
Purchaser in this regard.

 



50

 

 

6.20 PIPE Investment. Without limiting anything to the contrary contained
herein, during the Interim Period, Purchaser may, but shall not be required to,
enter into and consummate subscription agreements with investors relating to a
private equity investment in Purchaser to purchase shares of Purchaser (“PIPE
Shares”) in connection with a private placement, and/or enter into backstop
arrangements with potential investors, in either case on terms mutually
agreeable to the Company and the Purchaser, acting reasonably (a “PIPE
Investment”), and, if Purchaser elects to seek a PIPE Investment, the Purchaser
and the Company shall, and shall cause their respective Representatives to,
cooperate with each other and their respective Representatives in connection
with such PIPE Investment and use their respective commercially reasonable
efforts to cause such PIPE Investment to occur (including having the Company’s
senior management participate in any investor meetings and roadshows as
reasonably requested by the Purchaser).

 

6.21 Execution of VIE Contracts. As soon as practicable after the date of this
Agreement (but in any event on or prior to September 16, 2019), the WFOE and the
VIEs shall, and the Company Parties and the Sellers shall cause each of them,
each VIE Shareholder and other relevant Person required to be a party thereto,
to (i) duly execute and deliver the VIE Contracts, pursuant to which the WFOE
shall have full control over each of the VIEs and enjoy all of the economic
benefit from the operations of the VIEs and their Subsidiaries, (ii) file the
registration of the pledge created on the equity interests of the VIEs to the
extent permitted by applicable Law and in accordance with the VIE Contracts with
the relevant PRC State Administration for Market Regulation, and (iii) provide
copies and relevant documentation to Purchaser with respect to the items
described in clauses (i) and (ii) above. For the avoidance of doubt, the
evidence from the applicable Governmental Authorities that the registration
described in clause (ii) above has been completed may be delivered by the
Company Parties after September 16, 2019.

 

Article VII
SURVIVAL AND INDEMNIFICATION

 

7.1 Survival.

 

(a) All representations and warranties of the Company Parties and the Sellers
contained in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until and including the
Expiration Date; provided, however, that (i) the representations and warranties
contained in Sections 4.14 (Taxes and Returns), 4.19 (Benefit Plans), 4.20
(Environmental Matters), 4.32 (Information Supplied) and 5.10 (Information
Supplied) shall survive until sixty (60) days after the expiration of the
applicable statute of limitations, and (ii) the representations and warranties
contained in Sections 4.1 (Organization and Standing), 4.2 (Authorization;
Binding Agreement), 4.3 (Capitalization), 4.4 (Subsidiaries), 4.29 (Finders and
Brokers), 4.30 (Independent Investigation), 5.1 (Organization and Standing), 5.2
(Authorization; Binding Agreement), 5.3 (Ownership), 5.7 (Investment
Representations), 5.8 (Finders and Brokers) and 5.9 (Independent Investigation)
will survive indefinitely (such representations and warranties referenced in
clauses (i) and (ii), collectively, the “Special Representations”).
Additionally, Fraud Claims relating to any Target Company or any Seller shall
survive indefinitely. If written notice of a claim for breach of any
representation or warranty has been given before the applicable date when such
representation or warranty no longer survives in accordance with this Section
7.1(a), then the relevant representations and warranties shall survive as to
such claim, until the claim has been finally resolved. All covenants,
obligations and agreements of the Company Parties and the Sellers contained in
this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished by any Company
Party, any Seller or the Seller Representative pursuant to this Agreement),
including any indemnification obligations, shall survive the Closing and
continue until fully performed in accordance with their terms. For the avoidance
of doubt, a claim for indemnification under any subsection of Section 7.2 other
than clauses (a) or (b) thereof may be made at any time.

 



51

 

 

(b) The representations and warranties of the Purchaser contained in this
Agreement or in any certificate or instrument delivered by or on behalf of the
Purchaser or the Purchaser Representative pursuant to this Agreement shall not
survive the Closing, and from and after the Closing, the Purchaser, the
Purchaser Representative and their respective Representatives shall not have any
further obligations, nor shall any claim be asserted or action be brought
against the Purchaser, the Purchaser Representative or their respective
Representatives with respect thereto. The covenants and agreements made by the
Purchaser and/or the Purchaser Representative in this Agreement or in any
certificate or instrument delivered pursuant to this Agreement, including any
rights arising out of any breach of such covenants or agreements, shall not
survive the Closing, except for those covenants and agreements contained herein
and therein that by their terms apply or are to be performed in whole or in part
after the Closing (which such covenants shall survive the Closing and continue
until fully performed in accordance with their terms).

 

7.2 Indemnification by the Sellers. Subject to the terms and conditions of this
Article VII, from and after the Closing, the Sellers and their respective
successors and assigns (each, with respect to any claim made pursuant to this
Section 7.2, an “Indemnitor”) will jointly and severally indemnify, defend and
hold harmless the Purchaser, the Purchaser Representative and their respective
Affiliates and their respective officers, directors, managers, employees,
successors and permitted assigns (each, with respect to any claim made pursuant
to this Section 7.2, an “Indemnitee”) from and against any and all losses,
Actions, Orders, Liabilities, damages (including consequential damages),
diminution in value, Taxes, interest, penalties, Liens, amounts paid in
settlement, costs and expenses (including reasonable expenses of investigation
and court costs and reasonable attorneys’ fees and expenses) (any of the
foregoing, a “Loss”) paid, suffered or incurred by, or imposed upon, any
Indemnitee to the extent arising in whole or in part out of or resulting
directly or indirectly from (whether or not involving a Third Party Claim): (a)
the breach of any representation or warranty made by any Company Party or any
Seller set forth in this Agreement or in any certificate delivered by any
Company Party, any Seller or the Seller Representative pursuant to this
Agreement; (b) the breach of any covenant or agreement on the part of any
Seller, any Company Party or, with respect to covenants or agreements to be
performed after the Closing, the Purchaser, set forth in this Agreement or in
any certificate delivered by any Company Party, any Seller, the Seller
Representative or the Purchaser pursuant to this Agreement; (c) any and all
Liabilities for Taxes (i) in connection with or arising out of the Target
Companies’ activities or business on or before the Closing Date, (ii) owing by
any Person (other than a Target Company) for which a Target Company is liable
where the Liability of the Target Company for such Taxes is attributable to an
event or transaction occurring on or before the Closing Date, or (iii)
attributable to or assessed on the proceeds of the sale of the Purchased Shares
contemplated under this Agreement; or (d) any Action by Person(s) who were
holders of equity securities of a Target Company, including options, warrants,
convertible debt or other convertible securities or other rights to acquire
equity securities of a Target Company, prior to the Closing arising out of the
sale, purchase, termination, cancellation, expiration, redemption or conversion
of any such securities.

 

7.3 Limitations and General Indemnification Provisions.

 

(a) Except as otherwise expressly provided in this Article VII, the Indemnitees
will not be entitled to receive any indemnification payments under clause (a) of
Section 7.2 unless and until the aggregate amount of Losses incurred by the
Indemnitees for which they are otherwise entitled to indemnification under this
Article VII exceeds Two Million One Hundred Twenty-Five Thousand U.S. Dollars
($2,125,000) (the “Basket”), in which case the Indemnitors shall be obligated to
the Indemnitees for the amount of all Losses of the Indemnitees from the first
dollar of Losses of the Indemnitees required to reach the Basket; provided,
however, that the Basket shall not apply to (i) indemnification claims for
breaches of any Special Representation or (ii) Fraud Claims.

 



52

 

 

(b) The maximum aggregate amount of indemnification payments to which the
Indemnitors will be obligated to pay in the aggregate (i) under clause (a) of
Section 7.2 (other than claims for breach of any Special Representations or any
Fraud Claims) shall not exceed an amount equal to the value of the Escrow
Property in the Escrow Account in accordance with this Agreement, plus the value
of the Earnout Shares (based on the then current Purchaser Share Price), or (ii)
under Section 7.2 as a whole (other than Fraud Claims) shall not exceed an
amount equal to the Company Equity Valuation.

 

(c) For all purposes of this Article VII, including for purposes of determining
whether there has been a breach giving rise to the indemnification claim and the
amount of Losses, all of the representations, warranties and covenants set forth
in this Agreement (including the disclosure schedules hereto) or any Ancillary
Document that are qualified by materiality, Material Adverse Effect or words of
similar import or effect will be deemed to have been made without any such
qualification.

 

(d) No investigation or knowledge by the Purchaser, the Purchaser
Representative, any other Indemnitee or their respective Representatives of a
breach of a representation, warranty, covenant or agreement of any Company
Party, the Seller Representative, any Seller or any other Indemnitor shall
affect the representations, warranties, covenants and agreements of any Company
Party, the Seller Representative, any Seller or any other Indemnitor or the
recourse available to any Indemnitee under any provision of this Agreement,
including this Article VII, with respect thereto.

 

(e) The amount of any Losses suffered or incurred by any Indemnitee shall be
reduced by the amount of any insurance proceeds paid to the Indemnitee or any
Affiliate thereof as a reimbursement with respect to such Losses (and no right
of subrogation shall accrue to any insurer hereunder, except to the extent that
such waiver of subrogation would prejudice any applicable insurance coverage),
net of the costs of collection and the increases in insurance premiums resulting
from such Loss or insurance payment.

 

7.4 Indemnification Procedures.

 

(a) The Purchaser Representative shall have the sole right to act on behalf of
the Indemnitees with respect to any indemnification claims made pursuant to this
Article VII, including bringing and settling any indemnification claims
hereunder and receiving any notices on behalf of the Indemnitees. The Seller
Representative shall have the sole right to act on behalf of the Indemnitors
with respect to any indemnification claims made pursuant to this Article VII,
including defending and settling any indemnification claims hereunder and
receiving any notices on behalf of the Indemnitors.

 

(b) In order to make a claim for indemnification hereunder, the Purchaser
Representative on behalf of an Indemnitee must provide written notice (a “Claim
Notice”) of such claim to the Seller Representative on behalf of the Indemnitors
and, prior to the Expiration Date, the Escrow Agent, which Claim Notice shall
include (i) a reasonable description of the facts and circumstances which relate
to the subject matter of such indemnification claim to the extent then known and
(ii) the amount of Losses suffered by the Indemnitee in connection with the
claim to the extent known or reasonably estimable (provided, that the Purchaser
Representative may thereafter in good faith adjust the amount of Losses with
respect to the claim by providing a revised Claim Notice to the Seller
Representative (and, so long as any Escrow Property remains in the Escrow
Account, the Escrow Agent); provided, that the copy of any Claim Notice provided
to the Escrow Agent shall be redacted for any confidential or proprietary
information of the Indemnitor or the Indemnitee described in clause (i).

 



53

 

 

(c) In the case of any claim for indemnification under this Article VII arising
from a claim of a third party (including any Governmental Authority) (a “Third
Party Claim”), the Purchaser Representative must give a Claim Notice with
respect to such Third Party Claim to the Seller Representative promptly (but in
no event later than thirty (30) days) after the Indemnitee’s receipt of notice
of such Third Party Claim; provided, that the failure to give such notice will
not relieve the Indemnitor of its indemnification obligations except to the
extent that the defense of such Third Party Claim is materially and irrevocably
prejudiced by the failure to give such notice. The Seller Representative will
have the right to defend and to direct the defense against any such Third Party
Claim in its name and at its expense, and with counsel selected by the Seller
Representative unless (i) the Seller Representative fails to acknowledge fully
to the Purchaser Representative the obligations of the Indemnitor to the
Indemnitee within twenty (20) days after receiving notice of such Third Party
Claim or contests, in whole or in part, its indemnification obligations therefor
or (ii) at any time while such Third Party Claim is pending, (A) there is a
conflict of interest between the Seller Representative on behalf of the
Indemnitor and the Purchaser Representative on behalf of the Indemnitee in the
conduct of such defense, (B) the applicable third party alleges a Fraud Claim,
(C) such claim is criminal in nature, could reasonably be expected to lead to
criminal proceedings, or seeks an injunction or other equitable relief against
the Indemnitee or (D) the amount of the Third Party Claim exceeds or is
reasonably expected to exceed the value of the remaining Escrow Property in the
Escrow Account (after deducting any amounts for pending but unresolved
indemnification claims and resolved but unpaid indemnification claims). If the
Seller Representative on behalf of the Indemnitor elects, and is entitled, to
compromise or defend such Third Party Claim, it will within twenty (20) days (or
sooner, if the nature of the Third Party Claim so requires) notify the Purchaser
Representative of its intent to do so, and the Purchaser Representative and the
Indemnitee will, at the request and expense of the Seller Representative on
behalf of the Indemnitor, cooperate in the defense of such Third Party Claim. If
the Seller Representative on behalf of the Indemnitor elects not to, or at any
time is not entitled under this Section 7.4 to, compromise or defend such Third
Party Claim, fails to notify the Purchaser Representative of its election as
herein provided or refuses to acknowledge or contests its obligation to
indemnify under this Agreement, the Purchaser Representative on behalf of the
Indemnitee may pay, compromise or defend such Third Party Claim. Notwithstanding
anything to the contrary contained herein, the Indemnitor will have no
indemnification obligations with respect to any such Third Party Claim which is
settled by the Indemnitee or the Purchaser Representative without the prior
written consent of the Seller Representative on behalf of the Indemnitor (which
consent will not be unreasonably withheld, delayed or conditioned); provided,
however, that notwithstanding the foregoing, the Indemnitee will not be required
to refrain from paying any Third Party Claim which has matured by a final,
non-appealable Order, nor will it be required to refrain from paying any Third
Party Claim where the delay in paying such claim would result in the foreclosure
of a Lien upon any of the property or assets then held by the Indemnitee or
where any delay in payment would cause the Indemnitee material economic loss.
The Seller Representative’s right on behalf of the Indemnitor to direct the
defense will include the right to compromise or enter into an agreement settling
any Third Party Claim; provided, that no such compromise or settlement will
obligate the Indemnitee to agree to any settlement that that requires the taking
or restriction of any action (including the payment of money and competition
restrictions) by the Indemnitee other than the execution of a release for such
Third Party Claim and/or agreeing to be subject to customary confidentiality
obligations in connection therewith, except with the prior written consent of
the Purchaser Representative on behalf of the Indemnitee (such consent to be
withheld, conditioned or delayed only for a good faith reason). Notwithstanding
the Seller Representative’s right on behalf of the Indemnitor to compromise or
settle in accordance with the immediately preceding sentence, the Seller
Representative on behalf of the Indemnitor may not settle or compromise any
Third Party Claim over the objection of the Purchaser Representative on behalf
of the Indemnitee; provided, however, that consent by the Purchaser
Representative on behalf of the Indemnitee to settlement or compromise will not
be unreasonably withheld, delayed or conditioned. The Purchaser Representative
on behalf of the Indemnitee will have the right to participate in the defense of
any Third Party Claim with counsel selected by it subject to the Seller
Representative’s right on behalf of the Indemnitor to direct the defense.

 



54

 

 

(d) With respect to any direct indemnification claim that is not a Third Party
Claim, the Seller Representative on behalf of the Indemnitor will have a period
of thirty (30) days after receipt of the Claim Notice to respond thereto. If the
Seller Representative on behalf of the Indemnitor does not respond within such
thirty (30) days, the Seller Representative on behalf of the Indemnitor will be
deemed to have accepted responsibility for the Losses set forth in such Claim
Notice subject to the limitations on indemnification set forth in this Article
VII and will have no further right to contest the validity of such Claim Notice.
If the Seller Representative on behalf of the Indemnitor responds within such
thirty (30) days after the receipt of the Claim Notice and rejects such claim in
whole or in part, the Purchaser Representative on behalf of the Indemnitee will
be free to pursue such remedies as may be available under this Agreement
(subject to Section 11.4), any Ancillary Documents or applicable Law.

 

7.5 Timing of Payment; Right to Set-Off; Recovery of Shares.

 

(a) Any indemnification claims against the Indemnitors shall first be applied
against the Escrow Shares and then against any other Escrow Property before any
Indemnitor shall be required to make any out-of-pocket payment for
indemnification. The sole source of recovery of the Indemnitees with respect to
any indemnification claim made under clause (a) of Section 7.2 (other than
claims for breach of any Special Representations or any Fraud Claims) shall be
the Escrow Property in the Escrow Account and any Earnout Shares.

 

(b) Any indemnification obligation of an Indemnitor under this Article VII will
be paid within five (5) Business Days after the determination of such obligation
in accordance with Section 7.4 (and the Purchaser Representative and the Seller
Representative will provide or cause to be provided to the Escrow Agent any
written instructions or other information or documents required by the Escrow
Agent to do so). Notwithstanding anything to the contrary contained herein, any
indemnification payments will be made to the Purchaser or its successors. With
respect to any indemnification payment, the value of each Escrow Share, Earnout
Share or any other Purchaser Ordinary Shares for purposes of determining the
indemnification payment shall be the Purchaser Share Price on the date that the
indemnification claim is finally determined in accordance with this Article VII.
Any Escrow Shares, Earnout Shares or other Purchaser Ordinary Shares received by
the Purchaser as an indemnification payment shall be promptly cancelled by the
Purchaser after its receipt thereof.

 

(c) The provisions of this Article VII notwithstanding, at the sole discretion
of the Purchaser Representative and without limiting any other rights of the
Purchaser or any other Indemnitee under this Agreement or any Ancillary Document
or at law or equity, to the extent that it is established that the Purchaser or
another Indemnitee is entitled to indemnification hereunder, if a Indemnitor
fails or refuses to promptly indemnify the Purchaser or such other Indemnitee as
provided herein then the Purchaser may, at the sole election of the Purchaser
Representative, (i) offset the full amount to which the Purchaser or such other
Indemnitee is entitled, in whole or in part, by reducing the amount of any
payment or other obligation due to the Sellers or such other Indemnitor pursuant
to this Agreement or any Ancillary Document, including by offsetting such
indemnification obligations against any Earnout Shares otherwise required to be
delivered to the Sellers under this Agreement and/or (ii) claim a portion of the
Purchaser Ordinary Shares then owned by such Indemnitor up to an amount equal in
value (based on the then current Purchaser Share Price) to the amount owed by
such Indemnitor. In the event that such Indemnitor fails to promptly transfer
any such Purchaser Ordinary Shares pursuant to this Section 7.5, the Purchaser
Representative on behalf of the Purchaser shall be and hereby is authorized as
the attorney-in-fact for such Indemnitor to transfer such Purchaser Ordinary
Shares to the proper recipient thereof as required by this Section 7.5 and may
transfer such Purchaser Ordinary Shares and cancel the share certificates for
such Purchaser Ordinary Shares on the books and records of the Purchaser and
issue new share certificates to such transferee and may instruct its agents and
any exchanges on which Purchaser Ordinary Shares are listed or traded to do the
same.

 



55

 

 

7.6 Exclusive Remedy. From and after the Closing, except with respect to Fraud
Claims relating to any Target Company or any Seller or claims seeking
injunctions, specific performance or other equitable relief (including pursuant
to Section 11.7), or claims under the terms of the Ancillary Documents,
indemnification pursuant to this Article VII shall be the sole and exclusive
remedy for the Parties with respect to matters arising under this Agreement of
any kind or nature, including for any misrepresentation or breach of any
warranty, covenant, or other provision contained in this Agreement or in any
certificate or instrument delivered pursuant to this Agreement or otherwise
relating to the subject matter of this Agreement, including the negotiation and
discussion thereof.

 

Article VIII
CLOSING CONDITIONS

 

8.1 Conditions to Each Party’s Obligations. The obligations of each Party to
consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Company and the
Purchaser and the Seller Representative of the following conditions:

 

(a) Required Purchaser Shareholder Approval. This Shareholder Approval Matters
that are submitted to the vote of the shareholders of the Purchaser at the
Shareholder Meeting in accordance with the Solicitation Documents shall have
been approved by the requisite vote of the shareholders of the Purchaser at the
Shareholder Meeting in accordance with the Solicitation Documents (the “Required
Shareholder Vote”).

 

(b) Antitrust Laws. Any waiting period (and any extension thereof) applicable to
the consummation of this Agreement under any Antitrust Laws shall have expired
or been terminated.

 

(c) Requisite Regulatory Approvals. All Consents required to be obtained from or
made with any Governmental Authority in order to consummate the transactions
contemplated by this Agreement shall have been obtained or made.

 

(d) Requisite Consents. The Consents required to be obtained from or made with
any third Person (other than a Governmental Authority) in order to consummate
the transactions contemplated by this Agreement that are set forth in Schedule
8.1(d) shall have each been obtained or made.

 

(e) No Law or Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law (whether temporary, preliminary or
permanent) or Order that is then in effect and which has the effect of making
the transactions or agreements contemplated by this Agreement illegal or which
otherwise prevents or prohibits consummation of the transactions contemplated by
this Agreement.

 

(f) No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.

 

(g) Appointment to the Board. The members of the Post-Closing Purchaser Board
shall have been elected or appointed as of the Closing consistent with the
requirements of Section 6.16.

 



56

 

 

(h) Net Tangible Assets Test. Upon the Closing and after giving effect to the
completion of the Closing Redemption and any PIPE Investment, if any, the
Purchaser (together with the Target Companies on a combined basis ) shall have
net tangible assets of at least $5,000,001.

 

(i) Nasdaq Listing. The Purchaser, immediately after the Closing and after
giving effect to the conversion of the Purchaser Public Rights into Purchaser
Ordinary Shares and the Closing Redemption, the issuance of the Exchange Shares
and any PIPE Shares and any of the other transactions contemplated by this
Agreement, shall have at least 300 round-lot shareholders, and the Purchaser and
the Company shall have received reasonable evidence that the Purchaser Ordinary
Shares shall remain listed on Nasdaq immediately following the Closing.

 

8.2 Conditions to Obligations of the Company and the Sellers. In addition to the
conditions specified in Section 8.1, the obligations of the Company and the
Sellers to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or written waiver (by the Company and the Seller
Representative) of the following conditions:

 

(a) Representations and Warranties. All of the representations and warranties of
the Purchaser set forth in this Agreement and in any certificate delivered by or
on behalf of the Purchaser pursuant hereto shall be true and correct on and as
of the date of this Agreement and on and as of the Closing Date as if made on
the Closing Date, except for (i) those representations and warranties that
address matters only as of a particular date (which representations and
warranties shall have been accurate as of such date), and (ii) any failures to
be true and correct that (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Effect), individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on, or with respect to, the Purchaser.

 

(b) Agreements and Covenants. The Purchaser shall have performed in all material
respects all of the Purchaser’s obligations and complied in all material
respects with all of the Purchaser’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to the Purchaser since the date of this Agreement which is
continuing and uncured.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have delivered to the Company a
certificate, dated the Closing Date, signed by an executive officer of the
Purchaser in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.2(a), 8.2(b) and 8.2(c).

 

(ii) Secretary Certificate. The Purchaser shall have delivered to the Company a
certificate from its secretary or other executive officer certifying as to, and
attaching, (A) copies of the Purchaser’s Organizational Documents as in effect
as of the Closing Date (prior to giving effect to the Amended Charter), (B) the
resolutions of the Purchaser’s board of directors authorizing and approving the
execution, delivery and performance of this Agreement and each of the Ancillary
Documents to which it is a party or by which it is bound, and the consummation
of the transactions contemplated hereby and thereby, (C) evidence that the
Required Shareholder Vote has been obtained and (D) the incumbency of officers
of the Purchaser authorized to execute this Agreement or any Ancillary Document
to which the Purchaser is or is required to be a party or otherwise bound.

 



57

 

 

(iii) Good Standing. The Purchaser shall have delivered to the Company a good
standing certificate (or similar documents applicable for such jurisdictions)
for the Purchaser certified as of a date no earlier than sixty (60) days prior
to the Closing Date from the proper Governmental Authority of the Purchaser’s
jurisdiction of organization and from each other jurisdiction in which the
Purchaser is qualified to do business as a foreign entity as of the Closing, in
each case to the extent that good standing certificates or similar documents are
generally available in such jurisdictions.

 

(iv) Escrow Agreement. The Company shall have received a copy of the Escrow
Agreement, duly executed by the Purchaser, the Purchaser Representative and the
Escrow Agent.

 

(e) Effectiveness of Certain Ancillary Documents. The Registration Rights
Agreement shall be in full force and effect in accordance with the terms thereof
as of the Closing.

 

8.3 Conditions to Obligations of the Purchaser. In addition to the conditions
specified in Section 8.1, the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver (by the Purchaser) of the following conditions: 1

 

(a) Representations and Warranties. All of the representations and warranties of
the Company Parties and the Sellers set forth in this Agreement and in any
certificate delivered by any Company Party or any Seller pursuant hereto shall
be true and correct on and as of the date of this Agreement and on and as of the
Closing Date as if made on the Closing Date, except for (i) those
representations and warranties that address matters only as of a particular date
(which representations and warranties shall have been accurate as of such date),
and (ii) any failures to be true and correct that (without giving effect to any
qualifications or limitations as to materiality or Material Adverse Effect),
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on, or with respect to, any Target
Company or any Seller.

 

(b) Agreements and Covenants. Each Company Party and each Seller shall have
performed in all material respects all of such Party’s obligations and complied
in all material respects with all of such Party’s agreements and covenants under
this Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to any Target Company since the date of this Agreement which is
continuing and uncured.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have received a certificate from
the Company, dated as the Closing Date, signed by an executive officer of the
Company in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.3(a), 8.3(b) and 8.3(c).

 

(ii) Seller Certificate. The Purchaser shall have received a certificate from
each Seller, dated as of the Closing Date, signed by such Seller, certifying as
to the satisfaction of the conditions specified in Sections 8.3(a) and 8.3(b)
with respect to such Seller.

 

(iii) Secretary Certificate. The Company shall have delivered to the Purchaser a
certificate from its secretary or other executive officer certifying as to, and
attaching, (A) copies of the Company’s Organizational Documents as in effect as
of the Closing Date, (B) the resolutions of the Company’s board of directors and
shareholders authorizing and approving the execution, delivery and performance
of this Agreement and each of the Ancillary Documents to which it is a party or
by which it is bound, and the consummation of the transactions contemplated
hereby and thereby, and (C) the incumbency of officers of the Company authorized
to execute this Agreement or any Ancillary Document to which the Company is or
is required to be a party or otherwise bound.

 

 



1 Note to Draft: Additional Closing conditions/deliveries may be added as a
result of due diligence prior to signing.

 



58

 

 

(iv) Good Standing. The Company shall have delivered to the Purchaser good
standing certificates (or similar documents applicable for such jurisdictions)
for each Target Company certified as of a date no earlier than sixty (60) days
prior to the Closing Date from the proper Governmental Authority of the Target
Company’s jurisdiction of organization and from each other jurisdiction in which
the Target Company is qualified to do business as a foreign corporation or other
entity as of the Closing, in each case to the extent that good standing
certificates or similar documents are generally available in such jurisdictions.

 

(v) Certified Company Charter. The Company shall have delivered to the Purchaser
a copy of the Company Charter, as in effect as of the Closing, certified by the
appropriate Governmental Authority of the Cayman Islands as of a date no earlier
than thirty (30) days prior to the Closing Date.

 

(vi) Employment Agreements. The Purchaser shall have received employment
agreements, in each case effective as of the Closing, in form and substance
reasonably satisfactory to the Purchaser and the Company (the “Employment
Agreements”), between each of the persons set forth on Schedule 8.3(d)(vi)
hereto and the applicable Target Company or the Purchaser, as noted in Schedule
8.3(d)(vi) hereto, each such Employment Agreement duly executed by the parties
thereto.

 

(vii) Escrow Agreement. The Purchaser shall have received a copy of the Escrow
Agreement, duly executed by the Seller Representative and the Escrow Agent.

 

(viii) Legal Opinion. Purchaser shall have received (A) a duly executed opinion
from the Company’s counsel with respect to Cayman Islands Laws, and (B) a duly
executed opinion from the Company’s counsel with respect to PRC Laws, in form
and substance reasonably satisfactory to the Purchaser, addressed to the
Purchaser and dated as of the Closing Date.

 

(ix) Share Certificates and Transfer Instruments. The Purchaser shall have
received from each Seller share certificates representing the Purchased Shares
(or duly executed affidavits of lost share certificates in form and substance
reasonably acceptable to the Purchaser and consistent with the Cayman Islands
Act), if applicable, together with executed instruments of transfer in respect
of the Purchased Shares in favor of the Purchaser (or its nominee) and in form
reasonably acceptable for transfer on the books of the Company.

 

(x) Registered Agent Letter. The Purchaser shall receive a copy of a letter,
executed by all parties thereto, in the reasonably agreed form, to the Cayman
Islands registered agent of the Company from the client of record of such
registered agent instructing it to take instruction from the Purchaser (or its
nominees) from and after the Closing.

 

(xi) Termination of Certain Contracts. The Purchaser shall have received
evidence reasonably acceptable to Purchaser that the Contracts set forth on
Schedule 8.3(d)(xi) involving any of the Target Companies and/or Sellers or
other Related Persons shall have been terminated with no further obligation or
Liability of the Target Companies thereunder.2

 

 



2 Note to Draft: Schedule is subject to diligence.

 



59

 

 

(xii) VIE Contracts. The Purchaser shall have received copies of the VIE
Contracts duly executed by the WFOE, the VIEs, the VIE Shareholders and each
other Person required to be party thereto, which VIE Contracts shall be in full
force and effect in accordance with the terms thereof as of the Closing, and
written record reasonably acceptable to Purchaser evidencing the completion of
the registration of the pledge created on the equity interests of the VIEs to
the extent permitted by applicable Law and in accordance with the VIE Contracts
with the relevant PRC State Administration for Market Regulation.

 

(e) Certain Ancillary Documents. Each (i) Non-Competition Seller that did not
execute and deliver a Non-Competition Agreement on the date hereof shall have
duly executed and delivered to the Purchaser a Non-Competition Agreement, (ii)
Lock-Up Seller that did not execute and deliver a Lock-Up Agreement on the date
hereof shall have duly executed and delivered to the Purchaser a Lock-Up
Agreement, and (iii) Seller that did not execute and deliver the Registration
Rights Agreement on the date hereof shall have duly executed and delivered to
the Purchaser the Registration Rights Agreement. Each Non-Competition Agreement,
each Lock-Up Agreement and the Registration Rights Agreement (whether executed
and delivered on the date of this Agreement or any time at or prior to the
Closing) shall be in full force and effect in accordance with the terms thereof
as of the Closing.

 

8.4 Frustration of Conditions. Notwithstanding anything contained herein to the
contrary, no Party may rely on the failure of any condition set forth in this
Article VIII to be satisfied if such failure was caused by the failure of such
Party or its Affiliates (or with respect to a Company Party, any Target Company
or Seller) to comply with or perform any of its covenants or obligations set
forth in this Agreement.

 

Article IX
TERMINATION AND EXPENSES

 

9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

(a) by mutual written consent of the Purchaser and the Company;

 

(b) by written notice by the Purchaser or the Company, if any of the conditions
to the Closing set forth in Article VIII have not been satisfied or waived by
December 31, 2019 (the “Outside Date”) provided, that if the Purchaser seeks and
receives the approval of its shareholders for an Extension, the Purchaser shall
have the right by providing written notice thereof to the Company to extent the
Outside Date for an additional period equal to the shorter of (i) three
additional months and (ii) the period ending on the last date for the Purchaser
to consummate its initial Business Combination pursuant to such Extension);
provided, however, the right to terminate this Agreement under this
Section 9.1(b) shall not be available to a Party if the breach or violation by
such Party or its Affiliates (or with respect to the Company, any other Company
Party or any Seller) of any representation, warranty, covenant or obligation
under this Agreement was the cause of, or resulted in, the failure of the
Closing to occur on or before the Outside Date;

 



60

 

 

(c) by written notice by either the Purchaser or the Company, if a Governmental
Authority of competent jurisdiction shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such Order or other action has
become final and non-appealable; provided, however, that the right to terminate
this Agreement pursuant to this Section 9.1(c) shall not be available to a Party
if the failure by such Party or its Affiliates (or with respect to the Company,
any other Company Party or any Seller) to comply with any provision of this
Agreement has been a substantial cause of, or substantially resulted in, such
action by such Governmental Authority;

 

(d) by written notice by the Company to the Purchaser, if (i) there has been a
breach by the Purchaser of any of its representations, warranties, covenants or
agreements contained in this Agreement, or if any representation or warranty of
the Purchaser shall have become untrue or inaccurate, in any case, which would
result in a failure of a condition set forth in Section 8.2(a) or Section 8.2(b)
to be satisfied (treating the Closing Date for such purposes as the date of this
Agreement or, if later, the date of such breach), and (ii) the breach or
inaccuracy is incapable of being cured or is not cured within the earlier of (A)
twenty (20) days after written notice of such breach or inaccuracy is provided
to the Purchaser by the Company or (B) the Outside Date; provided, that the
Company shall not have the right to terminate this Agreement pursuant to this
Section 9.1(d) if at such time any Company Party or any Seller is in material
uncured breach of this Agreement;

 

(e) by written notice by the Purchaser to the Company, if (i) there has been a
breach by any Company Party or any Seller of any of their respective
representations, warranties, covenants or agreements contained in this
Agreement, or if any representation or warranty of such Parties shall have
become untrue or inaccurate, in any case, which would result in a failure of a
condition set forth in Section 8.3(a) or Section 8.3(b) to be satisfied
(treating the Closing Date for such purposes as the date of this Agreement or,
if later, the date of such breach), and (ii) the breach or inaccuracy is
incapable of being cured or is not cured within the earlier of (A) twenty (20)
days after written notice of such breach or inaccuracy is provided to the
Company by the Purchaser or (B) the Outside Date; provided, that the Purchaser
shall not have the right to terminate this Agreement pursuant to this Section
9.1(e) if at such time the Purchaser is in material uncured breach of this
Agreement;

 

(f) by written notice by the Purchaser to the Company, if there shall have been
a Material Adverse Effect on any Target Company following the date of this
Agreement which is uncured and continuing;

 

(g) by written notice by either the Purchaser or the Company to the other, if
the Shareholder Meeting (including any adjournment or postponement thereof) is
held and has concluded, the shareholders of the Purchaser have duly voted, and
the Required Shareholder Vote was not obtained;

 

(h) by written notice by the Company to the Purchaser, if the Purchaser does not
have sufficient funds available at the Closing, either from the remaining cash
and cash equivalents in the Trust Account after giving effect to the Closing
Redemption or from the proceeds of any PIPE Investment (excluding any proceeds
from a PIPE Investment by an investor sourced by the Company), if any, but for
the avoidance of doubt excluding for purposes of this Section 9.1(h) any cash or
cash equivalents of the Target Companies, to pay the IPO Underwriter’s fees
under the Business Combination Marketing Agreement;

 

(i) by written notice by the Purchaser to the Company, if (i) the Company
Parties have not fully satisfied all of the requirements of Section 6.21 on or
prior to September 16, 2019 (provided, that upon the Company Parties delivering
all of the requirements of Section 6.21 after September 16, 2019, the Purchaser
shall not be permitted thereafter to terminate under this Section 9.1(i)(i)), or
(ii) any of the VIE Contracts at any time thereafter are not in full force and
effect in accordance with the terms thereof at such time of termination; or

 



61

 

 

(j) by written notice by the Purchaser to the Company if (i) the Company has not
delivered the Draft Audited Financial Statements to the Purchaser on or prior to
September 16, 2019 (provided, that upon the Company delivering the Draft Audited
Financial Statements to the Purchaser after September 16, 2019, the Purchaser
shall not be permitted thereafter to terminate under this Section 9.1(j)(i)), or
(ii) if the Final Audited Financial Statements are materially different from the
Draft Audited Financial Statements in an adverse manner, including any of the
consolidated revenues, net income before taxes, or assets being more than five
percent (5%) less than the amounts set forth in the Draft Audited Financial
Statements or the consolidated liabilities being more than five percent (5%)
greater than the amounts set forth in the Draft Audited Financial Statements.

 

9.2 Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 9.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section 9.1
under which such termination is made. In the event of the valid termination of
this Agreement pursuant to Section 9.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, except: (i) Sections 6.12, 6.13, 9.3, 9.4, 10.1, Article XI and this
Section 9.2 shall survive the termination of this Agreement, and (ii) nothing
herein shall relieve any Party from Liability for any willful breach of any
representation, warranty, covenant or obligation under this Agreement or any
Fraud Claim against such Party, in either case, prior to termination of this
Agreement (in each case of clauses (i) and (ii) above, subject to Section 10.1).
Without limiting the foregoing, and except as provided in Sections 9.3 and 9.4
and this Section 9.2, but subject to Section 10.1, and subject to the right to
seek injunctions, specific performance or other equitable relief in accordance
with Section 11.7), the Parties’ sole right prior to the Closing with respect to
any breach of any representation, warranty, covenant or other agreement
contained in this Agreement by another Party or with respect to the transactions
contemplated by this Agreement shall be the right, if applicable, to terminate
this Agreement pursuant to Section 9.1.

 

9.3 Fees and Expenses. Subject to Sections 6.17, 9.4, 10.1, 11.14 and 11.15 all
Expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such expenses. As used
in this Agreement, “Expenses” shall include all out-of-pocket expenses
(including all fees and expenses of counsel, accountants, investment bankers,
financial advisors, financing sources, experts and consultants to a Party hereto
or any of its Affiliates) incurred by a Party or on its behalf in connection
with or related to the authorization, preparation, negotiation, execution or
performance of this Agreement or any Ancillary Document related hereto and all
other matters related to the consummation of this Agreement. With respect to
Purchaser, Expenses shall include any and all deferred expenses (including fees
or commissions payable to the underwriters and any legal fees) of the IPO upon
consummation of a Business Combination and any expenses incurred in connection
with any Extension.

 

9.4 Termination Fee. Notwithstanding Section 9.3 above, in the event that there
is a valid and effective termination of this Agreement by the Purchaser pursuant
to Section 9.1(e), then the Company Parties shall jointly and severally pay to
the Purchaser a termination fee equal to Six Hundred Thirty-Nine Thousand U.S.
Dollars ($639,000), plus the Expenses incurred by or on behalf of the Purchaser
or any of its Affiliates in connection with the authorization, preparation,
negotiation, execution or performance of this Agreement or the Ancillary
Documents or the transactions contemplated hereby or thereby, including any
related SEC filings, the Solicitation Documents, any Redemption and any PIPE
Investment (such aggregate amount, the “Termination Fee”). The Termination Fee
shall be paid by wire transfer of immediately available funds to an account
designated in writing by the Purchaser within ten (10) Business Days after the
Purchaser delivers to the Company the amount of such Expenses, along with
reasonable documentation in connection therewith. Notwithstanding anything to
the contrary in this Agreement, the Parties expressly acknowledge and agree
that, with respect to any termination of this Agreement in circumstances where
the Termination Fee is payable, the payment of the Termination Fee shall, in
light of the difficulty of accurately determining actual damages, constitute
liquidated damages with respect to any claim for damages or any other claim
which the Purchaser would otherwise be entitled to assert against any Company
Party or any Seller or any of their respective Affiliates or any of their
respective assets, or against any of their respective directors, officers,
employees or shareholders with respect to this Agreement and the transactions
contemplated hereby and shall constitute the sole and exclusive remedy available
to the Purchaser, provided, that the foregoing shall not limit (x) any Company
Party or any Seller from Liability for any Fraud Claim relating to events
occurring prior to termination of this Agreement or (y) the rights of the
Purchaser to seek specific performance or other injunctive relief in lieu of
terminating this Agreement.

 



62

 

 

Article X
WAIVERS AND RELEASES

 

10.1 Waiver of Claims Against Trust. Each Company Party and each Seller hereby
acknowledges that it has read the IPO Prospectus and understands that the
Purchaser has established the Trust Account containing the proceeds of the IPO
and the overallotment shares acquired by the Purchaser’s underwriters and from
certain private placements occurring simultaneously with the IPO (including
interest accrued from time to time thereon) for the benefit of the Purchaser’s
public shareholders (including overallotment shares acquired by the Purchaser’s
underwriters) (the “Public Shareholders”) and that, except as otherwise
described in the IPO Prospectus, the Purchaser may disburse monies from the
Trust Account only: (a) to the Public Shareholders in the event they elect to
redeem or convert their Purchaser Ordinary Shares in connection with the
consummation of the Purchaser’s initial business combination (as such term is
used in the IPO Prospectus) (“Business Combination”) or in connection with an
amendment to the Purchaser’s Organizational Documents to extend the Purchaser’s
deadline to consummate its Business Combination, (b) to the Public Shareholders
if the Purchaser fails to consummate a Business Combination within eighteen (18)
months after the closing of the IPO (or up to twenty-two (22) months from the
closing of the IPO if the Purchaser extends such period by issuing additional
Purchaser Public Warrants as contemplated by the IPO Prospectus and the
Purchaser’s Organizational Documents), (c) with respect to any interest income
earned on the amounts held in the Trust Account, amounts necessary to pay for
franchise and income taxes or (d) to the Purchaser after or concurrently with
the consummation of its Business Combination. For and in consideration of the
Purchaser entering into this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Company Party and each Seller hereby agrees on behalf of itself and its
Affiliates that, notwithstanding anything to the contrary in this Agreement,
none of the Company Parties or any Seller, nor any of their respective
Affiliates, do now or shall at any time hereafter have any right, title,
interest or claim of any kind in or to any monies in the Trust Account or
distributions therefrom, or make any claim against the Trust Account (including
any distributions therefrom), regardless of whether such claim arises as a
result of, in connection with or relating in any way to, this Agreement, any
other proposed or actual business relationship between the Purchaser or any of
its Representatives, on the one hand, and any Company Party or any Seller or any
of their respective Representatives, on the other hand, or any other matter, and
regardless of whether such claim arises based on contract, tort, equity or any
other theory of legal liability (collectively, the “Released Claims”). Each
Company Party and each Seller on behalf of itself and its Affiliates hereby
irrevocably waives any Released Claims that any such Party of any of its
Affiliates may have against the Trust Account (including any distributions
therefrom) now or in the future as a result of, or arising out of, any
negotiations, contracts or agreements with Purchaser or its Representatives and
will not seek recourse against the Trust Account (including any distributions
therefrom) for any reason whatsoever (including for an alleged breach of this
Agreement or any other agreement with Purchaser or its Affiliates). Each Company
Party and each Seller agrees and acknowledges that such irrevocable waiver is
material to this Agreement and specifically relied upon by the Purchaser and its
Affiliates to induce the Purchaser to enter in this Agreement, and each Company
Party and each Seller further intends and understands such waiver to be valid,
binding and enforceable against such Party and each of its Affiliates under
applicable Law. To the extent that any Company Party, any Seller or any of their
respective Affiliates commences any Action based upon, in connection with,
relating to or arising out of any matter relating to the Purchaser or its
Representatives, which proceeding seeks, in whole or in part, monetary relief
against the Purchaser or its Representatives, each Company Party and each Seller
hereby acknowledges and agrees that its and its Affiliates’ sole remedy shall be
against funds held outside of the Trust Account and that such claim shall not
permit such Party or any of its Affiliates (or any other Person claiming on any
of their behalves or in lieu of them) to have any claim against the Trust
Account (including any distributions therefrom) or any amounts contained
therein. In the event that any Company Party, any Seller or any of their
respective Affiliates commences any Action based upon, in connection with,
relating to or arising out of any matter relating to the Purchaser or its
Representatives which proceeding seeks, in whole or in part, relief against the
Trust Account (including any distributions therefrom) or the Public
Shareholders, whether in the form of money damages or injunctive relief, the
Purchaser and its Representatives, as applicable, shall be entitled to recover
from the commencing Person and its Affiliates the associated legal fees and
costs in connection with any such Action, in the event the Purchaser or its
Representatives, as applicable, prevails in such Action. This Section 10.1 shall
survive termination of this Agreement for any reason and continue indefinitely.

 

10.2 Release and Covenant Not to Sue. Effective as of the Closing, to the
fullest extent permitted by applicable Law, each Seller, on behalf of itself and
its Affiliates that owns any share or other equity interest in or of such Seller
(the “Releasing Persons”), hereby releases and discharges the Target Companies
from and against any and all Actions, obligations, agreements, debts and
Liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Releasing Person now has, has ever had or may hereafter have against
the Target Companies arising on or prior to the Closing Date or on account of or
arising out of any matter occurring on or prior to the Closing Date, including
any rights to indemnification or reimbursement from a Target Company, whether
pursuant to its Organizational Documents, Contract or otherwise, and whether or
not relating to claims pending on, or asserted after, the Closing Date. From and
after the Closing, each Releasing Person hereby irrevocably covenants to refrain
from, directly or indirectly, asserting any Action, or commencing or causing to
be commenced, any Action of any kind against the Target Companies or their
respective Affiliates, based upon any matter purported to be released hereby.
Notwithstanding anything herein to the contrary, the releases and restrictions
set forth herein shall not apply to any claims a Releasing Person may have
against any party pursuant to the terms and conditions of this Agreement or any
Ancillary Document or any of the other matters set forth on Schedule 10.2.

 



63

 

 

Article XI
MISCELLANEOUS

 

11.1 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):3

 

If to the Purchaser at or prior to the Closing, to:

 

TKK Symphony Acquisition Corporation
c/o Texas Kang Kai Capital Management (Hong Kong) Limited
2039, 2/F United Center, 95 Queensway Admiralty, Hong Kong
Attn: Sing Wang, Chairman and CEO
Telephone No.: +852 3643 1693
Email: sw@tkkcapital.com

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:     Stuart Neuhauser, Esq.
              Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:   sneuhauser@egsllp.com
              mgray@egsllp.com

 

and

 

Goodwin Procter
Suite 2801, One Exchange Square
8 Connaught Place, Central, Hong Kong
Attn:   Douglas Freeman, Esq.
            Victor Chen, Esq.
Facsimile No.: +852 2801 5515
Telephone No.: +852 3658 5300
Email:   DFreeman@goodwinlaw.com
             VChen@goodwinlaw.com

   

If to the Purchaser Representative, to:

 

TKK Symphony Sponsor 1
c/o Texas Kang Kai Capital Management (Hong Kong) Limited
2039, 2/F United Center, 95 Queensway Admiralty, Hong Kong
Attention: Sing Wang, Chairman and CEO
Telephone No.: +852 3643 1693
Email: sw@tkkcapital.com

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:   Stuart Neuhauser, Esq.
            Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:  sneuhauser@egsllp.com
             mgray@egsllp.com

 

and

 

Goodwin Procter
Suite 2801, One Exchange Square
8 Connaught Place, Central, Hong Kong
Attn:   Douglas Freeman, Esq.
            Victor Chen, Esq.
Facsimile No.: +852 2801 5515
Telephone No.: +852 3658 5300
Email:   DFreeman@goodwinlaw.com
             VChen@goodwinlaw.com

 

 



3 Note to Draft: Missing contact information to be obtained and all contact
information to be confirmed.

 



64

 

 

If to any Company Party at or prior to the Closing, to:

 

Glory Star New Media Group Limited
22nd Floor, Block B, Xinhua Technology Building,
No. 8 Tuofangying Road,
Chaoyang District, Beijing, China
Attn: Zhang Bing, CEO and President
Telephone No.: +86-13810355988
Email: 81320382@qq.com

with a copy (which will not constitute notice) to:

 

Lewis Brisbois Bisgaard & Smith LLP
633 West 5th Street, Suite 4000
Los Angeles, CA 90071
Attention: Scott E. Bartel, Esq.
Facsimile No.: (213) 250-7900
Telephone No.: (213) 358-6174
Email: scott.bartel@LewisBrisbois.com

   

If to the Seller Representative or any Seller, to:

 

Zhang Bing
Glory Star New Media Group Limited
22nd Floor, Block B, Xinhua Technology Building,
No. 8 Tuofangying Road,
Chaoyang District, Beijing, China
Telephone No.: +86-13810355988
Email: 81320382@qq.com

with a copy (which will not constitute notice) to:

 

Lewis Brisbois Bisgaard & Smith LLP
633 West 5th Street, Suite 4000
Los Angeles, CA 90071
Attention: Scott E. Bartel, Esq.
Facsimile No.: (213) 250-7900
Telephone No.: (213) 358-6174
Email: scott.bartel@LewisBrisbois.com

   

If to the Purchaser or any Company Party after the Closing, to:

 

Glory Star New Media Group Holdings Limited
22nd Floor, Block B, Xinhua Technology Building,
No. 8 Tuofangying Road,
Chaoyang District, Beijing, China
Attn: Zhang Bing, CEO and President
Telephone No.: +86-13810355988
Email: 81320382@qq.com

with a copy (which will not constitute notice) to:

 

Lewis Brisbois Bisgaard & Smith LLP
633 West 5th Street, Suite 4000
Los Angeles, CA 90071
Attention: Scott E. Bartel, Esq.
Facsimile No.: (213) 250-7900
Telephone No.: (213) 358-6174
Email: scott.bartel@LewisBrisbois.com

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:    Stuart Neuhauser, Esq.
             Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:   sneuhauser@egsllp.com
              mgray@egsllp.com

 

and

 

Goodwin Procter
Suite 2801, One Exchange Square
8 Connaught Place, Central, Hong Kong
Attn:   Douglas Freeman, Esq.
            Victor Chen, Esq.
Facsimile No.: +852 2801 5515
Telephone No.: +852 3658 5300
Email:   DFreeman@goodwinlaw.com
             VChen@goodwinlaw.com

 



65

 

 

11.2 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser, the Company and the Seller Representative (and, if after the
Closing, the Purchaser Representative), and any assignment without such consent
shall be null and void; provided that no such assignment shall relieve the
assigning Party of its obligations hereunder.

 

11.3 Third Parties. Except for the rights of the D&O Indemnified Persons set
forth in Section 6.16(c), which the Parties acknowledge and agree are express
third party beneficiaries of this Agreement, nothing contained in this Agreement
or in any instrument or document executed by any party in connection with the
transactions contemplated hereby shall create any rights in, or be deemed to
have been executed for the benefit of, any Person that is not a Party hereto or
thereto or a successor or permitted assign of such a Party.

 

11.4 Arbitration. Any and all disputes, controversies and claims (other than
disputes subject to the procedures under Section 1.4 or applications for a
temporary restraining order, preliminary injunction, permanent injunction or
other equitable relief or application for enforcement of a resolution under this
Section 11.4) arising out of, related to, or in connection with this Agreement
or the transactions contemplated hereby (a “Dispute”) shall be governed by this
Section 11.4. A party must, in the first instance, provide written notice of any
Disputes to the other parties subject to such Dispute, which notice must provide
a reasonably detailed description of the matters subject to the Dispute. The
parties involved in such Dispute shall seek to resolve the Dispute on an
amicable basis within ten (10) Business Days of the notice of such Dispute being
received by such other parties subject to such Dispute; the “Resolution
Period”); provided, that if any Dispute would reasonably be expected to have
become moot or otherwise irrelevant if not decided within sixty (60) days after
the occurrence of such Dispute, then there shall be no Resolution Period with
respect to such Dispute. Any Dispute that is not resolved during the Resolution
Period may immediately be referred to and finally resolved by arbitration
pursuant to the then-existing Expedited Procedures (as defined in the AAA
Procedures) of the Commercial Arbitration Rules (the “AAA Procedures”) of the
AAA. Any party involved in such Dispute may submit the Dispute to the AAA to
commence the proceedings after the Resolution Period. To the extent that the AAA
Procedures and this Agreement are in conflict, the terms of this Agreement shall
control. The arbitration shall be conducted by one arbitrator nominated by the
AAA promptly (but in any event within five (5) Business Days) after the
submission of the Dispute to the AAA and reasonably acceptable to each party
subject to the Dispute, which arbitrator shall be a commercial lawyer with
substantial experience arbitrating disputes under acquisition agreements. The
arbitrator shall accept his or her appointment and begin the arbitration process
promptly (but in any event within five (5) Business Days) after his or her
nomination and acceptance by the parties subject to the Dispute. The proceedings
shall be streamlined and efficient. The arbitrator shall decide the Dispute in
accordance with the substantive law of the state of New York. Time is of the
essence. Each party subject to the Dispute shall submit a proposal for
resolution of the Dispute to the arbitrator within twenty (20) days after
confirmation of the appointment of the arbitrator. The arbitrator shall have the
power to order any party to do, or to refrain from doing, anything consistent
with this Agreement, the Ancillary Documents and applicable Law, including to
perform its contractual obligation(s); provided, that the arbitrator shall be
limited to ordering pursuant to the foregoing power (and, for the avoidance of
doubt, shall order) the relevant party (or parties, as applicable) to comply
with only one or the other of the proposals. The arbitrator’s award shall be in
writing and shall include a reasonable explanation of the arbitrator’s reason(s)
for selecting one or the other proposal. The seat of arbitration shall be in New
York County, State of New York. The language of the arbitration shall be
English.

 



66

 

 

11.5 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 11.4, all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any appellate court thereof) (the “Specified Courts”). Subject to Section 11.4,
each Party hereto hereby (a) submits to the exclusive jurisdiction of any
Specified Court for the purpose of any Action arising out of or relating to this
Agreement brought by any Party hereto and (b) irrevocably waives, and agrees not
to assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any Specified Court. Each Party agrees that a final
judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each Party irrevocably consents to the service of the summons and complaint and
any other process in any other Action relating to the transactions contemplated
by this Agreement, on behalf of itself, or its property, by personal delivery of
copies of such process to such Party at the applicable address set forth in
Section 11.1. Nothing in this Section 11.5 shall affect the right of any Party
to serve legal process in any other manner permitted by Law.

 

11.6 Waiver of Jury Trial. Each of the Parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any Action directly or indirectly arising out of, under or
in connection with this Agreement or the transactions contemplated hereby. Each
Party hereto (a) certifies that no Representative of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of any Action, seek to enforce that foregoing waiver and (b) acknowledges
that it and the other Parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 11.6.

 

11.7 Specific Performance. Each Party acknowledges that the rights of each Party
to consummate the transactions contemplated hereby are unique, recognizes and
affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

 

11.8 Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 



67

 

 

11.9 Amendment. This Agreement may be amended, supplemented or modified only by
execution of a written instrument signed by the Purchaser, the Company, the
Seller Representative and, if after the Closing, the Purchaser Representative.

 

11.10 Waiver. The Purchaser on behalf of itself and its Affiliates, the Company
on behalf of itself, the other Company Parties and its Affiliates, and the
Seller Representative on behalf of itself and the Sellers, may in its sole
discretion (i) extend the time for the performance of any obligation or other
act of any other non-Affiliated Party hereto, (ii) waive any inaccuracy in the
representations and warranties by such other non-Affiliated Party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
by such other non-Affiliated Party with any covenant or condition contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party or Parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a Party in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder. Notwithstanding the foregoing, any waiver of any provision of
this Agreement after the Closing by the Purchaser shall also require the prior
written consent of the Purchaser Representative.

 

11.11 Entire Agreement. This Agreement and the documents or instruments referred
to herein, including any exhibits, annexes and schedules attached hereto, which
exhibits, annexes and schedules are incorporated herein by reference, together
with the Ancillary Documents, embody the entire agreement and understanding of
the Parties hereto in respect of the subject matter contained herein. There are
no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein or the
documents or instruments referred to herein, which collectively supersede all
prior agreements and the understandings among the Parties with respect to the
subject matter contained herein.

 

11.12 Interpretation. The table of contents and the Article and Section headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the Parties and shall not in any way affect the meaning
or interpretation of this Agreement. In this Agreement, unless the context
otherwise requires: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and words in the singular
form, including any defined terms, include the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) any accounting term used and not otherwise defined in this
Agreement or any Ancillary Document has the meaning assigned to such term in
accordance with GAAP; (d) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding or
succeeding such term and shall be deemed in each case to be followed by the
words “without limitation”; (e) the words “herein,” “hereto,” and “hereby” and
other words of similar import in this Agreement shall be deemed in each case to
refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (f) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (g) the term “or” means “and/or”; (h) any reference to the
term “ordinary course” or “ordinary course of business” shall be deemed in each
case to be followed by the words “consistent with past practice”; (i) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; (j) except as otherwise indicated, all references in this
Agreement to the words “Section,” “Article”, “Schedule”, “Exhibit” and “Annex”
are intended to refer to Sections, Articles, Schedules, Exhibits and Annexes to
this Agreement; and (k) the term “Dollars” or “$” means United States dollars.
Any reference in this Agreement or any Ancillary Document to a Person’s (i)
directors shall include any member of such Person’s governing body, (ii)
officers shall include any Person filling a substantially similar position for
such Person or (iii) shareholders or stockholders shall include any applicable
owners of the equity interests of such Person, in whatever form. The Parties
have participated jointly in the negotiation and drafting of this Agreement.
Consequently, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. To the extent that any Contract, document, certificate or instrument
is represented and warranted to by a Company Party to be given, delivered,
provided or made available by a Company Party, in order for such Contract,
document, certificate or instrument to have been deemed to have been given,
delivered, provided and made available to the Purchaser or its Representatives,
such Contract, document, certificate or instrument shall have been posted to the
electronic data site maintained on behalf of the Company for the benefit of the
Purchaser and its Representatives and the Purchaser and its Representatives have
been given access to the electronic folders containing such information.

 



68

 

 

11.13 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

11.14 Purchaser Representative.

 

(a) The Purchaser, on behalf of itself and its Subsidiaries, successors and
assigns, by execution and delivery of this Agreement, hereby irrevocably
appoints TKK Symphony Sponsor 1, in the capacity as the Purchaser
Representative, as each such Person’s agent, attorney-in-fact and
representative, with full power of substitution to act in the name, place and
stead of such Person, to act on behalf of such Person from and after the Closing
in connection with: (i) bringing, managing, controlling, defending and settling
on behalf of an Indemnitee any indemnification claims by any of them under
Article VII, including controlling, defending, managing, settling and
participating in any Third Party Claim in accordance with Section 7.4; (ii)
acting on behalf of such Person under the Escrow Agreement; (iii) making on
behalf of such Person any determinations and taking all actions on their behalf
relating to the determination of the achievement of the Earnout Targets or the
Alternative Earnout Target and the delivery of the Earnout Shares under Section
1.4, and in each case any disputes with respect thereto; (iv) terminating,
amending or waiving on behalf of such Person any provision of this Agreement or
any Ancillary Documents to which the Purchaser Representative is a party; (v)
signing on behalf of such Person any releases or other documents with respect to
any dispute or remedy arising under this Agreement or any Ancillary Documents to
which the Purchaser Representative is a party; (vi) employing and obtaining the
advice of legal counsel, accountants and other professional advisors as the
Purchaser Representative, in its reasonable discretion, deems necessary or
advisable in the performance of its duties as the Purchaser Representative and
to rely on their advice and counsel; (vii) incurring and paying reasonable
out-of-pocket costs and expenses, including fees of brokers, attorneys and
accountants incurred pursuant to the transactions contemplated hereby, and any
other reasonable out-of-pocket fees and expenses allocable or in any way
relating to such transaction or any post-Closing consideration adjustment or
indemnification claim; and (viii) otherwise enforcing the rights and obligations
of any such Persons under this Agreement and the Ancillary Documents to which
the Purchaser Representative is a party, including giving and receiving all
notices and communications hereunder or thereunder on behalf of such Person;
provided, that the Parties acknowledge that the Purchaser Representative is
specifically authorized and directed to act on behalf of, and for the benefit
of, the holders of Purchaser Securities (other than the Sellers and their
respective successors and assigns). All decisions and actions by the Purchaser
Representative, including any agreement between the Purchaser Representative and
the Seller Representative, any Company Party, any Seller or other Indemnitor
relating to the defense or settlement of any indemnification claims for which an
Indemnitor may be required to indemnify an Indemnitee pursuant to Article VII
shall be binding upon the Purchaser and its Subsidiaries, successors and
assigns, and neither they nor any other Party shall have the right to object,
dissent, protest or otherwise contest the same. The provisions of this Section
11.14 are irrevocable and coupled with an interest. The Purchaser Representative
hereby accepts its appointment and authorization as the Purchaser Representative
under this Agreement.

 



69

 

 

(b) The Purchaser Representative shall not be liable for any act done or omitted
under this Agreement or any Ancillary Document as the Purchaser Representative
while acting in good faith and without willful misconduct or gross negligence,
and any act done or omitted pursuant to the advice of counsel shall be
conclusive evidence of such good faith. The Purchaser shall indemnify, defend
and hold harmless the Purchaser Representative from and against any and all
Losses incurred without gross negligence, bad faith or willful misconduct on the
part of the Purchaser Representative (in its capacity as such) and arising out
of or in connection with the acceptance or administration of the Purchaser
Representative’s duties under this Agreement or any Ancillary Document,
including the reasonable fees and expenses of any legal counsel retained by the
Purchaser Representative. In no event shall the Purchaser Representative in such
capacity be liable hereunder or in connection herewith for any indirect,
punitive, special or consequential damages. The Purchaser Representative shall
be fully protected in relying upon any written notice, demand, certificate or
document that it in good faith believes to be genuine, including facsimiles or
copies thereof, and no Person shall have any Liability for relying on the
Purchaser Representative in the foregoing manner. In connection with the
performance of its rights and obligations hereunder, the Purchaser
Representative shall have the right at any time and from time to time to select
and engage, at the reasonable cost and expense of the Purchaser, attorneys,
accountants, investment bankers, advisors, consultants and clerical personnel
and obtain such other professional and expert assistance, maintain such records
and incur other reasonable out-of-pocket expenses, as the Purchaser
Representative may reasonably deem necessary or appropriate from time to time.
All of the indemnities, immunities, releases and powers granted to the Purchaser
Representative under this Section 11.14 shall survive the Closing and continue
indefinitely.

 

(c) The Person serving as the Purchaser Representative may resign upon ten (10)
days’ prior written notice to the Purchaser and the Seller Representative,
provided, that the Purchaser Representative appoints in writing a replacement
Purchaser Representative. Each successor Purchaser Representative shall have all
of the power, authority, rights and privileges conferred by this Agreement upon
the original Purchaser Representative, and the term “Purchaser Representative”
as used herein shall be deemed to include any such successor Purchaser
Representatives.

 



70

 

 

11.15 Seller Representative.

 

(a) By the execution and delivery of this Agreement, each Seller, on behalf of
itself and its successors and assigns, hereby irrevocably constitutes and
appoints Bing Zhang in his capacity as the Seller Representative, as the true
and lawful agent and attorney-in-fact of such Seller with full powers of
substitution to act in the name, place and stead of thereof with respect to the
performance on behalf of such Person under the terms and provisions of this
Agreement and the Ancillary Documents to which the Seller Representative is a
party, as the same may be from time to time amended, and to do or refrain from
doing all such further acts and things, and to execute all such documents on
behalf of such Person, if any, as the Seller Representative will deem necessary
or appropriate in connection with any of the transactions contemplated under
this Agreement or any of the Ancillary Documents to which the Seller
Representative is a party, including: (i) managing, controlling, defending and
settling on behalf of an Indemnitor any indemnification claims against any of
them under Article VII, including controlling, defending, managing, settling and
participating in any Third Party Claim in accordance with Section 7.4; (ii)
acting on behalf of such Person under the Escrow Agreement; (iii) making on
behalf of such Person any determinations and taking all actions on their behalf
relating to the determination of the achievement of the Earnout Targets or the
Alternative Earnout Target and the delivery of the Earnout Shares under Section
1.4, and in each case any disputes with respect thereto; (iv) terminating,
amending or waiving on behalf of such Person any provision of this Agreement or
any Ancillary Documents to which the Seller Representative is a party (provided,
that any such action, if material to the rights and obligations of Sellers in
the reasonable judgment of the Seller Representative, will be taken in the same
manner with respect to all Sellers unless otherwise agreed by each Seller who is
subject to any disparate treatment of a potentially material and adverse
nature); (v) signing on behalf of such Person any releases or other documents
with respect to any dispute or remedy arising under this Agreement or any
Ancillary Documents to which the Seller Representative is a party; (vi)
employing and obtaining the advice of legal counsel, accountants and other
professional advisors as the Seller Representative, in its reasonable
discretion, deems necessary or advisable in the performance of its duties as the
Seller Representative and to rely on their advice and counsel; (vii) incurring
and paying reasonable out-of-pocket costs and expenses, including fees of
brokers, attorneys and accountants incurred pursuant to the transactions
contemplated hereby, and any other reasonable out-of-pocket fees and expenses
allocable or in any way relating to such transaction or any indemnification
claim, whether incurred prior or subsequent to Closing; (viii) receiving all or
any portion of the consideration provided to the Sellers under this Agreement
and to distribute the same to the Sellers in accordance with their Pro Rata
Shares; and (ix) otherwise enforcing the rights and obligations of any such
Persons under this Agreement and the Ancillary Documents to which the Seller
Representative is a party, including giving and receiving all notices and
communications hereunder or thereunder on behalf of such Person. All decisions
and actions by the Seller Representative, including any agreement between the
Seller Representative and the Purchaser Representative, the Purchaser or any
other Indemnitee relating to the defense or settlement of any indemnification
claims for which an Indemnitor may be required to indemnify an Indemnitee
pursuant to Article VII, shall be binding upon the Sellers and their respective
successors and assigns, and neither they nor any other Party shall have the
right to object, dissent, protest or otherwise contest the same. The provisions
of this Section 11.14 are irrevocable and coupled with an interest. The Seller
Representative hereby accepts its appointment and authorization as the Seller
Representative under this Agreement

 

(b) Any other Person, including the Purchaser Representative, the Purchaser, the
Company Parties, the Indemnitees and the Indemnitors may conclusively and
absolutely rely, without inquiry, upon any actions of the Seller Representative
as the acts of the Sellers hereunder or any Ancillary Document to which the
Seller Representative is a party. The Purchaser Representative, the Purchaser,
the Company Parties and each Indemnitee and Indemnitor shall be entitled to rely
conclusively on the instructions and decisions of the Seller Representative as
to (i) the settlement of any indemnification claims by an Indemnitee pursuant to
Article VII, (ii) any payment instructions provided by the Seller Representative
or (iii) any other actions required or permitted to be taken by the Seller
Representative hereunder, and no Seller nor any other Indemnitor shall have any
cause of action against the Purchaser Representative, the Purchaser, any Company
Party or any Indemnitee for any action taken by any of them in reliance upon the
instructions or decisions of the Seller Representative. The Purchaser
Representative, the Purchaser, the Company Parties and the Indemnitees shall not
have any Liability to any Seller or other Indemnitor for any allocation or
distribution among the Sellers by the Seller Representative of payments made to
or at the direction of the Seller Representative. All notices or other
communications required to be made or delivered to a Seller under this Agreement
or any Ancillary Document to which the Seller Representative is a party shall be
made to the Seller Representative for the benefit of such Seller, and any
notices so made shall discharge in full all notice requirements of the other
parties hereto or thereto to such Seller with respect thereto. All notices or
other communications required to be made or delivered by a Seller shall be made
by the Seller Representative (except for a notice under Section 11.15(d) of the
replacement of the Seller Representative).

 



71

 

 

(c) The Seller Representative will act for the Sellers on all of the matters set
forth in this Agreement in the manner the Seller Representative believes to be
in the best interest of the Sellers, but the Seller Representative will not be
responsible to the Sellers for any Losses that any Seller or other Indemnitor
may suffer by reason of the performance by the Seller Representative of the
Seller Representative’s duties under this Agreement, other than Losses arising
from the bad faith, gross negligence or willful misconduct by the Seller
Representative in the performance of its duties under this Agreement. The
Sellers do hereby jointly and severally agree to indemnify, defend and hold the
Seller Representative harmless from and against any and all Losses reasonably
incurred or suffered as a result of the performance of the Seller
Representative’s duties under this Agreement, except for any such liability
arising out of the bad faith, gross negligence or willful misconduct of the
Seller Representative. In no event shall the Seller Representative in such
capacity be liable to the Sellers hereunder or in connection herewith for any
indirect, punitive, special or consequential damages. The Seller Representative
shall not be liable for any act done or omitted under this Agreement or any
Ancillary Document as the Seller Representative while acting in good faith and
without willful misconduct or gross negligence, and any act done or omitted
pursuant to the advice of counsel shall be conclusive evidence of such good
faith. The Seller Representative shall be fully protected in relying upon any
written notice, demand, certificate or document that it in good faith believes
to be genuine, including facsimiles or copies thereof, and no Person shall have
any Liability for relying on the Seller Representative in the foregoing manner.
In connection with the performance of its rights and obligations hereunder, the
Seller Representative shall have the right at any time and from time to time to
select and engage, at the reasonable cost and expense of the Sellers, attorneys,
accountants, investment bankers, advisors, consultants and clerical personnel
and obtain such other professional and expert assistance, maintain such records
and incur other reasonable out-of-pocket expenses, as the Seller Representative
may reasonably deem necessary or appropriate from time to time, but the Seller
Representative will not be entitled to any fee, commission or other compensation
for the performance of its services hereunder. All of the indemnities,
immunities, releases and powers granted to the Seller Representative under this
Section 11.15 shall survive the Closing and continue indefinitely.

 

(d) If the Seller Representative shall die, become disabled, dissolve, resign or
otherwise be unable or unwilling to fulfill its responsibilities as
representative and agent of Sellers, then the Sellers shall, within ten (10)
days after such death, disability, dissolution, resignation or other event,
appoint a successor Seller Representative (by vote or written consent of the
Sellers holding in the aggregate a Pro Rata Share in excess of fifty percent
(50%)), and promptly thereafter (but in any event within two (2) Business Days
after such appointment) notify the Purchaser Representative and the Purchaser in
writing of the identity of such successor. Any such successor so appointed shall
become the “Seller Representative” for purposes of this Agreement.

 

11.16 Legal Representation. The Parties agree that, notwithstanding the fact
that EGS may have, prior to Closing, jointly represented the Purchaser and the
Sponsor in connection with this Agreement and the Ancillary Documents, and has
also represented the Purchaser, the Sponsor and their respective Affiliates in
connection with matters other than the transaction that is the subject of this
Agreement, EGS will be permitted in the future, after Closing, to represent one
or more of the Sponsor or any subsequent Purchaser Representative or their
respective Affiliates in connection with matters in which such Persons are
adverse to the Purchaser or any of its Affiliates, including any disputes
arising out of, or related to, this Agreement. The Company Parties, the Sellers
and the Seller Representative, who are or have the right to be represented by
independent counsel in connection with the transactions contemplated by this
Agreement, hereby agree, in advance, to waive (and to cause their Affiliates to
waive) any actual or potential conflict of interest that may hereafter arise in
connection with EGS’s future representation of one or more of the Sponsor, any
subsequent Purchaser Representative or their respective Affiliates in which the
interests of such Person are adverse to the interests of the Purchaser, the
Company Parties, the Sellers and/or the Seller Representative or any of their
respective Affiliates, including any matters that arise out of this Agreement or
that are substantially related to this Agreement or to any prior representation
by EGS of the Purchaser, the Sponsor, any subsequent Purchaser Representative or
any of their respective Affiliates. The Parties acknowledge and agree that, for
the purposes of the attorney-client privilege, the Purchaser Representative
shall be deemed the client of EGS with respect to the negotiation, execution and
performance of this Agreement and the Ancillary Documents. All such
communications shall remain privileged after the Closing and the privilege and
the expectation of client confidence relating thereto shall belong solely to the
Purchaser Representative, shall be controlled by the Purchaser Representative
and shall not pass to or be claimed by the Purchaser; provided, further, that
nothing contained herein shall be deemed to be a waiver by the Purchaser or any
of its Affiliates of any applicable privileges or protections that can or may be
asserted to prevent disclosure of any such communications to any third party.

 



72

 

 

Article XII
DEFINITIONS

 

12.1 Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

“AAA” means the American Arbitration Association or any successor entity
conducting arbitrations.

 

“Accounting Principles” means in accordance with GAAP as in effect at the date
of the financial statement to which it refers or if there is no such financial
statement, then as of the Closing Date, using and applying the same accounting
principles, practices, procedures, policies and methods (with consistent
classifications, judgments, elections, inclusions, exclusions and valuation and
estimation methodologies) used and applied by the Target Companies in the
preparation of the latest audited Company Financials. In any event, the
Accounting Principles (i) shall not include any purchase accounting or other
adjustment arising out of the consummation of the transactions contemplated by
this Agreement, (ii) shall be based on facts and circumstances as they exist at
or prior to the Closing and shall exclude the effect of any act, decision or
event occurring after the Closing and (iii) shall follow the defined terms
contained in this Agreement.

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.
For the avoidance of doubt, the Sponsor shall be deemed to be an Affiliate of
the Purchaser prior to the Closing. Notwithstanding anything to the contrary
contained herein, each of the WFOE, the VIEs, their respective Subsidiaries, and
each of the other entities whose financial information is included in the
audited consolidated financial statements of the Company for the year ended
December 31, 2018 shall be deemed to be Affiliates of the Company for all
purposes of this Agreement.

 

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including the Non-Competition Agreements, the Lock-Up
Agreements, the Registration Rights Agreement, the Escrow Agreement and the
Incentive Plan, and the other agreements, certificates and instruments to be
executed or delivered by any of the parties hereto in connection with or
pursuant to this Agreement, including the Amended Charter and the Employment
Agreements.

 



73

 

 

“Benefit Plans” of any Person means any and all deferred compensation, executive
compensation, incentive compensation, equity purchase or other equity-based
compensation plan, employment or consulting, severance or termination pay,
holiday, vacation or other bonus plan or practice, hospitalization or other
medical, life or other insurance, supplemental unemployment benefits, profit
sharing, pension, or retirement plan, program, agreement, commitment or
arrangement, and each other employee benefit plan, program, agreement or
arrangement, including each “employee benefit plan” as such term is defined
under Section 3(3) of ERISA, maintained or contributed to or required to be
contributed to by a Person for the benefit of any employee or terminated
employee of such Person, or with respect to which such Person has any Liability,
whether direct or indirect, actual or contingent, whether formal or informal,
and whether legally binding or not.

 

“Business Combination Marketing Agreement” means the Business Combination
Marketing Agreement, dated as of August 15, 2018, between the Purchaser and the
IPO Underwriter, as it may be amended from time to time.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

 

“Cayman Islands Act” means the Cayman Islands Companies Law (2018 Revision), as
amended.

 

“Closing Net Indebtedness” means, as of the Reference Time, (i) the aggregate
amount of all Indebtedness of the Target Companies, less (ii) the aggregate
amount of the cash and cash equivalents of the Target Companies (on hand or in
bank accounts, including deposits in transit, minus the aggregate amount of
outstanding and unpaid checks issued by or on behalf of a Target Company as of
such time), each on a consolidated basis and as determined in accordance with
the Accounting Principles.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as amended. Reference to a specific section of the Code shall
include such section and any valid treasury regulation promulgated thereunder.

 

“Company Charter” means the memorandum and articles of association of the
Company, as amended and in effect under the Cayman Islands Act.

 

“Company Confidential Information” means all confidential or proprietary
documents and information concerning the Target Companies or the Sellers or any
of their respective Representatives, furnished in connection with this Agreement
or the transactions contemplated hereby; provided, however, that Company
Confidential Information shall not include any information which, (i) at the
time of disclosure by the Purchaser or its Representatives, is generally
available publicly and was not disclosed in breach of this Agreement or (ii) at
the time of the disclosure by the Company Parties, the Sellers or their
respective Representatives to the Purchaser or its Representatives was
previously known by such receiving party without violation of Law or any
confidentiality obligation by the Person receiving such Company Confidential
Information.

 

“Company Ordinary Shares” means the ordinary shares, par value $0.01 per share,
of the Company.

 

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses (and all other
contracts, agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto).

 



74

 

 

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (i) owning beneficially, as
meant in Rule 13d-3 under the Exchange Act, securities entitling such Person to
cast ten percent (10%) or more of the votes for election of directors or
equivalent governing authority of the Controlled Person or (ii) entitled to be
allocated or receive ten percent (10%) or more of the profits, losses, or
distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a Person described in clause
(a) above) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

 

“Copyrights” means any works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

 

“Environmental Law” means any Law in any way relating to (a) the protection of
human health and safety, (b) the protection, preservation or restoration of the
environment and natural resources (including air, water vapor, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource), or (c) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Materials.

 

“Environmental Liabilities” means, in respect of any Person, all Liabilities,
obligations, responsibilities, Remedial Actions, Losses, damages, costs, and
expenses (including all reasonable fees, disbursements, and expenses of counsel,
experts, and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand by any other Person or in response to any violation of Environmental Law,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, Order, or Contract with any
Governmental Authority or other Person, that relates to any environmental,
health or safety condition, violation of Environmental Law, or a Release or
threatened Release of Hazardous Materials.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow Agent” means Continental Stock Transfer & Trust Company, in its capacity
as the escrow agent under the Escrow Agreement or any other escrow agent agreed
to by the Purchaser and the Company prior to the Closing (or any successor
escrow agent).

 

“Escrow Property” means, at any given time, the securities and other property
held by the Escrow Agent in the Escrow Account in accordance with the terms and
conditions of this Agreement and the Escrow Agreement, including the Escrow
Shares and any dividends or distributions paid or payable on the Escrow Shares,
giving effect to any disbursements or payments from the Escrow Account.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 



75

 

 

“Foreign Plan” means any plan, fund (including any superannuation fund) or other
similar program or arrangement established or maintained outside the United
States by the Company or any one or more of its Subsidiaries primarily for the
benefit of employees of the Company or any of its Subsidiaries residing outside
the United States, which plan, fund or other similar program or arrangement
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, regulatory body or other similar regulatory or
dispute-resolving panel or body.

 

“Hazardous Material” means any waste, gas, liquid or other substance or material
that is defined, listed or designated as a “hazardous substance”, “pollutant”,
“contaminant”, “hazardous waste”, “regulated substance”, “hazardous chemical”,
or “toxic chemical” (or by any similar term) under any Environmental Law, or any
other material regulated, or that could result in the imposition of Liability or
responsibility, under any Environmental Law, including petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, mold, and urea
formaldehyde insulation.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money (including the outstanding principal and accrued
but unpaid interest) (b) all obligations for the deferred purchase price of
property or services (other than trade payables and other expenses incurred in
the ordinary course of business), (c) any other indebtedness of such Person that
is evidenced by a note, bond, debenture, credit agreement or similar instrument,
(d) all obligations of such Person under leases that should be classified as
capital leases in accordance with GAAP, (e) all obligations of such Person for
the reimbursement of any obligor on any line or letter of credit, banker’s
acceptance, guarantee or similar credit transaction, in each case, that has been
drawn or claimed against, (f) all obligations of such Person in respect of
acceptances issued or created, (g) all interest rate and currency swaps, caps,
collars and similar agreements or hedging devices under which payments are
obligated to be made by such Person, whether periodically or upon the happening
of a contingency, (h) all obligations secured by an Lien on any property of such
Person, (i) any premiums, prepayment fees or other penalties, fees, costs or
expenses associated with payment of any Indebtedness of such Person and (j) all
obligation described in clauses (a) through (i) above of any other Person which
is directly or indirectly guaranteed by such Person or which such Person has
agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured a creditor against loss.

 

“Independent Expert” means an independent (i.e., no prior material business
relationship with any party for the prior two (2) years) internationally
recognized accounting firm that is mutually acceptable to the Purchaser
Representative and the Seller Representative acting reasonably; provided, that
if the Independent Expert does not accept its appointment or if the Purchaser
Representative and the Seller Representative cannot agree on the Independent
Expert, in either case within twenty (20) days after the Independent Expert
Notice Date, either the Purchaser Representative or the Seller Representative
may require, by written notice to the other, that the Independent Expert be
selected by the New York City Regional Office of the AAA in accordance with the
procedures of the AAA. The parties agree that the Independent Expert will be
deemed to be independent even though a Party or its Affiliates may, in the
future, designate the Independent Expert to resolve disputes of the types
described in Section 1.4.

 



76

 

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: Patents, Trademarks, Copyrights, Trade
Secrets, Internet Assets, Software and other intellectual property, and all
licenses, sublicenses and other agreements or permissions related to the
preceding property.

 

“Internet Assets” means any all domain name registrations, web sites and web
addresses and related rights, items and documentation related thereto, and
applications for registration therefor.

 

“IPO” means the initial public offering of Purchaser Public Units pursuant to
the IPO Prospectus.

 

“IPO Prospectus” means the final prospectus of the Purchaser, dated as of August
15, 2018, and filed with the SEC on August 17, 2018 (File No. 333-226423).

 

“IPO Underwriter” means EarlyBirdCapital, Inc., the lead underwriter in
Purchaser’s IPO.

 

“Knowledge” means, with respect to (i) the Company, the actual knowledge of the
executive officers or directors of any Target Company, after reasonable inquiry
or (ii) any other Party, (A) if an entity, the actual knowledge of its directors
and executive officers, after reasonable inquiry, or (B) if a natural person,
the actual knowledge of such Party after reasonable inquiry.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all liabilities, Indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured, whether due or to become due and whether or not required to be
recorded or reflected on a balance sheet under GAAP or other applicable
accounting standards), including Tax liabilities due or to become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

 



77

 

 

“Material Adverse Effect” means, with respect to any specified Person, any fact,
event, occurrence, change or effect that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon (a) the business, assets, Liabilities, results of operations, prospects or
condition (financial or otherwise) of such Person and its Subsidiaries, taken as
a whole, or (b) the ability of such Person or any of its Subsidiaries on a
timely basis to consummate the transactions contemplated by this Agreement or
the Ancillary Documents to which it is a party or bound or to perform its
obligations hereunder or thereunder; provided, however, that for purposes of
clause (a) above, any changes or effects directly or indirectly attributable to,
resulting from, relating to or arising out of the following (by themselves or
when aggregated with any other, changes or effects) shall not be deemed to be,
constitute, or be taken into account when determining whether there has or may,
would or could have occurred a Material Adverse Effect: (i) general changes in
the financial or securities markets or general economic or political conditions
in the country or region in which such Person or any of its Subsidiaries do
business; (ii) changes, conditions or effects that generally affect the
industries in which such Person or any of its Subsidiaries principally operate;
(iii) changes in GAAP or other applicable accounting principles or mandatory
changes in the regulatory accounting requirements applicable to any industry in
which such Person and its Subsidiaries principally operate; (iv) conditions
caused by acts of God, terrorism, war (whether or not declared) or natural
disaster; (v) any failure in and of itself by such Person and its Subsidiaries
to meet any internal or published budgets, projections, forecasts or predictions
of financial performance for any period (provided that the underlying cause of
any such failure may be considered in determining whether a Material Adverse
Effect has occurred or would reasonably be expected to occur to the extent not
excluded by another exception herein) and (vi), with respect to the Purchaser,
the consummation and effects of any Redemption; provided further, however, that
any event, occurrence, fact, condition, or change referred to in clauses (i) -
(iv) immediately above shall be taken into account in determining whether a
Material Adverse Effect has occurred or could reasonably be expected to occur to
the extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on such Person or any of its Subsidiaries compared to
other participants in the industries in which such Person or any of its
Subsidiaries primarily conducts its businesses. Notwithstanding the foregoing,
with respect to the Purchaser, the amount of any Redemption or the failure to
obtain the Required Shareholder Vote or, if sought by the Purchaser, an
Extension shall not be deemed to be a Material Adverse Effect on or with respect
to the Purchaser.

 

“Nasdaq” means the Nasdaq Capital Market.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

“Organizational Documents” means, with respect to any Person, its certificate or
incorporation and bylaws, memorandum and articles of association or similar
organizational documents, in each case, as amended.

 

“Patents” means any patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, provisionals, continuations,
continuations-in-part, substitutions, or reissues thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are amended, modified, withdrawn, or refiled).

 

“PCAOB” means the U.S. Public Company Accounting Oversight Board (or any
successor thereto).

 

“Permits” means all federal, state, local or foreign or other third-party
permits, grants, easements, consents, approvals, authorizations, exemptions,
licenses, franchises, concessions, ratifications, permissions, clearances,
confirmations, endorsements, waivers, certifications, designations, ratings,
registrations, qualifications or orders of any Governmental Authority or any
other Person.

 

“Permitted Liens” means (a) Liens for Taxes or assessments and similar
governmental charges or levies, which either are (i) not delinquent or (ii)
being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, (d) Liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business, or (v) Liens arising under this Agreement or
any Ancillary Document.

 



78

 

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

“Personal Property” means any machinery, equipment, tools, vehicles, furniture,
leasehold improvements, office equipment, plant, parts and other tangible
personal property.

 

“PRC” means the People’s Republic of China.

 

“Purchaser Adjusted Net Income” means with respect to any designated period of
time, the amount of consolidated net income of Purchaser and its Subsidiaries,
including the Target Companies, on a consolidated basis, for such period, as
determined in accordance with the Accounting Principles, consistently applied,
but subject to such modifications and adjustments as set forth on Annex II
hereto.

 

“Purchaser Charter” means the Amended and Restated Memorandum and Articles of
Association of Purchaser, as amended and in effect on the date hereof.

 

“Purchaser Confidential Information” means all confidential or proprietary
documents and information concerning the Purchaser or any of its
Representatives; provided, however, that Purchaser Confidential Information
shall not include any information which, (i) at the time of disclosure by any
Company Party, any Seller or any of their respective Representatives, is
generally available publicly and was not disclosed in breach of this Agreement
or (ii) at the time of the disclosure by the Purchaser or its Representatives to
any Company Party, any Seller or any of their respective Representatives, was
previously known by such receiving party without violation of Law or any
confidentiality obligation by the Person receiving such Purchaser Confidential
Information. For the avoidance of doubt, from and after the Closing, Purchaser
Confidential Information will include the confidential or proprietary
information of the Target Companies.

 

“Purchaser Ordinary Share” means an ordinary share, par value $0.0001 per share,
of the Purchaser, along with any equity securities paid as dividends or
distributions after the Closing with respect to such shares or into which such
shares are exchanged or converted after the Closing.

 

“Purchaser Private Warrant” means a warrant that was issued in a private
placement to the Sponsor by the Purchaser at the time of the consummation of the
IPO, entitling the holder thereof to purchase one-half (½) of a Purchaser
Ordinary Share at a purchase price of $5.75 per half Purchaser Ordinary Share
(or $11.50 per whole Purchaser Ordinary Share).

 

“Purchaser Public Right” means one right that was included as part of each
Purchaser Public Unit entitling the holder thereof to receive one-tenth (1/10th)
of a Purchaser Ordinary Share upon the consummation by Purchaser of its Business
Combination.

 

“Purchaser Public Unit” means a unit issued in the IPO consisting of one (1)
Purchaser Ordinary Share, one (1) Purchaser Public Warrant and one (1) Purchaser
Public Right.

 



79

 

 

“Purchaser Public Warrant” means one warrant that was included as part of each
Purchaser Public Unit entitling the holder thereof to purchase one-half (½) of a
Purchaser Ordinary Share at a purchase price of $5.75 per half Purchaser
Ordinary Share (or $11.50 per whole Purchaser Ordinary Share).

 

“Purchaser Securities” means the Purchaser Public Units, the Purchaser Ordinary
Shares, the Purchaser Public Warrants, and the Purchaser Private Warrants,
collectively.

 

“Purchaser Share Price” means an amount equal to the VWAP of the Purchaser
Ordinary Shares over the twenty (20) Trading Days ending at the close of
business on the principal securities exchange or securities market on which the
Purchaser Ordinary Shares are then traded immediately prior to the date of
determination, as equitably adjusted for share splits, share dividends,
combinations, recapitalizations and the like after the date of this Agreement.

 

“Redemption Price” means an amount equal to the price at which each Purchaser
Ordinary Share is redeemed or converted from Public Shareholders pursuant to the
Closing Redemption (as equitably adjusted for share splits, share dividends,
combinations, recapitalizations and the like after the Closing).

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.

 

“Remedial Action” means all actions to (i) clean up, remove, treat, or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct
a condition of noncompliance with Environmental Laws.

 

“Representative” means, as to any Person, such Person’s Affiliates and the
respective managers, directors, officers, employees, independent contractors,
consultants, advisors (including financial advisors, counsel and accountants),
agents and other legal representatives of such Person or its Affiliates.

 

“SEC” means the U.S. Securities and Exchange Commission (or any successor
Governmental Authority).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Software” means any computer software programs, including all source code,
object code, and documentation related thereto and all software modules, tools
and databases.

 

“Sponsor” means TKK Symphony Sponsor 1, a Cayman Islands exempted company.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of capital shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity. A Subsidiary of a Person will also include
any variable interest entity which is consolidated with such Person under
applicable accounting rules. Notwithstanding anything to the contrary contained
herein, the WFOE, each VIE, each of their respective Subsidiaries and each of
the other entities (other than the Company) whose financial information is
included in the audited consolidated financial statements of the Company for the
year ended December 31, 2018 shall be deemed to be Subsidiaries of the Company
for all purposes of this Agreement.

 



80

 

 

“Target Company” means each of the Company and its direct and indirect
Subsidiaries (including any of the WFOE, either VIE and any of their respective
Subsidiaries).

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes or the
administration of any Laws or administrative requirements relating to any Taxes.

 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, know-how, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

 

“Trademarks” means any trademarks, service marks, trade dress, trade names,
brand names, internet domain names, designs, logos, or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

 

“Trading Day” means any day on which Purchaser Ordinary Shares are actually
traded on the principal securities exchange or securities market on which the
Purchaser Ordinary Shares are then traded.

 

“Trust Account” means the trust account established by Purchaser with the
proceeds from the IPO pursuant to the Trust Agreement in accordance with the IPO
Prospectus.

 

“Trust Agreement” means that certain Investment Management Trust Account
Agreement, dated as of August 15, 2018, as it may be amended, by and between the
Purchaser and the Trustee, as well as any other agreements entered into related
to or governing the Trust Account.

 



81

 

 

“Trustee” means Continental Stock Transfer & Trust Company, in its capacity as
trustee under the Trust Agreement.

 

“VIE Contracts” means, collectively, the documents to be duly executed and
delivered pursuant to Section 6.21 by all of the parties required to be party
thereto, the forms of which are attached hereto as Exhibit D.

 

“VIE Shareholders” means the Persons who directly or indirectly own interests in
either of the VIEs as set forth on Annex III hereto.

 

“VWAP” means, for any security as of any date(s), the dollar volume-weighted
average price for such security on the principal securities exchange or
securities market on which such security is then traded during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg through its “HP” function (set to weighted
average) or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported by OTC Markets Group Inc. If the VWAP cannot be calculated for such
security on such date(s) on any of the foregoing bases, the VWAP of such
security on such date(s) shall be the fair market value as reasonably determined
by reasonably and in good faith by a majority of the disinterested independent
directors of the board of directors (or equivalent governing body) of the
applicable issuer. All such determinations shall be appropriately adjusted for
any share dividend, share split, share combination, recapitalization or other
similar transaction during such period.

 

12.2 Section References. The following capitalized terms, as used in this
Agreement, have the respective meanings given to them in the Section as set
forth below adjacent to such terms:

 

Term   Section   Term   Section 2019 Earnout Shares   1.4(a)   Closing Date  
2.1 2019 Earnout Target   1.4(a)   Closing Filing   6.12(b) 2019 Earnout Year  
1.4(a)   Closing Press Release   6.12(b) 2020 Earnout Shares   1.4(a)   Closing
Redemption   6.11(a) 2020 Earnout Target   1.4(a)   Company   Preamble 2020
Earnout Year   1.4(a)   Company Benefit Plan   4.19(a) AAA Procedures   11.4  
Company Directors   6.16(a) Accounts Receivable   4.25   Company Disclosure
Schedules   Article IV Acquisition Proposal   6.6(a)   Company Equity Valuation
  1.2 Aggregate Earnout Target   1.4(a)   Company Financials   4.7(a) Agreement
  Preamble   Company IP   4.13(d) Alternative Earnout   1.4(a)   Company IP
Licenses   4.13(a) Alternative Transaction   6.6(a)   Company Material Contract
  4.12(a) Amended Charter   6.11(a)   Company Parties   Preamble Antitrust Laws
  6.9(b)   Company Permits   4.10 Basket   7.3(a)   Company Personal Property
Leases   4.16 Business Combination   10.1   Company Real Property Leases   4.15
CFO   1.4(b)   Company Registered IP   4.13(a) Claim Notice   7.4(b)   CSRC  
4.27(a) Closing   2.1   D&O Indemnified Persons   6.16(c)

 



82

 

 

Term   Section   Term   Section Data Protection Laws   4.13(f)   Post-Closing
Purchaser Board   6.16(a) Dispute   11.4   PRC   Preamble Draft Audited
Financial Statements   4.7(a)   PRC Establishment Documents   4.4(c) Earnout
Period   1.4(a)   PRC Mergers and Acquisitions Rules   4.27(b) Earnout Shares  
1.4(a)   PRC Overseas Investment and Listing Regulations   4.27(a) Earnout
Statement   1.4(b)   PRC Target Company   4.4(c) Earnout Targets   1.4(a)   PRC
Tax Bulletin No. 7   6.19(b)(ii) Earnout Year   1.4(a)   Pro Rata Share   1.2
EGS   2.1   Proxy Statement   6.11(a) Employment Agreements   8.3(d)(vi)  
Public Shareholders   10.1 Enforceability Exceptions   3.2   Purchased Shares  
1.1 Environmental Permit   4.20(a)   Purchaser   Preamble Escrow Account  
1.3(a)   Purchaser Director   6.16(a) Escrow Agreement   1.3(a)   Purchaser
Disclosure Schedules   Article III Escrow Shares   1.3(a)   Purchaser Financials
  3.6(b) Exchange Shares   1.2   Purchaser Material Contract   3.13(a) Expenses
  9.3   Purchaser Representative   Preamble Expiration Date   1.3(b)  
Redemption   3.5(b) Extension   6.3(a)   Registration Rights Agreement  
Recitals Federal Securities Laws   6.11(b)   Related Person   4.21 Final Audited
Financial Statements   4.7(a)   Released Claims   10.1 Glory Star HK   Recitals
  Releasing Persons   10.2 Horgos   Preamble   Representative Party   1.4(b)
Incentive Plan   6.11(a)   Required Shareholder Vote   8.1(a) Indemnitee   7.2  
Resolution Period   11.4 Indemnitor   7.2   SAFE   4.27(a) Independent Expert
Notice Date   1.4(b)   SEC Reports   3.6(a) Interim Balance Sheet Date   4.7(a)
  Seller Representative   Preamble Interim Period   6.1(a)   Sellers   Preamble
Lock-Up Agreement   Recitals   Shareholder Approval Matters   6.11(a) Lock-Up
Seller   Recitals   Shareholder Meeting   6.11(a) Loss   7.2   Signing Filing  
6.12(b) Management Reports   4.7(a)   Signing Press Release   6.12(b)
Non-Competition Agreement   Recitals   Solicitation Documents   6.11(a)
Non-Competition Seller   Recitals   Special Representations   7.1(a) Objection
Statement   1.4(b)   Specified Courts   11.5 Off-the-Shelf Software   4.13(a)  
Termination Fee   9.4 Offer to Purchase   6.11(a)   Third Party Claim   7.4(c)
Outbound IP License   4.13(c)   Top Customer   4.23 Outside Date   9.1(b)   Top
Vendor   4.23 Party(ies)   Preamble   VIEs   Preamble Pending Claims   1.3(b)  
WFOE   Preamble PIPE Investment   6.20   Xing Cui Can   Preamble PIPE Shares  
6.20        

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

83

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

  The Purchaser:       TKK SYMPHONY ACQUISITION CORPORATION         By: /s/ Sing
Wang     Name:  Sing Wang     Title:  Chairman and CEO         The Purchaser
Representative:       TKK SYMPHONY SPONSOR 1, solely in its capacity as the
Purchaser Representative hereunder         By: /s/ Sing Wang     Name:  Sing
Wang     Title:  Chairman and CEO

 

{Signature Page To Share Exchange Agreement}

 

 

 

 

  The Company:       GLORY STAR NEW MEDIA GROUP LIMITED         By: /s/ Zhang
Bing     Name:  Zhang Bing     Title:  Director         The WFOE:       GLORY
STAR NEW MEDIA (BEIJING) TECHNOLOGY CO., LTD (耀世星辉新文娱（北京） 科技有限公司)         By:
/s/ Zhang Bing     Name:  Zhang Bing     Title:  Director         The VIEs      
HORGOS GLORY STAR MEDIA CO., LTD. (霍尔果斯耀世星辉文化传媒有限公司)         By: /s/ Zhang Bing
    Name:  Zhang Bing     Title:  Director         XING CUI CAN INTERNATIONAL
MEDIA (BEIJING) CO., LTD. (星璀璨国际传媒(北京)有限公司)         By: /s/ Zhang Bing    
Name:  Zhang Bing     Title:  Director

 

{Signature Page To Share Exchange Agreement}

 

 

 

 

  The Seller Representative:       /s/ Zhang Bing   ZHANG BING, solely in his
capacity as the Seller Representative hereunder         The Sellers:       HAPPY
STARLIGHT LIMITED         By: /s/ Zhang Bing     Name:  Zhang Bing    
Title:  Director         ENJOY STARLIGHT LIMITED         By: /s/ Lu Jia    
Name: Lu Jia     Title: Director         FASHION STARLIGHT LIMITED         By:
/s/ Zhang Ran     Name: Zhang Ran     Title: Director         WEALTH STARLIGHT
LIMITED         By: /s/ Zhang Ronghui     Name: Zhang Ronghui     Title:
Director         SPARKS STARLIGHT LIMITED         By: /s/ Zhang Yinghao    
Name: Zhang Yinghao     Title: Director

 

{Signature Page To Share Exchange Agreement}

 



 

 

 

  EVEREST STARLIGHT LIMITED         By: /s/ Xiao Jiangcong     Name: Xiao
Jiangcong     Title: Director         STAR TWINKLE LIMITED         By: /s/ Jin
Hui     Name: Jin Hui     Title: Director         RICH STARLIGHT LIMITED        
By: /s/ Lin Hui     Name: Lin Hui     Title: Director         LILLY STARLIGHT
LIMITED         By: /s/ Li Hanying     Name: Li Hanyang     Title: Director    
    ONE STARLIGHT LIMITED         By: /s/ He Yixing     Name: He Yixing    
Title: Director         /s/ Xin Ailin   Xin Ailin         CB MANAGEMENT ADVISORY
LIMITED         By: /s/ Chan Yin Tsung     Name: Chan Yin Tsung     Title:
Director

 

{Signature Page To Share Exchange Agreement}

 

 

 

 

ANNEX I
List of Sellers

 

Seller Name  No. of Purchased Shares Held by Seller   Pro Rata Share  Happy
Starlight Limited   1,102,164    55.11% Enjoy Starlight Limited   368,765  
 18.44% Fashion Starlight Limited   145,246    7.26% Wealth Starlight Limited 
 117,940    5.90% Sparks Starlight Limited   102,915    5.15% Everest Starlight
Limited   75,471    3.77% Star Twinkle Limited   22,254    1.11% Rich Starlight
Limited   21,560    1.08% Lilly Starlight Limited   18,868    0.94% One
Starlight Limited   14,151    0.71% Xin Ailin   6,666    0.33% CB Management
Advisory Limited   4,000    0.20% TOTAL   2,000,000    100.00%

 

 

 

 

ANNEX II
Calculation of Purchaser Adjusted Net Income

 

The consolidated net income of Purchaser and its Subsidiaries shall be adjusted
as follows to determine the Purchaser Adjusted Net Income used in connection
with the determinations of whether the Earnout Targets or the Alternative
Earnout Target have been achieved and whether Earnout Shares will be issued
under Section 1.4 of the Agreement:

 

1.To deduct the following:

 

(a)Any income in respect of any extraordinary gains (such as from the sale of
real property, investments, securities or fixed assets) or any other
extraordinary income;

 

(b)Any revenues attributable to a discontinued business; and

 

(c)Any revenues that are non-recurring and earned outside of the ordinary course
of business.

 

2.To add back the following:

 

(a)Any expenses attributable to a discontinued business;

 

(b)Any contingent consideration fair value change as a result of the issuance of
the Earnout Shares; and

 

(c)Any share-based compensation expense.

 

3.If after the Closing and prior to the end of the Earnout Period, the Purchaser
or its Subsidiaries acquires another entity or business, then the Purchaser
Adjusted Net Income shall be computed without taking into consideration (a) the
financial results of such acquired entity or business or (b) any impact such
acquired entity or business would have on the consolidated financial results of
the Purchaser.

 

Any accounting term that is used herein but not defined in the Agreement shall
have the meaning normally ascribed to such term under GAAP.

 

 

 

 

ANNEX III
List of VIE Shareholders

 

Persons who, directly or indirectly, hold shares in Horgos, including:

 

1. Xing Cui Can   8. Jin Hui金晖;           2. Zhang Bing 张兵;   9. Li Hanying郦韩英;
          3. Lu Jia陆伽;   10. Zhang Yinghao张颖豪;           4. Zhang Ran张冉;   11.
Xiao Jiancong肖建聪;           5. He Yixing贺一星;   12. Liang Xianhong梁显宏; and      
    6. Zhang Ronghui张荣辉;   13. Everest Venture Capital Investment Co.,
Ltd.北京朗玛峰创业投资管理有限公司.           7. Lin Hui林晖;      

 

Persons who, directly or indirectly, hold shares in Xing Cui Can, including:

 

1. Zhang Bing 张兵;   6. Lin Hui林晖;           2. Lu Jia陆伽;   7. Jin Hui金晖;        
  3. Zhang Ran张冉;   8. Li Hanying郦韩英;           4. He Yixing贺一星;   9. Zhang
Yinghao张颖豪; and           5. Zhang Ronghui张荣辉;   10. Xiao Jiancong肖建聪.

 

 

 



 

 